15‐1872‐cv(L) 
Fed. Hous. Fin. Agency v. Nomura Holding Am., Inc. 
 
            UNITED STATES COURT OF APPEALS 
                FOR THE SECOND CIRCUIT 
                     ______________              
                             
                    August Term 2016 
(Argued: November 18, 2016   Decided: September 28, 2017) 
         Docket Nos. 15‐1872‐cv(L), 15‐1874‐cv(CON) 
                                           
FEDERAL HOUSING FINANCE AGENCY, as Conservator 
  for the Federal National Mortgage Association and the 
        Federal Home Loan Mortgage Corporation, 
                                                                   
                                               Plaintiff‐Appellee, 
                                                                   
                            v. 
                              
NOMURA HOLDING AMERICA, INC., NOMURA ASSET 
   ACCEPTANCE CORPORATION, NOMURA HOME 
  EQUITY LOAN, INC., NOMURA CREDIT & CAPITAL, 
 INC., NOMURA SECURITIES INTERNATIONAL, INC., 
  RBS SECURITIES, INC., f/k/a GREENWICH CAPITAL 
MARKETS, INC., DAVID FINDLAY, JOHN MCCARTHY, 
    JOHN P. GRAHAM, NATHAN GORIN, N. DANTE 
                        LAROCCA, 
                                                                   
                                          Defendants‐Appellants.* 
                      ______________ 




*  The  Clerk  of  the  Court  is  respectfully  directed  to  amend  the 
caption. 
 

Before: 
      WESLEY, LIVINGSTON, and DRONEY, Circuit Judges. 
                                  
       Appeal  from  a  May  15,  2015  final  judgment  and 
earlier  orders  of  the  United  States  District  Court  for  the 
Southern District of New York (Cote, J.). 
       From  2005  to  2007,  in  the  midst  of  the  housing 
bubble,  defendants‐appellants,  principals,  and  entities 
associated  with  investment  banks  Nomura  Holding 
America,  Inc.  and  RBS  Securities,  Inc.  (collectively, 
“Defendants”),  sold  to  two  government‐sponsored 
enterprises, the Federal Home Loan Mortgage Corporation 
(“Freddie  Mac”)  and  the  Federal  National  Mortgage 
Association  (“Fannie  Mae”)  (collectively,  the  “GSEs”), 
seven  certificates  tied  to  private‐label  securitizations 
(“PLLs”),  a  subset  of  residential  mortgage‐backed 
securities.  The  prospectus  supplements  used  in  those 
transactions  represented  that  the  loans  supporting  the 
securitizations  were  “originated  generally  in  accordance 
with  the  underwriting  criteria,”  an  important  indication  of 
credit risk.  
      After  the  housing  bubble  burst  in  2007,  plaintiff‐
appellee  the  Federal  Housing  Finance  Agency  (the 
“FHFA”), the conservator for the GSEs, sued Defendants in 
the  U.S.  District  Court  for  the  Southern  District  of  New 
York  for  violations  of  the  Securities  Act  of  1933  (the 
“Securities  Act”)  and  analogous  state  “Blue  Sky  laws,”  the 
Virginia  Securities  Act  and  the  D.C.  Securities  Act.  The 




                                 2
FHFA  alleged,  inter  alia,  that  the  above  representation 
regarding  underwriting  criteria  was  a  material 
misstatement.  The  FHFA  also  brought  fifteen  similar 
actions against other financial institutions that also sold the 
GSEs  private‐label  securitizations,  and  all  of  the  actions 
were  consolidated  before  Judge  Denise  Cote.  Fifteen  of 
these  actions  settled,  resulting  in  more  than  $20  billion  of 
recovery  for  the  FHFA.  Only  the  case  presently  on  appeal 
went  to  trial.  After  conducting  a  bench  trial,  the  District 
Court  issued  a  361‐page  opinion  rendering  judgment  in 
favor  of  the  FHFA  under  Sections  12(a)(2)  and  15  of  the 
Securities Act, and analogous provisions of the Virginia and 
D.C.  Blue  Sky  laws.  The  court  awarded  rescission  and 
ordered  Defendants  to  refund  the  FHFA  a  total  adjusted 
purchase  price  of  approximately  $806  million  in  exchange 
for the certificates. 
       Defendants  appeal  that  final  judgment,  as  well  as 
numerous  pretrial  decisions.  Finding  no  merit  in  any  of 
their  arguments,  we  conclude  that  Defendants  failed  to 
discharge  their  duty  under  the  Securities  Act  to  disclose 
fully  and  fairly  all  of  the  information  necessary  for 
investors  to  make  an  informed  decision  whether  to 
purchase the certificates at issue. AFFIRMED. 
                         ______________ 

       KATHLEEN  M.  SULLIVAN  (Philippe  Z.  Selendy,  Adam 
         M.  Abensohn,  William  B.  Adams,  Andrew  R. 
         Dunlap,  Yelena  Konanova,  on  the  brief),  Quinn 
         Emanuel  Urquhart  &  Sullivan  LLP,  New  York, 
         NY, for plaintiff‐appellee. 




                                  3
DAVID  B.  TULCHIN,  Sullivan  &  Cromwell  LLP,  New 
  York,  NY  (Amanda  F.  Davidoff,  Sullivan  & 
  Cromwell LLP, Washington, D.C.; Bruce E. Clark, 
  Steven  L.  Holley,  Adam  R.  Brebner,  Owen  R. 
  Wolfe, Sullivan & Cromwell LLP, New York, NY, 
  on  the  brief),  for  defendants‐appellants  Nomura 
  Holding  America,  Inc.,  Nomura  Asset  Acceptance 
  Corporation,  Nomura  Home  Equity  Loan,  Inc., 
  Nomura  Credit  &  Capital,  Inc.,  Nomura  Securities 
  International,  Inc.,  David  Findlay,  John  McCarthy, 
  John  P.  Graham,  Nathan  Gorin,  and  N.  Dante 
  LaRocca. 
E.  JOSHUA  ROSENKRANZ,  Orrick,  Herrington  & 
   Sutcliffe  LLP,  New  York,  NY  (Thomas  C.  Rice, 
   Andrew  T.  Frankel,  Alan  C.  Turner,  Craig  S. 
   Waldman,  Simpson  Thacher &  Bartlett  LLP,  New 
   York,  NY;  Paul  F.  Rugani,  Orrick,  Herrington  & 
   Sutcliffe  LLP,  Seattle,  WA;  Daniel  A.  Rubens, 
   Orrick,  Herrington  &  Sutcliffe  LLP,  New  York, 
   NY;  Kelsi  Brown  Corkran,  Orrick,  Herrington  & 
   Sutcliffe  LLP,  Washington,  D.C.,  on  the  brief),  for 
   defendant‐appellant RBS Securities, Inc. 
Michael  J.  Dell,  Kramer  Levin  Naftalis  &  Frankel 
  LLP,  New  York,  NY,  for  amici  curiae  Securities 
  Industry  and  Financial  Markets  Association  and  The 
  Clearing  House  Association  LLC,  in  support  of 
  defendants‐appellants. 
                  ______________ 




                          4
WESLEY, Circuit Judge: 
       In  the  wake  of  the  Great  Depression,  Congress  took 
measures  to  protect  the  U.S  economy  from  suffering 
another  catastrophic  collapse.  Congress’s  first  step  in  that 
endeavor  was  the  Securities  Act  of  1933  (the  “Securities 
Act” or “Act”), ch. 38, 48 Stat. 74 (codified as amended at 15 
U.S.C.  § 77a  et  seq.).  The  Act’s  chief  innovation  was  to 
replace the traditional buyer‐beware or caveat emptor rule of 
contract  with  an  affirmative  duty  on  sellers  to  disclose  all 
material  information  fully  and  fairly  prior  to  public 
offerings  of  securities.  That  change  marked  a  paradigm 
shift  in  the  securities  markets.  See  Ernst  &  Ernst  v. 
Hochfelder, 425 U.S. 185, 194–95 (1976). 
       This  case  demonstrates  the  persistent  power  of  the 
Securities Act’s full‐disclosure requirement in the context of 
the Great Recession. The height of the housing bubble in the 
mid‐2000s  saw  an  explosion  in  the  market  for  residential 
mortgage‐backed  securities  (“RMBS”).  See  Adam  J.  Levitin 
&  Susan  M.  Wachter,  Explaining  the  Housing  Bubble,  100 
GEO.  L.J. 1177, 1192–202 (2012). In the midst of that market 
frenzy, two government‐sponsored enterprises, the Federal 
Home  Loan  Mortgage  Corporation  (“Freddie  Mac”  or 
“Freddie)”  and  Federal  National  Mortgage  Association 
(“Fannie  Mae”  or  “Fannie”)  (collectively,  the  “GSEs”), 
purchased  a  subset  of  RMBS  known  as  private‐label 
securitizations  (“PLS”)  from  a  host  of  private  banks. 
Defendants‐appellants  Nomura1  and  RBS2  (collectively, 

1  “Nomura”  refers  to  the  following  individuals  and  entities 
collectively:  defendants‐appellants  David  Findlay,  John 




                                  5
“Defendants”)3 sold the GSEs seven of these certificates (the 
“Certificates”)  in  senior  tranches  of  PLS  (the 
“Securitizations”)  using  prospectus  supplements  (the 
“ProSupps”). Each ProSupp described the creditworthiness 
of  the  loans  supporting  the  Securitization,  including  an 
affirmation  that  the  loans  “were  originated  generally  in 
accordance with the underwriting criteria.” 
       The housing market began to collapse in 2007 and the 
value  of  PLS  declined  rapidly.  Shortly  thereafter,  plaintiff‐
appellee  the  Federal  Housing  Finance  Agency  (the 
“FHFA”), the statutory conservator of Freddie and Fannie,4 


McCarthy,  John  P.  Graham,  Nathan  Gorin,  and  N.  Dante 
LaRocca  (collectively,  the  “Individual  Defendants”);  and 
defendants‐appellants Nomura Holding America, Inc., (“NHA”) 
Nomura  Asset  Acceptance  Corporation  (“NAAC”),  Nomura 
Home  Equity  Loan,  Inc.  (“NHELI”),  Nomura  Credit  &  Capital, 
Inc.  (“NCCI”),  and  Nomura  Securities  International,  Inc. 
(“Nomura Securities”). 
2 “RBS” refers to RBS Securities, Inc. in its capacity as successor 
to Greenwich Capital Markets, Inc. 
3  We  refer  to  Defendants  collectively  and  attribute  each 
argument  to  all  Defendants,  citing  their  individual  briefs  when 
necessary.  See  Nomura’s  Br.  2  (incorporating  RBS’s  arguments 
by reference); RBS’s Br. 4 (incorporating Nomura’s arguments by 
reference). 
4  The  FHFA  was  created  by  Congress  out  of  concern  for  “the 
financial  condition  of  Fannie  Mae,  Freddie  Mac,  and  other 
[GSEs]” and is authorized to take any action necessary to restore 
the GSEs to solvency. FHFA v. UBS Ams. Inc. (UBS II), 712 F.3d 




                                   6
brought  sixteen  actions  in  the  U.S.  District  Court  for  the 
Southern District of New York against financial institutions 
that  sold  PLS  certificates  to  the  GSEs,  alleging  that  the 
offering  documents  used  in  those  transactions  overstated 
the  reliability  of  the  loans  backing  the  securitizations,  in 
violation of  the  Securities  Act  and analogous  provisions  of 
certain  “Blue  Sky  laws,”5  the  Virginia  Securities  Act,  as 
amended,  VA.  CODE  ANN.  § 13.1–522,  and  the  District  of 
Columbia  Securities  Act,  D.C.  CODE  § 31–5606.05.6  Sixteen 
of  the  FHFA’s  actions  were  coordinated  before  District 
Judge  Denise  Cote.  Fifteen  of  those  cases  settled,  resulting 
in more than $20 billion in recovery for the FHFA. The case 
on appeal was the only one to go to trial.  
        After  issuing  multiple  pre‐trial  decisions  and 
conducting a bench trial, the District Court filed a 361‐page 
trial opinion rendering judgment in favor of the FHFA. The 
court  found  that  Defendants  violated  Sections  12(a)(2)  and 
15  of  the  Securities  Act,  see  15  U.S.C.  §§ 77l(a)(2),  77o,  and 

136,  138  (2d  Cir.  2013).  The  FHFA’s  statutory  purposes  and 
powers are discussed further below. 
5  For  a  discussion  of  the  origin  of  the  term  “Blue  Sky  laws”—
commonly  used  to  describe  state  laws  regulating  the  sale  of 
securities—see Jonathan R. Macey & Geoffrey P. Miller, Origin of 
the Blue Sky Laws, 70 TEX. L. REV. 347, 359 n.59 (1991). 
6 The  FHFA filed a  similar  action in  the  District  of  Connecticut, 
FHFA v. Royal Bank of Scot. Grp., PLC, No. 11 Civ. 1383; another, 
originally  filed  in  New  York,  was  transferred  to  the  Central 
District of California, FHFA v. Countrywide Fin. Corp., No. 12 Civ. 
1059. Both have settled.  




                                   7
analogous  provisions  of  the  Virginia  and  D.C.  Blue  Sky 
laws, see VA. CODE ANN. § 13.1–522(A)(ii); D.C. CODE § 31–
5606.05(a)(1)(B), (c), by falsely stating in the ProSupps that, 
inter  alia,  the  loans  supporting  the  Securitizations  were 
originated  generally  in  accordance  with  the  pertinent 
underwriting guidelines. As a result, the court awarded the 
FHFA  more  than  $806  million  in  recession‐like  relief. 
Special App. 362–68.  
        Defendants  appeal  multiple  aspects  of  the  District 
Court’s trial opinion, as well as many of the court’s pretrial 
decisions.  We  find  no  merit  in  any  of  Defendants’ 
arguments  and  AFFIRM  the  judgment.  The  ProSupps 
Defendants  used  to  sell  the  Certificates  to  the  GSEs 
contained  untrue  statements  of  material  fact—that  the 
mortgage  loans  supporting  the  PLS  were  originated 
generally  in  accordance  with  the  underwriting  criteria—
that  the  GSEs  did  not  know  and  that  Defendants  knew  or 
should  have  known  were  false.  Moreover,  the  FHFA’s 
claims were timely, the District Court properly conducted a 
bench trial, Defendants are not entitled to a reduction in the 
FHFA’s award for loss attributable to factors other than the 
untrue  statements at  issue,  Defendants NAAC and  NHELI 
were statutory sellers, and the FHFA exercised jurisdiction 
over Blue Sky claims. 
                           




                               8
                         BACKGROUND 
I. Legal Framework 
   A. The Securities Act  
        “Federal  regulation  of  transactions  in  securities 
emerged  as  part  of  the  aftermath  of  the  market  crash  in 
1929.”  Ernst  &  Ernst,  425  U.S.  at  194–95.  The  first  set  of 
regulations  came  in  the  Securities  Act,  which  was 
“designed  to  provide  investors  with  full  disclosure  of 
material  information  concerning  public  offerings  of 
securities  in  commerce,  to  protect  investors  against  fraud 
and,  through  the  imposition  of  specified  civil  liabilities,  to 
promote  ethical  standards  of  honesty and  fair dealing.”  Id. 
at  195  (citing  H.R.  REP.  NO.  85,  at  1–5  (1933)).  Shortly 
thereafter, Congress passed a series of companion statutes, 
including  the  Securities  Exchange  Act  of  1934  (the 
“Exchange Act”), ch. 404, 48 Stat. 881 (codified as amended 
at  15  U.S.C.  § 78a  et  seq.),  which  was  intended  “to  protect 
investors  against  manipulation  of  stock  prices  through 
regulation of transactions upon securities exchanges and in 
over‐the‐counter  markets,  and  to  impose  regular  reporting 
requirements  on  companies  whose  stock  is  listed  on 
national securities exchanges.” Ernst & Ernst, 425 U.S. at 195 
(citing  S.  REP.  NO.  792,  at  1–5  (1934)).  Congress’s  purpose 
for this regulatory scheme “‘was to substitute a philosophy 
of  full  disclosure  for  the  philosophy  of  caveat  emptor  . . .  in 
the securities industry.’” Basic Inc. v. Levinson, 485 U.S. 224, 
234  (1988)  (quoting  SEC  v.  Capital  Gains  Research  Bureau, 
Inc., 375 U.S. 180, 186 (1963)). 




                                    9
        The  Securities  Act  regulates  the  use  of  prospectuses 
in  securities  offerings.  A  prospectus  is  “any  prospectus, 
notice,  circular,  advertisement,  letter,  or  communication, 
written or by radio or television, which offers any security 
for  sale  or  confirms  the  sale  of  any  security,”  with  certain 
exceptions  not  applicable  here.  15  U.S.C.  § 77b(a)(10). 
Section  5(b)(1)  of  the  Securities  Act  provides  that  it  is 
unlawful  “to  make  use  of  any  means  or  instruments  of 
transportation or communication in interstate commerce or 
of the mails to carry or transmit any prospectus relating to 
any security” unless the prospectus meets certain disclosure 
requirements.  15  U.S.C.  § 77e(b)(1);  see  17  C.F.R.  § 230.164. 
Section  5(b)(2)  provides  that  it  is  unlawful  “to  carry  or 
cause  to  be  carried  through  the  mails  or  in  interstate 
commerce  any  such  security  for  the  purpose  of  sale  or  for 
delivery  after  sale,  unless  accompanied  or  preceded  by  a 
prospectus” that meets additional disclosure requirements. 
15 U.S.C. § 77e(b)(2). 
        Section  12(a)(2)  of  the  Act,  as  amended,  15  U.S.C. 
§ 77l,  accords  relief  to  any  person  (1)  who  was  offered  or 
purchased  a  security  “by  means  of  a  prospectus  or  oral 
communication”;  (2)  from  a  statutory  seller;  (3)  when  the 
prospectus  or  oral  communication  “includes  an  untrue 
statement of a material fact or omits to state a material fact 
necessary in order to make the statements, in the light of the 
circumstances  under  which  they  were  made,  not 
misleading”;  and  (4)  the  plaintiff  did  not  “know[]  of  such 
untruth  or  omission”  at  the  time  of  sale  (the  “absence‐of‐
knowledge element”). 15 U.S.C. § 77l(a)(2); see In re Morgan 
Stanley  Info.  Fund  Sec.  Litig.  (Morgan  Stanley),  592  F.3d  347, 




                                  10
359 (2d Cir. 2010). Scienter, reliance, and loss causation are 
not  prima  facie  elements  of  a  Section  12(a)(2)  claim.  Morgan 
Stanley, 592 F.3d at 359. 
       Section 12 authorizes two types of mutually‐exclusive 
recovery.  See  15  U.S.C.  § 77l(a);  Wigand  v.  Flo‐Tek,  Inc.,  609 
F.2d  1028,  1035  (2d  Cir.  1979).  If  the  plaintiff  owned  the 
security  when  the  complaint  was  filed,  Section  12 
authorizes  rescission—the  plaintiff  returns  the  security  to 
the  defendant  and  the  defendant  refunds  the  plaintiff  the 
purchase  price  with  adjustments  for  interest  and  income. 
See  15  U.S.C.  § 77l(a);  Wigand,  609  F.2d  at  1035.  If  the 
plaintiff no longer owned the security when the complaint 
was  filed,  Section  12(a)(2)  permits  the  plaintiff  to  recover 
“damages.” 15 U.S.C. § 77l(a); see Wigand, 609 F.2d at 1035. 
       Section  12  contains  two  affirmative  defenses.  First,  a 
plaintiff  will  not  be  entitled  to  relief  if  the  defendant  “did 
not  know,  and  in  the  exercise of  reasonable  care  could  not 
have  known,  of  [the]  untruth  or  omission”  at  issue.  15 
U.S.C.  § 77l(a)(2).  This  is  known  as  the  “reasonable  care” 
defense. Morgan Stanley, 592 F.3d at 359 n.7. 
    Second,  a  defendant  may  seek  a  reduction  in  the 
amount recoverable under Section 12 equal to 
       any  portion  . . .  [that]  represents  [an  amount] 
       other  than  the  depreciation  in  value  of  the 
       subject security resulting from such part of the 
       prospectus  or  oral  communication,  with 
       respect  to  which  the  liability  of  that  person  is 
       asserted,  not  being  true  or  omitting  to  state  a 
       material  fact  required  to  be  stated  therein  or 




                                  11
       necessary  to  make  the  statement  not 
       misleading,  then  such  portion  or  amount,  as 
       the case may be. 
15  U.S.C.  § 77l(b).  This  is  known  as  the  “loss  causation” 
defense, Iowa Pub. Emps.’ Ret. Sys. v. MF Glob., Ltd., 620 F.3d 
137,  145  (2d  Cir.  2010),  or  “negative  loss  causation,”  In  re 
Smart  Techs.,  Inc.  S’holder  Litig.,  295  F.R.D.  50,  59  (S.D.N.Y. 
2013).  Unlike  the  Exchange  Act,  which  generally  requires 
plaintiffs to prove loss causation as a prima facie element, see 
15 U.S.C. § 78u–4(b)(4), the Securities Act places the burden 
on  defendants  to  prove  negative  loss  causation  as  an 
affirmative  defense,  see  McMahan  &  Co.  v.  Wherehouse 
Entm’t, Inc., 65 F.3d 1044, 1048 (2d Cir. 1995). 
        Section  12  is  closely  related  to  Section  11  of  the 
Securities Act, as amended, 15 U.S.C. § 77k, which “imposes 
strict  liability  on  issuers  and  signatories,  and  negligence 
liability  on  underwriters,”  for  material  misstatements  or 
omissions in a registration statement. NECA‐IBEW Health & 
Welfare  Fund  v.  Goldman  Sachs  &  Co.  (NECA),  693  F.3d  145, 
156 (2d Cir. 2012). Both provisions are limited in scope and 
create  in  terrorem7  liability.  See  id.;  William  O.  Douglas  & 
George  E.  Bates,  The  Federal  Securities  Act  of  1933,  43  YALE 
L.J. 171, 173 (1933). The loss causation defense in Section 12 
was  adapted  from  the  loss  causation  defense  in  Section 
11(e)  of  the  Securities  Act.  See  S.  REP.  NO.  104–98,  at  23 
(1995).  


7 “By way of threat; as a warning.” BLACK’S LAW DICTIONARY 
(10th ed. 2014). 




                                  12
         Finally,  Section  15  of  the  Act,  as  amended  15  U.S.C. 
§ 77o,  provides  that  “[e]very  person  who  . . .  controls  any 
person liable under . . . [Section 12(a)(2)] shall also be liable 
jointly  and  severally  with  and  to  the  same  extent  as  such 
controlled  person.”  15  U.S.C.  § 77o(a).  “To  establish 
[Section]  15  liability,  a  plaintiff  must  show  a  ‘primary 
violation’ of [Section 12] and control of the primary violator 
by  defendants.”  See  In  re  Lehman  Bros.  Mortg.‐Backed  Sec. 
Litig.,  650  F.3d  167,  185  (2d  Cir.  2011)  (quoting  ECA,  Local 
134 IBEW Joint Pension Tr. of Chi. v. JP Morgan Chase Co., 553 
F.3d 187, 206–07 (2d Cir. 2009)).  
       In  this  case,  the  District  Court  awarded  the  FHFA 
rescission‐like  relief  against  all  Defendants  under  Section 
12(a)(2)  and  found  NHA,  NCCI,  and  the  Individual 
Defendants  control  persons  under  Section  15  for  the  seven 
PLS transactions at issue. FHFA v. Nomura Holding Am., Inc. 
(Nomura  VII),  104  F.  Supp.  3d  441,  598  (S.D.N.Y.  2015). 
Defendants appeal the District Court’s decisions as to each 
prima facie element of the Section 12(a)(2) claims (except that 
the  sales  were  made  by  means  of  a  prospectus)  and  as  to 
both affirmative defenses.8 
    B. The Blue Sky Laws 
      The  Commonwealth  of  Virginia  and  District  of 
Columbia  have  enacted  Blue  Sky  laws  modeled  on  the 
Securities  Act  as  originally  enacted  in  1933.  Andrews  v. 
Browne, 662 S.E.2d 58, 62 (Va. 2008); see Forrestal Vill., Inc. v. 


8 Defendants appeal the court’s Section 15 award only inasmuch 
as they contest the primary violations of Section 12(a)(2). 




                                 13
Graham, 551 F.2d 411, 414 & n.4 (D.C. Cir. 1977) (observing 
that  the  D.C.  Blue  Sky  law  was  based  on  the  Uniform 
Securities Act); see also Gustafson v. Alloyd Co., Inc., 513 U.S. 
561, 602–03 (1995) (Ginsburg, J., dissenting) (observing that 
the Uniform Securities Act was based on the Securities Act 
of  1933).  These  Blue  Sky  laws  contain  provisions  that  are 
“substantially identical” to Sections 12(a)(2) and 15. Dunn v. 
Borta, 369 F.3d 421, 428 (4th Cir. 2004); see Hite v. Leeds Weld 
Equity  Partners,  IV,  LP,  429  F.  Supp.  2d  110,  114  (D.D.C. 
2006).9  As  relevant  to  this  appeal,  the  Blue  Sky  laws  are 
distinct only in that each requires as a jurisdictional element 
that  some  portion  of  the  securities  transaction  at  issue 
occurred in the State. D.C. CODE § 31–5608.01(a); see Lintz v. 
Carey  Manor  Ltd.,  613  F.  Supp.  543,  550  (W.D.  Va.  1985) 
(citing Travelers Health Ass’n v. Commonwealth, 51 S.E.2d 263 
(Va. 1949)). 
       The  District  Court  awarded  the  FHFA  relief  under 
the  D.C.  Blue  Sky  law  for  the  sale  of  one  Certificate  and 
relief under the Virginia Blue Sky law for the sales of three 
other Certificates. Nomura VII, 104 F. Supp. 3d at 598. 




9 It is not settled whether the Virginia or D.C. Blue Sky analogs 
to  Section  12(a)(2)  contain  loss  causation  defenses.  See  FHFA  v. 
HSBC N. Am. Holdings Inc. (HSBC I), 988 F. Supp. 2d 363, 367–70 
(S.D.N.Y.  2013).  Because  we  affirm  the  District  Court’s  finding 
that Defendants failed to make out a loss causation defense, we 
need not address this issue on this appeal. 




                                   14
II. Factual Background10 
       This  case  centers  on  the  RMBS  industry  of  the  late 
2000s.  RMBS  are  asset‐backed  financial  instruments 
supported  by  residential  mortgage  loans.  A  buyer  of  an 
RMBS  certificate  pays  a  lump  sum  in  exchange  for  a 
certificate  representing  the  right  to  a  future  stream  of 
income  from  the  mortgage  loans’  principal  and  income 
payments.  PLS  are  RMBS  sold  by  private  financial 
institutions. See Pension Benefit Guar. Corp. ex rel. St. Vincent 
Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt. Inc. 
(Pension Benefit Guar.), 712 F.3d 705, 713–14 (2d Cir. 2013). 
       This  case  touches  on  nearly  every  aspect  of  the  PLS 
securitization process—from the issuance of mortgage loans 
through the purchase of a securitization. Because of the size 
and complexity of this case, in addition to the fact that the 
final  order  rule  requires  us  to  review  a  number  of  the 
District  Court’s  pre‐trial  rulings,  see  28  U.S.C.  § 1291,  there 
is  much  to  consider.  We  think  it  best  to  begin  with  a 
summary  of  the  securitization  process  from  2005  to  2007, 
the time period relevant to this case, and then to introduce 
the parties and the transactions at issue. Issue‐specific facts 

10 Except where otherwise noted, these facts are drawn from the 
District  Court’s  post‐trial  decision  and  from  additional  record 
evidence. See id. at 458–69; see also Beck Chevrolet Co., Inc. v. Gen. 
Motors LLC, 787 F.3d 663, 672 (2d Cir. 2015) (stating that factual 
findings  after  a  bench  trial  are  reviewed  for  clear  error).  To  the 
extent  portions  of  the  record  are  quoted  in  this  opinion,  the 
Court  orders  the  record  unsealed  solely  with  regard  to  those 
quoted portions of the record.  




                                     15
are  addressed  in  more  detail  in  the  discussion  sections 
below. 
   A. The PLS Securitization Process 
       1. Originating   a   Mortgage                 Loan       Using 
          Underwriting Guidelines 
        The first step in the PLS process was the issuance of 
residential  mortgage  loans.  Mortgage  loans  were  issued  to 
borrowers  by  entities  known  as  originators.  Originators 
issued  loans  according  to  their  loan  underwriting 
guidelines, which listed the criteria used to approve a loan. 
See United States ex rel. O’Donnell v. Countrywide Home Loans, 
Inc.  (O’Donnell),  822  F.3d  650,  653  n.2  (2d  Cir.  2016).  These 
guidelines  helped  each  originator  assess  the  borrower’s 
ability  to  repay  the  loan  and  the  value  of  the  collateral. 
Originators  balanced  those  two  criteria  to  determine  a 
potential loan’s credit risk. 
       Following  the  underwriting  guidelines,  originators 
required  each  prospective  borrower  to  complete  a  loan 
application,  usually  on  the  Uniform  Residential  Loan 
Application  (the  “URLA”).  The  URLA  required  borrowers 
to  disclose,  under  penalty  of  civil  liability  or  criminal 
prosecution,  their  income,  employment,  housing  history, 
assets,  liabilities,  intended  occupancy  status  for  the 
property, and the sources of the funds they intended to use 
in paying the costs of closing the loan. Originators used this 
information  to  determine  objective  factors  relevant  to  the 
borrower’s  credit  risk,  such  as  a  credit  score  according  to 
the Fair Isaac Corporation’s model (a “FICO score”), credit 
history,  and  debt‐to‐income  ratio.  Once  each  borrower 




                                  16
submitted  the  URLA,  the  originator  kept  it  and  other 
related documentation in the borrower’s loan file.  
       The  underwriting  guidelines  required  originators  to 
assess  the  reasonableness  of  the  borrower’s  assertions  on 
the  URLA.  This  was  easiest  when  borrowers  supported 
their     URLA         applications        with      corroborating 
documentation.  Some  applications  required  verification  of 
both  the  borrower’s  assets  and  income,  while  some 
required  verification  only  of  the  borrower’s  assets.  Other 
borrowers  submitted  stated‐income‐stated‐assets  (“SISA”) 
applications,  which  did  not  require  verification  of  income 
or  assets,  or  no‐income‐no‐assets  (“NINA”)  applications, 
which were complete without the borrower even stating his 
or her income or assets. SISA and NINA applications were 
more  difficult  to  assess,  but  not  categorically  ineligible  to 
receive loans. 
       The  underwriting  guidelines  generally  permitted 
originators  to  accept  SISA  and  NINA  applications  and  to 
make  other  exceptions  to  the  underwriting  criteria  if  there 
were  compensating  factors  that  indicated  the  borrower’s 
ability and willingness to repay the loan. The guidelines set 
forth the specific conditions under which exceptions would 
be  permitted.  Originators  were  required  to  mark  the 
borrower’s  loan  file  whenever  an  exception  to  the 
underwriting  criteria  had  been  granted  and  to  explain  the 
basis for that decision.  
      After  forming  an  opinion  about  a  borrower’s 
creditworthiness  based  on  the  URLA  and  related 
documentation, originators assigned the transaction a credit 




                                 17
risk  designation,  which  affected  the  interest  rate  for  the 
loan.  When  an  applicant  had  good  credit,  the  transaction 
was  labeled  “prime.”  When  an  applicant  had  materially 
impaired  credit,  the  transaction  was  labeled  “subprime.” 
And  when  an  applicant’s  credit  fell  between  good  and 
materially  impaired,  the  transaction  was  labeled  “Alt‐A.” 
See Pension Benefit Guar., 712 F.3d at 715. 
       Once  they  had  assessed  the  borrower’s  credit, 
originators  balanced  that  assessment  against  the  value  of 
the collateral (i.e., the present market value of the residence 
the  borrower  wanted  to  purchase  or  refinance),  as 
determined  by  an  appraiser,  to  measure  the  overall  credit 
risk  of  the  loan.  Originators  compared  the  amount  of  the 
loan against the value of the collateral to develop a loan‐to‐
value ratio, a key indicator of credit risk. It was common in 
the RMBS industry to use a loan‐to‐value ratio of 80% as a 
benchmark.  Relative  to  loans  at  that  ratio,  a  loan  worth 
between 80% and 90% of the collateral value was 1.5 times 
more  likely  to  default  and  a  loan  worth  between  95%  and 
100%  of  the  collateral  value  was  4.5  times  more  likely  to 
default. A loan‐to‐value ratio of more than 100% meant that 
the  loan  exceeded  the  value  of  the  residence  and  the 
borrower was “underwater.” 
       If  the  originator  was  comfortable  with  the  overall 
credit risk after reviewing the buyer’s creditworthiness, the 
value of the collateral, and the loan‐to‐value ratio, the loan 
would be approved.  
      The  underwriting  guidelines  and  loan  files  were 
crucial  throughout  and  beyond  the  origination  process. 




                                18
Supervisors  employed  by  the  originators  could  check  loan 
files against the underwriting guidelines to ensure that loan 
issuance decisions met important criteria. For example, the 
District  Court  found  that  “[c]ompliance  with  underwriting 
guidelines  ensure[d]  . . .  an  accurate  calculation  of  the 
borrower’s  [debt‐to‐income]  ratio,  which  is  a  critical  data 
point in the evaluation of a loan’s risk profile.” Nomura VII, 
104  F.  Supp.  3d  at  536.  After  the  loan  issued,  originators 
used  the  information  in  the  loan  file  to  describe  the  loan 
characteristics  for  financial  institutions  interested  in 
purchasing it.  
       2. Creating a PLS 
      The next step in the PLS process was the aggregation 
and securitization of the residential mortgage loans into an 
RMBS.  Originators  compiled  their  issued  loans  into  “trade 
pools”  and  then  solicited  bids  from  PLS  “sponsors”  or 
“aggregators”  to  purchase  them.  The  originators  provided 
prospective  bidders  with  a  “loan  tape”  for  each  pool—“a 
spreadsheet  that  provided  data about the  characteristics  of 
each loan in the trade pool” including “loan type (fixed or 
adjustable  rate),  . . .  original  and  unpaid  principal  balance, 
amortization  term,  borrower’s  FICO  score,  the  mortgaged 
property’s  purchase  price  and/or  appraised  value, 
occupancy status, documentation type and any prepayment 
penalty‐related information.” J.A. 4385.  
      The  sponsor  that  prevailed  in  the  bidding  process 
was  given  access  to  a  limited  number  of  loan  files  to 
conduct  a  due  diligence  review  of  the  originators’ 
underwriting  and  valuation  processes  before  final 




                                 19
settlement.11  The  sponsor  was  entitled  prior  to  closing  to 
remove from the trade pool any loans that did not meet its 
purchasing  requirements,  such  as  those  below  a  minimum 
FICO score or exceeding a maximum debt‐to‐income ratio. 
Upon  closing,  the  prevailing  sponsor  acquired  title  to  the 
loans  in  the  trade  pools  and  gained  access  to  the  complete 
set  of  loan  files.  The  prevailing  sponsor  was  also  given  a 
copy of the underwriting guidelines the originators used to 
issue the loans.  
       The  sponsor  then  sold  the  loans  to  a  “depositor,”  a 
special  purpose  vehicle  created  solely  to  facilitate  PLS 
transactions.  The  true  sale  from  sponsor  to  depositor  was 
intended  to  protect  the  future  PLS  certificate‐holders’ 
interests in the loans in the event that the sponsor declared 
bankruptcy.  It  was  common  in  the  RMBS  industry  for  the 
depositor and sponsor entities to act at the direction of the 
same corporate parent. 
       The depositor then grouped the loans into supporting 
loan  groups  (“SLGs”)  and  transferred  each  group  of  loans 
to  a  trust.  In  exchange,  the  trust  issued  the  depositor 
certificates  that  represented  the  right  to  receive  principal 
and interest payments from the SLGs. The trustee managed 
the  loans  for  the  benefit  of  the  certificate  holders,  often 
hiring  a  mortgage  loan  servicing  vendor  to  manage  the 
loans on a day‐to‐day basis. The depositor then sold most of 
the certificates to a lead underwriter, who would shepherd 
them  to  the  public  securities  markets;  a  few  certificates 

   Defendants’  due  diligence  processes  are  discussed  in  further 
11

detail in the discussion sections below. 




                                 20
remained under the ownership of the depositor. It was also 
common  in  the  industry  for  the  lead  underwriter  to  be 
controlled by the same corporate parent that controlled the 
sponsor and depositor.  
       3. Preparing a PLS for Public Sale 
        The  final  steps  in  the  PLS  process  were  the 
preparation  and  sale  to  the  public  of  the  certificates.  The 
lead underwriter, sponsor, and depositor (collectively, “PLS 
sellers”)  worked  together  to  structure  the  securitization,  to 
solicit  credit  ratings  for  the  certificates  principally  from 
three  major  credit‐rating  agencies,  Moody’s  Investors 
Service,  Inc.  (“Moody’s”),  Standard  &  Poor’s  (“S&P”),  and 
Fitch  Ratings  (“Fitch”)  (collectively,  the  “Credit‐Rating 
Agencies” or “Rating Agencies”), and to draft and confirm 
the  accuracy  of  the  offering  documents.  Once  those  tasks 
were  completed,  the  lead  underwriter  would  market  the 
certificates to potential buyers.  
       The  PLS  sellers  structured  securitizations  with  two 
credit  enhancements  that  distributed  the  risk  of  the  loans 
unequally  among  the  certificate  holders.  The  first  was 
subordination.  The  PLS  certificates  were  organized  into 
tranches,  ranked  by  seniority.  Each  SLG  supported  one  or 
more tranches of certificates and distributed payments in a 
“waterfall”  arrangement.  This  arrangement  guaranteed 
senior  certificate‐holders  first  claim  to  all  principal  and 
interest  payments.  Once  all  the  senior  certificate‐holders 
were  satisfied,  the  SLGs’  payments  spilled  over  to  junior 
certificate‐holders,  who  would  receive  the  remaining 
balance of the payments.  




                                21
      The  second  of  these  credit  enhancements  was 
overcollateralization. The total outstanding balance of all of 
the  mortgage  loans  supporting  an  entire  PLS  often 
exceeded  the  outstanding  balance  of  the  loans  supporting 
the  publicly  available  PLS  certificates.  As  a  result,  some 
loans in the PLS were tethered to certificates owned by the 
depositor  or  sponsor  and  were  not  available  for  public 
purchase.  These  non‐public  loans  served  as  a  loss‐saving 
measure  by  making  payments  to  the  public  certificate‐
holders  (in  order  of  seniority)  in  the  event  that  the  loans 
supporting their public certificates defaulted.  
        After  structuring  the  PLS,  the  PLS  sellers  would 
solicit  a  credit  rating  for  each  tranche.  Because,  as  the 
District  Court  explained,  PLS  “were  only  as  good  as  their 
underlying mortgage loans,” Nomura VII, 104 F. Supp. 3d at 
465, the Credit‐Rating Agencies based their determinations 
primarily  on  the  quality  of  the  certificates’  supporting 
loans. They did this by modeling the credit risk of the SLGs 
using information from the loan tape, provided by the PLS 
sellers. The Rating Agencies also evaluated the certificates’ 
credit enhancements.  
       The  Rating  Agencies’  review  included  examining 
draft  offering  documents  for  representations  that  the 
supporting  loans  were  originated  in  accordance  with 
originators’ underwriting criteria. This was standard in the 
industry,  as  the  Rating  Agencies  agreed  that  compliance 
with  the  underwriting  guidelines  was  an  important 
indicator  of  a  loan’s  credit  risk.  More  credit  enhancements 
were required to secure an investment‐grade rating for any 
certificate backed by loans that either did not comply with 




                                 22
the  underwriting  guidelines  or                  were      missing 
documentation from their loan files. 
       The PLS sellers explained these credit enhancements, 
credit  ratings,  and  other  important  features  of  the  PLS  to 
the  public  primarily  in  three  offering  documents—a  shelf 
registration,  a  free  writing  prospectus,  and  a  prospectus 
supplement.  The  shelf  registration  was  a  pre‐approved 
registration  statement  filed  with  the  Securities  and 
Exchange Commission (the “SEC”) that contained generally 
applicable  information  about  PLS.  See  17  C.F.R.  §§ 230.409, 
230.415.  The  shelf  registration  enabled  the  lead  PLS 
underwriter  to  make  written  offers  to  potential  buyers 
using  a  free  writing  prospectus.  See  id.  § 230.433(b)(1).  The 
free  writing  prospectus  broadly  described  the 
characteristics of the certificate and the supporting SLGs. If 
an  offeree  was  interested  after  reading  the  description,  it 
could  commit  to  purchasing  the  certificate.  Title  in  the 
certificate  and  payment  were  exchanged  within 
approximately  a  month  of  that  commitment.  The  PLS 
sellers sent the buyer a prospectus supplement and filed the 
same with the SEC near the date of that exchange.12 
       The  prospectus  supplement  contained  the  most 
detailed disclosures of any of the offering documents. This 
document  provided  specific  information  regarding  the 
certificate,  the  SLGs,  and  the  credit  quality  of  the 
underlying  loans.  It  warranted  the  accuracy  of  its 
representations  regarding  loan  characteristics.  And, 

   This  selling  process  is  described  in  further  detail  in  the 
12

discussion sections below. 




                                 23
crucially,  it  affirmed  that  the  loans  in  the  SLGs  were 
originated  in  accordance  with  the  applicable  underwriting 
guidelines.  As  the  District  Court  noted,  “whether  loans 
were  actually  underwritten  in  compliance  with  guidelines 
was  extremely  significant  to  investors.”  Nomura  VII,  104  F. 
Supp.  3d  at  536.  The  prospectus  supplement  ordinarily 
disclosed  that  some  number  of  loans  in  the  SLG  may 
deviate  substantially  from,  or  violate,  the  applicable 
underwriting guidelines.13 
     B. The PLS Transactions at Issue 
       1. The Parties 
           a. The Sellers 
       Defendants  sold  the  Certificates  to  the  GSEs. 
Subsidiaries  of  Defendant  NHA  were  the  Certificates’ 
primary sellers. Defendant NCCI served as the sponsor for 
all  seven  of  the  transactions  at  issue.  Defendant  NAAC 
served  as  the  depositor  for  one  Securitization,  and 
Defendant  NHELI  served  as  the  depositor  for  the 
remaining six. And Defendant Nomura Securities, served as 
the  lead  or  co‐lead  underwriter  for  three  of  the 
Securitizations.  
     Defendant  RBS  served  as  the  lead  or  co‐lead 
underwriter for four of the Securitizations.14  


   For  a  chart  from  one  of  Defendants’  ProSupps  displaying  the 
13

PLS transaction structure, as modified, see Appendix A. 
  One Securitization was also underwritten by Lehman Brothers 
14

Inc., which is not a party to this action.  




                                  24
          b. The Buyers15 
       Fannie  and  Freddie  purchased  the  Certificates.  Both 
GSEs  are  privately‐owned  corporations  chartered  by 
Congress to provide stability and liquidity in the mortgage 
loan  market.  Fannie  was  established  in  1938.  See  National 
Housing  Act  Amendments  of  1938,  ch.  13,  52  Stat.  8. 
Freddie  was  established  in  1970.  See  Emergency  Home 
Finance Act of 1970, Pub. L. No. 91–351, 84 Stat. 450. They 
were  at  the  time  of  the  transactions  at  issue,  and  remain 
today,  “the  dominant  force[s]”  in  the  mortgage  loan 
market. See Town of Babylon v. FHFA, 699 F.3d 221, 225 (2d 
Cir. 2012).  
       The primary way the GSEs injected liquidity into the 
mortgage  market  was  by  purchasing  mortgage  loans  from 
private loan originators. See O’Donnell, 822 F.3d at 653. This 
side  of  the  GSEs’  operations  was  known  as  the  “Single 
Family  Businesses.”  By  purchasing  loans  from  originators, 
the  Single  Family  Businesses  replenished  originators’ 
capital, allowing originators to issue new loans. The Single 
Family  Businesses  held  the  loans  purchased  from 
originators on their books and sometimes securitized them 
into agency RMBS, similar to a PLS, to be offered for public 
sale. See Pension Benefit Guar., 712 F.3d at 714–15; Levitin & 
Wachter, supra, at 1187–89.  



   These  undisputed  facts  are  drawn  from  one  of  the  District 
15

Court’s summary judgment opinions and from additional record 
evidence. See FHFA v. Nomura Holding Am., Inc. (Nomura I), 60 F. 
Supp. 3d 479, 489–91 (S.D.N.Y. 2014). 




                                 25
       The Single Family Businesses contained due diligence 
departments.  These  departments  conducted  due  diligence 
of  specific  loans  prior  to  purchase.  They  also  periodically 
reviewed  their  originator  counterparties’  general 
underwriting  practices,  and  PLS  sellers’  due  diligence 
practices, including Defendants’.16  
      As a secondary element of their businesses, the GSEs 
operated  securities  trading  desks  that  purchased  PLS.  PLS 
purchases  created  liquidity  in  the  mortgage  market  by 
funneling  cash  back  through  PLS  sponsors  and 
underwriters to loan originators for use in future loans. The 
GSEs’  PLS  traders  generally  operated  out  of  Fannie’s 
headquarters  in  Washington,  D.C.  and  Freddie’s 
headquarters in McLean, Virginia.  
      The GSEs played a significant role in the PLS market 
despite  the  relatively  minor  role  it  occupied  in  their 
businesses.  The  GSEs’  PLS  portfolios  reached  their  heights 
in  2005,  when  they  owned  approximately  $350  billion 
worth  of  PLS,  with  $145  billion  backed  by  subprime  loans 
and $40 billion backed by Alt‐A loans (loans that were rated 
lower  than  prime  loans  but  higher  than  subprime  loans). 
The  GSEs  bought  approximated  8%  of  the  $3  trillion 
dollars’  worth  of  PLS  sold  from  2005  to  2007.  PLS  traders 
working for the GSEs purchased the Certificates at issue.  
                             



   The  GSEs’  Single  Family  Businesses’  due  diligence  practices 
16

are discussed in further detail in the discussion sections below. 




                                 26
       2. The Transactions 
       Between  2005  and  2007,  the  GSEs  purchased 
Certificates from Defendants in seven PLS Securitizations—
NAA  2005‐AR6,  NHELI  2006‐FM1,  NHELI  2006‐HE3, 
NHELI  2006‐FM2,  NHELI  2007‐1,  NHELI  2007‐2,  and 
NHELI  2007‐3.  These  transactions  were executed generally 
in  accordance  with  the  standard  practices  at  the  time,  as 
described in the previous sections. The supporting loans are 
predominantly  Alt‐A  or  subprime.  Each  Certificate  is  in  a 
senior  tranche  of  its  respective  Securitization.  Combined, 
the  Certificates  cost  approximately  $2.05  billion  and,  at 
times of sale, had expected value of $2.45 billion.17 
       Defendants  sold  the  Certificates  by  means  of  shelf 
registrations, free writing prospectuses, and the ProSupps.18 
The ProSupps provided detailed information regarding the 
loans  in  the  SLGs.  They  described  the  risks  inherent  in 
subprime  and  Alt‐A  loan  transactions  and  provided  the 
credit  ratings  for  each  tranche.  They  included  charts 
displaying  the  objective  characteristics  for  loans  in  each 
SLG, such as aggregate remaining principal balances, FICO 
scores,  and  loan‐to‐value  ratios.  Five  ProSupps  promised 
that  “[i]f  . . .  any  material  pool  characteristic  differs  by  5% 
or  more  from  the  description  in  this  [ProSupp],  revised 

   For  a  table  listing  the  distributors  and  buyer  for  each 
17

Securitization,  see  Appendix  B.  For  a  table  listing  the  purchase 
price  and  actual  principal  and  interest  payments  made  on  each 
Securitization as of February 2015, see Appendix C. 
  For a table listing the ProSupps’ listed dates, settlement dates, 
18

and filing dates, see Appendix D. 




                                   27
disclosure  will  be  provided  either  in  a  supplement  or  in  a 
Current Report on Form 8‐K.” E.g., J.A. 9120.  
        Most  importantly  for  purposes  of  this  appeal,  every 
ProSupp  stated  that  “the  Mortgage  Loans  . . .  were 
originated  generally  in  accordance  with  the  underwriting 
criteria  described  in  this  section,”  (the  “underwriting 
guidelines  statement”).  J.A.  9117;  see  J.A.  6884,  7174,  7527, 
7895,  8296,  8718.19  The  ProSupps  then  described  the 
underwriting  criteria  used  by  originators  that  contributed 
loans to the SLGs and stated that the originators may have 
made “certain exceptions to the underwriting standards . . . 
in the event that compensating factors are demonstrated by 
a prospective borrower.” E.g., J.A. 9117. Six of the ProSupps 
described  the  specific  underwriting  guidelines  for  each 
originator  that  alone  contributed  more  than  20%  of  the 
loans  in  the  SLGs.  For  these  originators,  the  ProSupps 
typically also stated that the loans were issued “generally” 
in  accordance  with  the  underwriting  guidelines.  E.g.,  J.A. 
7520.  
       Six  of  the  ProSupps  stated  that  some  loans  were 
issued  under  “Modified  [Underwriting]  Standards.”  E.g., 
J.A.  9118.  The  ProSupps  stated  that  these  modified 
standards permitted originators, for example, to issue loans 
to  foreign  nationals,  who  might  lack  reliable  sources  to 
verify  their  credit  score  or  lack  a  score  altogether,  or  use 
“less  restrictive  parameters”  in  issuing  loans,  such  as 

   Although  the  FHFA  brings  an  individual  claim  as  to  each 
19

ProSupp,  the  parties  agree  that  all  of  the  ProSupps  contained 
substantially similar language for purposes of this appeal.  




                                 28
“higher  loan  amounts,  higher  maximum  loan‐to‐value 
ratios, . . . the ability to originate mortgage loans with loan‐
to‐value ratios in excess of 80% without the requirement to 
obtain  mortgage  insurance  if  such  loans  are  secured  by 
investment  properties.”  E.g.,  J.A.  9119.  The  ProSupps 
disclosed  the  number  of  loans  issued  under  the  modified 
standards.20  
     C. The Housing and Financial Crisis21 
       The GSEs purchased the Certificates from Defendants 
during a period  when  the markets  for mortgage loans  and 
associated  securities  were  exploding.  A  combination  of 
factors including low interest and unemployment rates, an 
increased  use  of  adjustable‐rate  mortgages  and  other 
innovative  loan  products,  and  government  policies 
encouraging  home  ownership  heated  the  housing  market. 
Home prices increased, and aggregate mortgage debt in the 
U.S. more than doubled between 2000 and 2008.  



  The ProSupp language relevant on this appeal is discussed in 
20

further detail in the discussion sections below. 
21  This  account  of  the  collapse  of  the  housing  market  is  derived 
from  the  District  Court’s  post‐trial  findings  and  additional 
record  evidence.  Nomura  VII,  104  F.  Supp.  3d  at  537–40;  see  also 
Ryan Bubb & Prasad Krishnamurthy, Regulating Against Bubbles: 
How  Mortgage  Regulation  Can  Keep  Main  Street  and  Wall  Street 
Safe—From  Themselves,  163  U.  PA.  L.  REV.  1539,  1550–66  (2015) 
(describing  the  housing  boom  and  bust);  John  C.  Coffee,  Jr.  & 
Hillary  A.  Sale,  Redesigning  the  SEC:  Does  the  Treasury  Have  A 
Better Idea?, 95 VA. L. REV. 707, 732–34 & nn.64–71 (2009) (same). 




                                    29
       During  this  period,  originators  also  relaxed 
underwriting  standards.  Subprime  lending  jumped  from 
9.5%  of  all  new  mortgage  loans  in  2000  to  20%  of  all  new 
mortgage  loans  in  2005;  Alt‐A  lending  also  grew 
substantially.  Originators  also  began  to  approve  loans  that 
failed  to  meet  the  underwriting  guidelines  with  an  eye 
towards  securitizing  these  loans  quickly,  thus  transferring 
the  credit  risk  of  the  loans  from  originators  to  PLS 
certificate‐holders. See Levitin & Wachter, supra, at 1190. 
       Securitization  fueled  the  credit  bubble.  As  described 
above, securitization enabled originators to shift credit risk 
to the financial markets and turn the prospect of future loan 
repayment into instant cash for new loans. In 2000, the PLS 
market was worth less than $150 billion. By 2005–2006, the 
PLS  market  was  worth  more  than  $1.1  trillion.  Once  it 
began,  the  securitization  frenzy  built  on  itself—
securitizations  of  subprime  mortgages  increased  the 
quantity  of  new  subprime  mortgage  originations.  Those 
new  mortgages  were  in  turn  securitized,  and  the  cycle 
started over.  
       The  housing  market  began  its  decline  in  2006. 
Increased  mortgage  interest  rates  led  to  a  spike  in  prices 
that made many homes too expensive for potential buyers, 
decreasing  demand.  An  oversupply  of  housing  also  put 
downward  pressure  on  home  prices.  U.S.  housing  prices 
started to fall in April 2006. From April 2007 through May 
2009, they fell almost 33%. 
      Default  and  delinquency  rates  increased  with  the 
decline  in  housing  prices.  By  2009,  24%  of  homeowners, 




                                30
many of whom had purchased homes during the mid‐2000s 
boom,  were  left  with  negative  equity:  mortgages  with 
outstanding  principal  balances  greater  than  the  homes’ 
current  valuations.  Shoddy  underwriting  practices,  which 
approved  loans  for  borrowers  who  could  not  afford  to 
repay,  and  spikes  in  adjustable  mortgage  rates  also 
contributed  to  an  increase  in  defaults.  With  rising  interest 
rates,  refinancing  was  difficult.  Defaulting  on  mortgage 
loans  became  an  attractive  option  for  homeowners.  Each 
default  and  resulting  foreclosure  sale  depressed  the  prices 
of surrounding homes further, sending the housing market 
into a vicious downward cycle.  
       Increased  default  rates  had  an  adverse  impact  on 
investment  products  tied  to  mortgage  loans,  and  on  the 
entire financial system as a result. As principal and interest 
payments slowed over the course of 2007, the value of these 
securities declined. One bank in August 2007 reported that 
the  decrease  in  mortgage  securitization  markets’  liquidity 
made  it  “impossible”  to  value  certain  RMBS  instruments. 
J.A. 5419. Banks that had invested heavily in RMBS sold off 
their  positions  (driving  down  the  value  of  those  assets 
further)  and  closed  related  hedge  fund  divisions.  Credit 
tightened,  interbank  lending  ceased,  and  concerns  about 
financial institutions’ liquidity and solvency led to runs on 
financial  institutions.  Several  major  financial  institutions, 
including Lehman Brothers, Bear Sterns, and Merrill Lynch, 
experienced significant financial stress.  
       In December 2007, the U.S. entered a one‐and‐a‐half‐
year recession, the longest since the Great Depression. U.S. 
real  gross  domestic  product  contracted  by  about  4.3% 




                                31
during that time. Unemployment rose to 10% in 2009, more 
than double the 2007 rate.  
III.    Procedural History 
       In  the  aftermath  of  the  financial  crisis,  Congress 
passed  the  Housing  and  Economic  Recovery  Act  of  2008 
(the  “HERA”),  Pub.  L.  No.  110–289,  122  Stat.  2654,  out  of 
concern  for  the  GSEs’  financial  condition.  See  UBS  II,  712 
F.3d at 138. The HERA created the FHFA, an “independent 
agency of the Federal Government,” 12 U.S.C. § 4511(a), to 
serve as a conservator for Fannie, Freddie, and other GSEs 
in financial straits, see id. § 4617(a). The HERA empowered 
the  FHFA  to  “collect  all  obligations  and  money  due  the 
[GSEs],”  id.  §4617(b)(2)(B)(ii),  and  take  other  actions 
necessary to return them to solvency. Id. § 4617(b)(2)(B)(i).  
      On  September  2,  2011,  the  FHFA  initiated  sixteen 
actions  that  were  eventually  litigated  together  in  the 
Southern  District  of  New  York,  including  the  instant 
“Nomura  action,”  against  financial  institutions  that  sold 
PLS  certificates  to  Fannie  Mae  and  Freddie  Mac.  These 
cases were consolidated before Judge Cote. They all settled 
before trial, with the exception of this case.  
      The  FHFA  began  the  Nomura  action  by  bringing 
claims  under  Sections  11,  12(a)(2),  and  15  of  the  Securities 
Act  and  Virginia  and  D.C.  Blue  Sky  analogs  based  on 
alleged  misstatements  in  the  PLS  offering  documents.  The 
FHFA  alleged  that  Defendants’  offering  documents  falsely 
stated  (1)  the  underwriting  guidelines  statement,  (2)  the 
supporting  loans’  loan‐to‐value  ratios,  (3)  whether 
mortgaged  properties  were  occupied  by  the  mortgagors, 




                                 32
and (4) that the Credit‐Rating Agencies were provided with 
accurate  information  regarding  loan  characteristics  before 
issuing  ratings  decisions.  The  FHFA  initially  demanded  a 
jury trial for “all issues triable by jury.” J.A. 409. 
      The  District  Court  issued  numerous  pre‐trial 
decisions. Defendants appeal from the following:  
    An  opinion  holding  that  the  Virginia  and  D.C.  Blue 
     Sky  laws  do  not  provide  a  loss  causation  defense, 
     HSBC I, 988 F. Supp. 2d 363; 
    An  opinion  granting  the  FHFA’s  motion  for 
     summary  judgment  on  the  absence‐of‐knowledge 
     element of a Section 12(a)(2) claim, FHFA v. HSBC N. 
     Am.  Holdings  Inc.  (HSBC  II),  33  F.  Supp.  3d  455 
     (S.D.N.Y. 2014); 
    Two  opinions  denying  Defendants’  motion  for 
     summary  judgment  on  the  ground  that  the  FHFA’s 
     claims  are  time‐barred,  FHFA  v.  HSBC  N.  Am. 
     Holdings  Inc.  (HSBC  III),  Nos.  11cv6189,  11cv6201, 
     2014 WL 4276420 (S.D.N.Y. August 28, 2014) (statutes 
     of repose); FHFA v. Nomura Holding Am., Inc. (Nomura 
     I),  60  F.  Supp.  3d  479  (S.D.N.Y.  2014)  (statutes  of 
     limitations);  
    An  opinion  granting  the  FHFA’s  motion  for 
     summary  judgment  on  Defendants’  reasonable  care 
     defense,  FHFA  v.  Nomura  Holding  Am.  Inc.  (Nomura 
     II), 68 F. Supp. 3d 439 (S.D.N.Y. 2014);  
    An  opinion  granting  the  FHFA’s  motion  in  limine  to 
     exclude evidence related to the GSEs’ housing goals, 




                               33
      FHFA  v.  Nomura  Holding  Am.,  Inc.  (Nomura  III),  No. 
      11cv6201, 2014 WL 7229361 (S.D.N.Y. Dec. 18, 2014); 
    An  opinion,  FHFA  v.  Nomura  Holding  Am.,  Inc. 
     (Nomura IV), 68 F. Supp. 3d 486 (S.D.N.Y. 2014), and a 
     related bench decision, Special App. 544–49, denying 
     Defendants’  motion  for  a  jury  trial  on  the  FHFA’s 
     Section 12(a)(2) claims;  
    An  opinion  granting  the  FHFA’s  motion  in  limine  to 
     exclude  evidence  related  to  the  timing  of  the 
     purchases of the Certificates, FHFA v. Nomura Holding 
     Am.,  Inc.  (Nomura  V),  68  F.  Supp.  3d  499  (S.D.N.Y. 
     2014); 
    An  opinion  denying  in  relevant  part  Defendants’ 
     Daubert  challenge  to  an  FHFA  expert’s  testimony, 
     FHFA  v.  Nomura  Holding  Am.,  Inc.  (Nomura  VI),  No. 
     11cv6201, 2015 WL 353929 (S.D.N.Y. Jan. 28, 2015); 
    Several  decisions  excluding  evidence  related  to  the 
     GSEs’ Single Family Businesses, e.g., J.A. 11619–21. 
      Trial was originally slated to be held before a jury to 
decide the Section 11 claims, while the District Court would 
decide  the  Section  12  claims, with  the  jury’s determination 
controlling  overlapping  factual  issues.  Roughly  a  month 
before pretrial memoranda were due, the FHFA voluntarily 
withdrew  its  Section  11  claim.  As  a  result,  the  District 
Court,  over  Defendants’  objection,  conducted  a  four‐week 




                               34
bench  trial  on  the  Section  12,  Section  15,  and  Blue  Sky 
claims.22  
        One  month  after  trial  concluded,  the  District  Court 
issued  a  detailed  361‐page  opinion  systematically  finding 
for the FHFA on each claim. See generally Nomura VII, 104 F. 
Supp.  3d  441.  The  court  held  that  Defendants  violated 
Section  12(a)(2)  because  each  ProSupp  contained  three 
categories  of  false  statements  of  material  information:  (1) 
the  underwriting  guidelines  statements,  (2)  the  loan‐to‐
value ratio statements, and (3) the credit ratings statements. 
See  id.  at  559–73.  Our  focus  on  appeal,  on  this  point,  is 
devoted  solely  to  the  statements  regarding  underwriting 
guidelines,  which  are  sufficient  to  affirm  the  court’s 
judgment.  See  15  U.S.C.  § 77l(a)(2)  (authorizing  relief  if  the 
offering  documents  contain  just  one  untrue  statement  of 
material  fact);  N.J.  Carpenters  Health  Fund  v.  Royal  Bank  of 
Scot. Grp., PLC (N.J. Carpenters Health Fund II), 709 F.3d 109, 
116,  123  (2d  Cir.  2013)  (allowing  a  Section  11  lawsuit  to 
proceed  on  the  allegation  that  RMBS  offering  documents 
falsely  stated  that  the  loans  adhered  to  the  underwriting 
guidelines).  
       The  court  also  rejected  Defendants’  loss  causation 
defense,  see  Nomura  VII,  104  F.  Supp.  3d  at  585–93,  found 
that  Defendants  violated  the  analogous  provisions  of  the 
Virginia and D.C. Blue Sky laws, see id. at 593–98, and held 

  Forty‐eight witnesses testified at trial. The parties consented to 
22

the court receiving most of the direct testimony by affidavit and 
hearing  oral  cross‐examinations  and  re‐direct  examinations  in 
open court.  




                                 35
that  NHA,  NCCI,  and  the  Individual  Defendants  were 
control persons under Section 15, see id. at 573–83. The court 
awarded  the  FHFA  $806,023,457,  comprised  of  roughly 
$555 million for violations of the Blue Sky laws and roughly 
$250  million  for  violations  of  the  Securities  Act.  See  id.  at 
598.23 
       This appeal followed. 

                           DISCUSSION 
       Our  discussion  proceeds  in  two  parts.  The  first 
addresses issues the District Court resolved before trial: (A) 
whether the FHFA’s claims were timely under the statutes 
of  repose;  (B)  whether  in  light  of  the  GSEs’  generalized 
knowledge and experience in the mortgage loan market (1) 
the  FHFA’s  claims  were  timely  under  the  statutes  of 
limitations  and  (2)  the  FHFA  was  entitled  to  summary 
judgment  holding  that  the  GSEs  did  not  know  the 
ProSupps’  underwriting  guidelines  statements  were  false; 
(C)  whether  the  FHFA  was  entitled  to  summary  judgment 
holding  that  Defendants  failed  to  exercise  reasonable  care; 
and  (D)  whether  the  Seventh  Amendment  entitled 
Defendants  to  a  jury  trial.  The  second  addresses  issues 
resolved  after  trial:  (A)  whether  the  FHFA  is  entitled  to 
relief under Section 12(a)(2) because (1) each Defendant is a 
statutory  seller,  (2)  the  underwriting  guidelines  statements 
were  false,  (3)  those  statements  were  material,  and  (4) 
Defendants failed to make out an affirmative defense of loss 

   The  District  Court’s  opinions  are  discussed  in  more  detail  in 
23

the discussion sections below. 




                                   36
causation;  as  well  as  (B)  whether  the  FHFA  is  entitled  to 
relief  under  the  analogous  Virginia  and  D.C.  Blue  Sky 
provisions. 
I. Pretrial Decisions24 
     A. Statutes of Repose 
       Defendants appeal the District Court’s denial of their 
motion  for  summary  judgment  on  the  ground  that  the 
FHFA’s  claims,  which  were  filed  on  September  2,  2011 
(more than three years after the Securitizations were sold), 
were  time‐barred  by  the  Securities  Act,  Virginia  Blue  Sky, 
and  D.C.  Blue  Sky  statutes  of  repose.  See  15  U.S.C.  § 77m 
(three‐year period of repose); VA.  CODE  ANN. § 13.1–522(D) 
(two‐year  period  of  repose);  D.C.  CODE  § 31–5606.05(f)(1) 
(three‐year period of repose).25 The District Court held that 


   Because  these  pretrial  rulings  addressed  matters  of  law,  our 
24

review  of  these  decisions  is  de  novo.  See  Noll  v.  Int’l  Bus.  Machs. 
Corp.,  787  F.3d  89,  93–94  (2d  Cir.  2015);  UBS  II,  712  F.3d  at  140; 
Eberhard v. Marcu, 530 F.3d 122, 135 n.13 (2d Cir. 2008). 
25  Statutes  of  repose  and  statutes  of  limitations  are  “often 
confused”  but  “nonetheless  distinct.”  Police  &  Fire  Ret.  Sys.  of 
Detroit  v.  IndyMac  MBS,  Inc.,  721  F.3d  95,  106  (2d  Cir.  2013) 
(internal quotation mark omitted; brackets omitted) (quoting Ma 
v.  Merrill  Lynch,  Pierce,  Fenner  &  Smith,  Inc.,  597  F.3d  84,  88  n.4 
(2d Cir. 2010)). A statute of repose creates “a substantive right in 
those  protected  to  be  free  from  liability  after  a  legislatively‐
determined  period  of  time,”  regardless  of  the  plaintiff’s  actions 
and  equitable  considerations.  Id.  (emphasis  omitted;  internal 
quotation  mark  omitted)  (quoting  Amoco  Prod.  Co.  v.  Newton 
Sheep  Co.,  85  F.3d  1464,  1472  (10th  Cir.  1996)).  A  statute  of 




                                      37
the  statutes  of  repose  were  displaced  by  an  extender 
provision  in  the  HERA,  codified  at  12  U.S.C.  § 4617(b)(12), 
which  permits  the  FHFA  to  bring  any  “tort  claim”  within 
three years and any “contract claim” within six years of its 
appointment  as  the  GSEs’  conservator  on  September  6, 
2008.26 See FHFA v. UBS Ams., Inc. (UBS I), 858 F. Supp. 2d 

limitations  “is  intended  to  prevent  plaintiffs  from  unfairly 
surprising  defendants”  by  sleeping  on  and  then  later 
“resurrecting stale claims.” City of Pontiac Gen. Emps.’ Ret. Sys. v. 
MBIA, Inc. (MBIA), 637 F.3d 169, 175 (2d Cir. 2011). 
26    12 U.S.C. § 4617(b)(12) provides: 
       Statute  of  limitations  for  actions  brought  by  conservator 
       or receiver 
         (A) In general 
             Notwithstanding  any  provision  of  any  contract,  the 
             applicable  statute  of  limitations  with  regard  to  any 
             action  brought  by  the  [FHFA]  as  conservator  or 
             receiver shall be— 
             (i) in the case of any contract claim, the longer of— 
                 (I)  the  6‐year  period  beginning  on  the  date  on 
                 which the claim accrues; or 
                 (II) the period applicable under State law; and 
             (ii) in the case of any tort claim, the longer of— 
                 (I)  the  3‐year  period  beginning  on  the  date  on 
                 which the claim accrues; or 
                 (II) the period applicable under State law. 
         (B) Determination of the date on which a claim accrues 
             For purposes of subparagraph (A), the date on which 
             the statute of limitations begins to run on any claim 
             described  in  such  subparagraph  shall  be  the  later 
             of— 




                                      38
306,  313–17  (S.D.N.Y.  2012)  (holding  all  coordinate  cases 
brought  by  the  FHFA  before  September  6,  2011  timely 
under the HERA), aff’d, UBS II, 712 F.3d 136 (2d Cir. 2013); 
see  also  HSBC  III,  2014  WL  4276420,  at  *1.  On  appeal, 
Defendants argue that while the HERA displaces otherwise 
applicable statutes of limitations, it does not affect statutes of 
repose.  
         In  UBS  II,  a  2013 decision  in  an  interlocutory appeal 
in one of the FHFA’s parallel coordinated actions, a panel of 
this  Court  held  that  § 4617(b)(12)  “supplants  any  other 
[federal or state] time limitations that otherwise might have 
applied” to the FHFA’s actions, including the Securities Act 
and  Blue  Sky  statutes  of  repose.  712  F.3d  at  143–44.  This 
conclusion  was  compelled  by  the  definitive  language  in 
§ 4617(b)(12), which makes clear that “the applicable statute 
of  limitations  with  regard  to  any  action  brought  by  the 
[FHFA] . . . shall be” time periods provided in the HERA, see 
UBS  II,  712  F.3d  at  141–42  (internal  quotation  marks 
omitted)  (quoting  12  U.S.C.  § 4617(b)(12)),  and  was 
corroborated  by  the  purpose  of  the  HERA  to  permit  the 
FHFA  to  “‘collect  all  obligations  and  money  due’  to  the 
GSEs[] to restore them to a ‘sound and solvent condition,’” 
id.  at  142  (quoting  12  U.S.C.  §§ 4617(b)(2)(B)(ii),  (D)).  We 
considered  that  reading  § 4617(b)(12)  to  preclude  and  pre‐
empt all types of time‐limitation statutes, including statutes 
of  repose,  was  consistent  with  Congress’s  intent  because  it 


         (i)  the  date  of  the  appointment  of  the  [FHFA]  as 
         conservator or receiver; or 
         (ii) the date on which the cause of action accrues. 




                                 39
allowed  the  FHFA  more  “time  to  investigate  and  develop 
potential claims on behalf of the GSEs.” Id.  
        Ordinarily,  UBS  II  would  end  our  inquiry.  See  Lotes 
Co., Ltd. v. Hon Hai Precision Indus. Co., 753 F.3d 395, 405 (2d 
Cir.  2014)  (“[A]  panel  of  this  Court  is  ‘bound  by  the 
decisions  of  prior  panels  until  such  time  as  they  are 
overruled either by an en banc panel of our Court or by the 
Supreme  Court.’”  (quoting  In  re  Zarnel,  619  F.3d  156,  168 
(2d Cir. 2010))). But one year after UBS II was decided, the 
Supreme Court handed down CTS Corp. v. Waldburger, 134 
S.  Ct.  2175  (2014),  which  held  that  42  U.S.C.  § 9658,27  a 


27    42 U.S.C. § 9658 provides in relevant part: 
       (a)  State  statutes  of  limitations  for  hazardous  substance 
       cases 
         (1) Exception to State statutes 
             In the case of any action brought under State law for 
             personal  injury,  or  property  damages,  which  are 
             caused  or  contributed  to  by  exposure  to  any 
             hazardous  substance,  or  pollutant  or  contaminant, 
             released  into  the  environment  from  a  facility,  if  the 
             applicable  limitations  period  for  such  action  (as 
             specified  in  the  State  statute  of  limitations  or  under 
             common law) provides a commencement date which 
             is earlier than the federally required commencement 
             date,  such  period  shall  commence  at  the  federally 
             required  commencement  date  in  lieu  of  the  date 
             specified in such State statute. 
         (2) State law generally applicable 
             Except  as  provided  in  paragraph  (1),  the  statute  of 
             limitations established under State law shall apply in 




                                       40
provision  in  the  Comprehensive  Environmental  Response, 
Compensation,  and  Liability  Act  of  1980  (the  “CERCLA”) 
that  imposes  a  federal  commencement  date  for  state 
statutes  of  limitations,  does  not  pre‐empt  state  statutes  of 
repose. See 134 S. Ct. at 2188. Defendants’ sole argument in 
the present appeal is that CTS abrogated UBS II. 

          all  actions  brought  under  State  law  for  personal 
          injury,  or  property  damages,  which  are  caused  or 
          contributed  to  by  exposure  to  any  hazardous 
          substance, or pollutant or contaminant, released into 
          the environment from a facility. 
   (b) Definitions 
       As used in this section— 
       . . . 
     (2) Applicable limitations period 
          The  term  “applicable  limitations  period”  means  the 
          period  specified  in  a  statute  of  limitations  during 
          which a civil action referred to in subsection (a)(1) of 
          this section may be brought. 
     (3) Commencement date 
          The  term  “commencement  date”  means  the  date 
          specified  in  a  statute  of  limitations  as  the  beginning 
          of the applicable limitations period. 
     (4) Federally required commencement date 
         (A) In general 
              Except  as  provided  . . . ,  the  term  “federally 
              required commencement date” means the date the 
              plaintiff knew (or reasonably should have known) 
              that  the  personal  injury  or  property  damages 
              referred to in subsection (a)(1) of this section were 
              caused  or  contributed  to  by  the  hazardous 
              substance or pollutant or contaminant concerned. 




                                    41
        This is not the first case in this Circuit to consider the 
impact of CTS on UBS II. In FDIC v. First Horizon Asset Sec., 
Inc.  (First  Horizon),  821  F.3d  372  (2d  Cir.  2016),  cert.  denied, 
137  S. Ct. 628  (2017),  we  held that CTS did  not disturb the 
portion  of  UBS  II’s  holding  that  held  § 4617(b)(12) 
precludes the federal Securities Act’s statute of repose. Id. at 
380–81.  That  forecloses  Defendants’  argument  insofar  as  it 
applies to the FHFA’s claims under the Securities Act. 28 See 
Lotes, 753 F.3d at 405.  
       It  remains  an  open  question  in  this  Circuit  whether 
CTS  undermined  the  portion  of  UBS  II’s  holding  that  held 
§ 4617(b)(12)  pre‐empts  the  Virginia  and  D.C.  Blue  Sky 
laws’ statutes of repose. Cf. Church & Dwight Co., Inc. v. SPD 
Swiss  Precision  Diagnostics,  GmBH,  843  F.3d  48,  64–65  (2d 
Cir.  2016)  (observing  that  pre‐emption  analysis  does  not 
control  preclusion  analysis).29  “[C]oncerns  about  the 

   First  Horizon  is  controlling  with  regard  to  the  FHFA’s  federal 
28

claims even though it dealt with a different extender  provision, 
12 U.S.C. § 1821(d)(14)(A), which was designed for suits brought 
by the Federal Deposit Insurance Corporation (the “FDIC”). The 
FDIC  extender  provision  is  “materially  identical”  to  the  HERA 
extender provision. First Horizon, 821 F.3d at 375. 
  This is not an open question in two other Circuits. FDIC v. RBS 
29

Sec. Inc., 798 F.3d 244, 254 (5th Cir. 2015) (holding FDIC extender 
provision  pre‐empts  state  statutes  of  repose  notwithstanding 
CTS); Nat’l Credit Union Admin. Bd. v. Nomura Home Equity Loan, 
Inc.,  764  F.3d  1199,  1217  (10th  Cir.  2014)  (holding  an  extender 
provision  for  claims  brought  by  the  National  Credit  Union 
Administration Board (the “NCUA”) pre‐empts state statutes of 
repose  notwithstanding  CTS);  see  also  Nat’l  Credit  Union  Admin. 




                                   42
primacy  of  federal  law  and  the  state‐federal  balance”  that 
are  unique  to  the  pre‐emption  context  presented  here 
distinguish  it  from  preclusion  context  in  First  Horizon. 
Church  &  Dwight  Co.,  843  F.3d  at  64  (internal  quotation 
mark  omitted)  (quoting  POM  Wonderful  LLC  v.  Coca‐Cola 
Co.,  134  S.  Ct.  2228,  2236  (2014)).  Still,  some  aspects  of  our 
earlier  preclusion  analysis  aid  in  deciding  the  pre‐emption 
issue on this appeal. Cf. id. (“[P]re[‐]emption principles can 
be  ‘instructive’  in  the  . . .  preclusion  context  . . . .”  (quoting 
POM Wonderful, 134 S. Ct. at 2236)).30 

Bd. v. RBS Sec., Inc., 833 F.3d 1125, 1135 (9th Cir. 2016) (holding 
NCUA  extender  provision  pre‐empts  Securities  Act  statute  of 
repose notwithstanding CTS). 
30  Defendants  urge  us  to  begin  our  pre‐emption  analysis  with  a 
presumption  that  Congress  did  not  intend  to  displace  the  Blue 
Sky statutes of repose. It is well‐established that courts presume 
Congress  does  not  intend  to  supersede  “the  historic  police 
powers of the States” absent clear intent, CTS, 134 S. Ct. at 2188 
(Kennedy,  J.,  concurring)  (quoting  Medtronic,  Inc.  v.  Lohr,  518 
U.S.  470,  485  (1996)),  and  that  Blue  Sky  laws  are  considered 
“‘traditional’  state  regulation[s]”  for  pre‐emption  purposes, 
Oneok,  Inc.  v.  Learjet,  Inc.,  135  S.  Ct.  1591,  1600  (2015)  (quoting 
Schneidewind  v.  ANR  Pipeline  Co.,  485  U.S.  293,  308  n.11  (1988)). 
The  presumption  favoring  traditional  state  regulations  is 
irrelevant, however, to the discrete question before us—whether 
CTS  abrogated  UBS  II’s  pre‐emption  holding.  The  presumption 
is no novel invention of CTS; it existed well before CTS and UBS 
II  were  decided.  See  Medtronic,  518  U.S.  at  485.  Further,  the 
presumption is rebuttable upon a showing of clear congressional 
intent.  See  id.  UBS  II  concluded  that  Congress  clearly  intended 
§ 4617(b)(12)  to  eliminate  all  time  limitations  that  might  hinder 




                                     43
       Nothing about CTS seriously undermines UBS II. The 
Supreme Court’s analysis in CTS focused primarily on four 
considerations.  First,  § 9658  provides  that  state  law  will  be 
the  default  rule  for  time  limitations  and  that  a  federal 
commencement  date  will  operate  as  a  limited  “exception” 
to  that  rule.  This  suggested  to  the  Court  that  Congress 
intended  § 9658  to  leave  many  of  the  state  time‐limitation 
rules in place. See CTS, 134 S. Ct. at 2185 (majority opinion). 
Second,  § 9658  refers  explicitly  to  a  “statute  of  limitations” 
but  does  not  mention  a  “statute  of  repose.”  Although  this 
was not dispositive of the ultimate issue, the Court took this 
as  an  indication  that  Congress  did  not  intend  § 9658  to 
reach statutes of repose. Id. at 2185–86. Third, Congress, in 
debating  the  CERCLA,  considered  a  report  that 
recommended language providing for explicit pre‐emption 
of  state  statutes  of  repose,  but  chose  not  to  include  the 
proposed  language  in  the  final  statute.  Id.  at  2186.  Fourth, 
§ 9658  defines  the  state  provisions  it  preempts  as  the 
“applicable  limitations  period[s]”  during  “which  a  civil 
action  may  be  brought”  and  provides  for  equitable  tolling 
in  certain  circumstances,  two  concepts  inapplicable  to 
repose  analyses.  Id.  at  2187–88  (internal  quotation  marks 
omitted). For these reasons, the Supreme Court held § 9658 
did  not  reflect  clear  congressional  intent  to  pre‐empt 
overlapping state statutes of repose. Id. at 2188. 


the FHFA’s charge “to ‘collect all obligations and money due’ to 
the  GSEs[]  to  restore  them  to  a  ‘sound  and  solvent  condition.’” 
712 F.3d at 142 (quoting 12 U.S.C. §§ 4617(b)(2)(B)(ii), (D)). 
 




                                   44
        One  similarity  between  § 4617(b)(12)  and  § 9658  is 
that  both  refer  to  statutes  of  limitations  but  neither 
references  statutes  of  repose.  See  First  Horizon,  821  F.3d  at 
376,  379.  While  this  might  suggest  on  first  glance  that 
neither statute reaches repose statutes, we reasoned in UBS 
II  that  an  explicit  statutory  reference  to  repose  statutes  is 
not a sine qua non of congressional intent to pre‐empt such 
statutes. See 712 F.3d at 142–43. CTS confirmed—rather than 
undermined—that  reasoning.  See  134  S  Ct.  at  2185.  CTS 
observed that usage of the terms “limitations” and “repose” 
“has not always been precise.” Id. at 2186; accord UBS II, 712 
F.3d  at  142–43  (“Although  statutes  of  limitations  and 
statutes of repose are distinct in theory, the courts . . . have 
long used the term ‘statute of limitations’ to refer to statutes 
of  repose  . . . .”).  Indeed,  although  Congress  has 
indisputably  created  statutes  of  repose  in  the  past,  it  “has 
never  used  the  expression  ‘statute  of  repose’  in  a  statute 
codified in the United States Code.” First Horizon, 821 F.3d 
at 379 (observing that 15 U.S.C. § 77m, titled “Limitation of 
actions,”  creates  a  three‐year  repose  period);  see  also  Cal. 
Pub.  Emps.’  Ret.  Sys.  v.  ANZ  Sec.,  Inc.  (CalPERS),  137  S.  Ct. 
2042,  2049  (2017)  (analyzing  federal  statute  to  determine 
whether  it  included  a  statute  of  limitation  or  statute  of 
repose).  As  a  result,  CTS  cautioned,  while  the  presence  of 
the term “statute of limitations” in a federal statute may be 
“instructive”  of  Congress’s  intended  pre‐emptive  scope,  it 
is  not  “dispositive.”  See  134  S.  Ct.  at  2185.  That  reinforces 
UBS  II’s  refusal  to  resolve  its  pre‐emption  inquiry  based 




                                  45
solely on the bare text of § 4617(b)(12). See First Horizon, 821 
F.3d at 376.31 
       Defendants  also  argue  that,  under  CTS, 
§ 4617(b)(12)’s  repeated  use  of  the  words  “claim  accrues” 
indicates  that  it  was  meant  only  to  pre‐empt  statutes  of 
limitations.  In  CTS,  the  Supreme  Court  noted  that  § 9658 
pre‐empts  the  “commencement  date”  for  any  “applicable 
limitations  period”  under  state  law,  42  U.S.C.  § 9658(a)(1), 
and  defines  the  “applicable  limitations  period”  as  the 
period  when  “a  civil  action  [alleging  injury  or  damage 
caused  by  exposure  to  a  hazardous  substance]  may  be 
brought,”  id.  § 9658(b)(2).  See  134  S.  Ct.  at  2187.  That 
indicated  to  the  Court  that  Congress  intended  to  displace 
only  the  commencement  date  for  statutes  of  limitations 
because a “statute of repose . . . ‘is not related to the accrual 
of any cause of action.’” Id. (quoting 54 C.J.S., LIMITATIONS 
OF ACTIONS § 7, p. 24 (2010)).  

        Section 4617 uses some similar language. It provides 
that the new filing period for claims brought by the FHFA 
is at least six years for any “contract” claim and three years 
for  any  “tort”  claim,  “beginning  on  the  date  on  which  the 
claim  accrues.”  12  U.S.C.  §§ 4617(b)(12)(A)(i)(I),  (ii)(I).  It 
also describes how to determine “the date on which a claim 
accrues”  for  purposes  of  the  HERA.  Id.  § 4617(b)(12)(B). 
Defendants  argue  that  this  language—specifically  the 

31  That  § 4617(b)(12)  refers  to  “statute  of  limitations”  in  the 
singular  while  § 9658  refers  to  “statutes  of  limitations”  in  the 
plural  is  also  unimportant  in  determining  whether  Congress 
intended to displace statutes of repose. See id. at 379. 




                                   46
words  “claim  accrues”—carries  the  same  indication  of 
congressional intent as § 9658’s definition of the “applicable 
limitations period.” 
         We disagree. CTS does not stand for the proposition 
that  whenever  “accrue”  appears  in  a  federal  statute  it  is  a 
talismanic  indication  of  congressional  intent  to  pre‐empt 
only  statutes  of  limitations.  Context  is  crucial.  Congress 
used  the  phrase  “a  civil  action  . . .  may  be  brought”  in 
§ 9658  in  defining  the  class  of  state  statutes  it  intended  to 
pre‐empt.  In  contrast,  Congress  used  the  words  “claim 
accrues” in § 4617(b)(12) in defining the time limitation the 
HERA newly created for claims brought by the FHFA. Put 
another  way,  the  HERA’s  use  of  the  word  “accrues”  “tells 
us . . . that [§ 4617(b)(12)] is itself a statute of limitations” but 
does  not  “provide[]  . . .  guidance  on  the  question  whether 
[§ 4617(b)(12)]  displaces  otherwise  applicable  statutes  of 
repose . . . .” First Horizon, 821 F.3d at 379.  
        The only remaining argument against pre‐emption of 
the  state  statutes  of  repose  is  that  both  § 9658  and 
§ 4617(b)(12)  pre‐empt  certain  time  limitations  for  state 
claims  while  leaving  untouched  “other  important  rules 
governing civil actions.” CTS, 134 S. Ct. at 2188. “‘The case 
for  federal  pre‐emption  is  particularly  weak  where 
Congress  has  indicated  its  awareness  of  the  operation  of 
state  law  in  a  field  of  federal  interest,  and  has  nonetheless 
decided to stand by both concepts and to tolerate whatever 
tension  there  is  between  them.’”  Id.  (brackets  omitted) 
(quoting  Wyeth  v.  Levine,  555  U.S.  555,  575  (2009)).  But 
§ 9658  leaves  in  place  far  more  of  state  law  than 
§ 4617(b)(12).  Section  9658  provides  only  a  federally 




                                  47
mandated  accrual  date  for  state  limitations  periods  and 
leaves  unchanged  “States’  judgments  about  causes  of 
action,  the  scope  of  liability,  the  duration  of  the  period 
provided by statutes of limitations, burdens of proof, [and] 
rules  of  evidence.”  CTS,  134  S.  Ct.  at  2188.  Section 
4617(b)(12),  by  contrast,  provides  a  comprehensive, 
singular  time  limitation  for  all  actions  brought  by  the 
FHFA. See UBS II, 712 F.3d at 141–42. It governs entirely the 
rules regarding when the FHFA may bring its claims—from 
the  moment  the  filing  period  commences,  see  12  U.S.C. 
§ 4617(b)(12)(B),  through  the  length  of  the  period  for  each 
type of the claim, see id. § 4617(b)(12)(A). Congress has not 
stood  by  any  state  time‐limitation  rules  when  it  comes  to 
claims brought by the FHFA as the GSEs’ conservator. 
       In  all  other  respects,  CTS  and  UBS  II  arose  in 
substantially  different  contexts.  Section  9658’s  legislative 
history  reveals  that  Congress  specifically  considered  and 
decided  against  using  language  that  would  explicitly  pre‐
empt statutes of repose. See CTS, 134 S. Ct. at 2186. There is 
no  similar  legislative  history  for  Section  4617(b)(12).  See 
UBS  II,  712  F.3d  at  143.  Section  9658  “describ[es]  the  [pre‐
empted]  period  in  the  singular,”  which  “would  be  an 
awkward way to mandate the pre‐emption of two different 
time  periods.”  CTS,  134  S.  Ct.  at  2186–87.  Section 
4617(b)(12) applies “to any action brought by the [FHFA],” 
12  U.S.C.  § 4617(b)(12)(A)  (emphasis  added),  “‘including 
claims  to  which  a  statute  of  repose  generally  attaches.’” 
UBS  II,  712  F.3d  at  143  (quoting  UBS  I,  858  F.  Supp.  2d  at 
316–17).  Section 9658  contains  a  provision  for  equitable 
tolling, an important characteristic of statutes of limitations 




                                  48
that  distinguishes  them  from  statutes  of  repose.  See  CTS, 
134  S.  Ct.  at  2187–88.  There  is  no  similar  provision  in 
§ 4617(b)(12). 
       In  sum,  “CTS’s  holding  is  firmly  rooted  in  a  close 
analysis  of  § 9658’s  text,  structure,  and  legislative  history.” 
First Horizon, 821 F.3d at 377. None of those statute‐specific 
considerations  undermines  UBS  II’s  close  analysis  of 
§ 4617(b)(12),  which  differs  significantly  from  § 9658.  We 
reaffirm  our  prior  holding  that  Congress  designed 
§ 4617(b)(12) to pre‐empt state statutes of repose.32 
     B. Knowledge  Issues  —  Statutes  of  Limitations  and 
        Knowledge  of  the  ProSupps’  Underwriting 
        Guidelines Misrepresentations 
       Defendants next raise two pre‐trial issues that turn on 
the  extent  to  which  the  GSEs  were  or  should  have  been 
aware  that  the  ProSupps’  underwriting  guidelines 
statements were false. The first is the statute of limitations. 
In addition to the statute of repose discussed above, Section 
13 of the Securities Act contains a statute of limitations that 
bars  any  action  not  brought  within  one  year  after  the 
plaintiff  learned  or  should  have  learned  of  the  material 
misstatement or omission giving rise to the claim. 15 U.S.C. 

32  We  reject  Defendants’  arguments  that  § 4617(b)(12)  does  not 
pre‐empt  statutes  of  repose  because  it  refers  only  to  “contract” 
and “tort” claims, rather than securities claims, and because the 
statute’s  initial  language  is  not  as  sharp  as  other  pre‐emption 
clauses  in  the  HERA.  In  addition  to  lacking  in  merit,  these 
arguments  are  not  grounded  in  any  unique  feature  of  CTS  that 
might have undermined UBS II. See Lotes, 753 F.3d at 405. 




                                   49
§ 77m;  see  CalPERS,  137  S.  Ct.  at  2049  (2017)  (discussing 
three‐year time bar).33 The HERA extended the filing period 
only for contract claims that were valid on (or became valid 
after) September 6, 2008, the date when the FHFA assumed 
conservatorship. See 12 U.S.C. §§ 4617(b)(12)(A), (12)(B); J.A. 
341–42.  Thus,  any  FHFA  claim  that  was  time‐barred  by 
Section  13  on  that  date  remained  time‐barred  under  the 
HERA. On the FHFA’s motion for summary judgment, the 
District Court held that the FHFA’s claims were timely as a 
matter of law. The court concluded that no reasonable jury 
could  find  the  GSEs  knew  or  should  have  known  as  of 
September  6,  2007,  one  year  before  the  HERA  extender 
became  effective,  that  ProSupps’  underwriting  guidelines 
statements  were  false,  despite  widespread  PLS  credit 
downgrades  in  the  summer  of  2007  and  the  Single  Family 
Businesses’  generalized  experience  with  mortgage  loan 
originators and PLS aggregators. Nomura I, 60 F. Supp. 3d at 
502–09; see also UBS I, 858 F. Supp. 2d at 321–22. Defendants 
contest that decision on appeal.  
       The  second,  related  issue  is  whether  the  FHFA  was 
entitled to summary judgment on the purchaser’s absence‐
of‐knowledge  element  of  a  Section  12(a)(2)  claim.  See  15 
U.S.C.  § 77l(a)(2).34  The  District  Court  granted  the  FHFA 

33  The  D.C.  Blue  Sky  statute  of  limitations  is  the  same  as  the 
statute  of  limitations  under  the  Securities  Act.  D.C.  CODE  § 31–
5606.05(f)(2)(B). 
34  The  standard  for  purchaser  knowledge  under  the  Blue  Sky 
laws  is  the  same  as  it  is  under  the  Securities  Act.  See  VA.  CODE 
ANN. § 13.1–522(A)(ii); D.C. CODE § 31–5606.05(a)(1)(B). 




                                     50
summary judgment on this element, holding again that the 
Single Family Businesses’ expertise in the general mortgage 
loan  market  did  not  provide  adequate  knowledge  of  the 
specific untruths in the ProSupps. See HSBC II, 33 F. Supp. 
3d  at  480–93.  Defendants  also  contest  this  decision  on 
appeal.  
       We  address  these  issues  in  tandem,  as  the  relevant 
facts and legal questions overlap in large part. 
       1. Factual Summary35 
          a. The Single Family Businesses’ Due Diligence 
      The  GSEs’  Single  Family  Businesses,  in  their 
capacities  as  aggregators  and  sponsors  of  RMBS 
instruments,  gathered  a  significant  amount  of  information 
about  the  mortgage  loan  market  and  mortgage  loan 
originators.  Fannie’s  Single  Family  due  diligence  division 
was  the  Single  Family  Counterparty  Risk  Management 
Group  (the  “SFCPRM”);  Freddie’s  Single  Family  due 
diligence  division  was  the  Alternative  Market  Operations 
Group (the “AMO”). Through the work of the SFCPRM and 
AMO,  the  GSEs  amassed  “more  knowledge  about  the 
mortgage market than probably anybody else.” J.A. 1317.  



35  The  following  summary  draws  on  the  District  Court’s 
discussions of the relevant facts, which we view in the light most 
favorable  to  Defendants  and  which  Defendants  do  not  dispute. 
See  Nomura  I,  60  F.  Supp.  3d  at  489–92  (Single  Family 
Businesses), 498–99 (credit downgrades); HSBC II, 33 F. Supp. 3d 
at 463–74 (Single Family Businesses). 




                                 51
        The  SFCPRM  and  AMO  conducted  counterparty 
reviews  of  originators  with  whom  the  GSEs  regularly  did 
business.  These  reviews  involved  desk  audits  and  on‐site 
visits  to  originators’  offices.  Often  the  GSEs  hired  Clayton 
Advisory Services, Ltd. (“Clayton”), a third‐party mortgage 
diligence  vendor,  to  re‐underwrite  a  sample  of  the 
originators’  issued  loans  and  assess  the  originators’ 
compliance  with  their  underwriting  guidelines.  The  GSEs 
also analyzed originators’ adherence to appraisal protocols, 
capability  to  detect  fraud,  and  ability  to  meet  repurchase 
obligations.  If  an  originator received a  positive  result  from 
this  review,  the  GSE  placed,  or  maintained,  it  on  a  list  of 
approved originators.  
       The  SFCPRM  and  AMO  conducted  counterparty 
reviews  for  at  least  five  originators  that  issued  loans 
backing the Certificates in this case; we note some pertinent 
results of those reviews below: 
    First  NLC  Mortgage  Corporation,  which  issued 
     ~14.5%  of  the  loans  backing  NHELI  2006‐HE3  and 
     ~11.5% of the loan backing NHELI 2007‐2: The AMO 
     issued a “Poor” rating (the worst possible) in January 
     2005,  reporting  “poor  command  of  its  credit, 
     appraisal  and  quality  control  units,”  and  a 
     “Marginal” rating in April 2005, J.A. 10409; 
    Mandalay Mortgage, which issued ~5.7% of the loans 
     backing NHELI 2006‐HE3: The AMO issued a “Poor” 
     rating  in  November  2004  based  on  its  “aggressive” 
     participation  in  risky  loan  product  categories,  id.  at 
     10410; 




                                 52
    ResMAE,  which  issued  ~77.6%  of  the  loans  backing 
     NHELI 2007‐3: The AMO issued a “Marginal” rating 
     in  April  2004  and  recommended  that  Freddie  Mac 
     components  dealing  with  ResMAE  “Proceed  with 
     Caution” given ResMAE’s lack of an internal quality 
     program and relaxed underwriting procedures, id. at 
     10411;  the  AMO  placed  ResMAE  on  a  watch  list  in 
     April  2007  due  to  a  liquidity  crisis;  ResMAE  later 
     went bankrupt; 
    Ownit,  which  issued  ~42.4%  of  the  loans  backing 
     NHELI  2007‐2:  The  AMO,  in  August  2004,  found 
     controls  “marginal”  due  to  the  originator’s 
     instability,  and  noted  its  practice  of  keeping  “very 
     inaccurate” loan data, id. at 10410; and 
    Fremont,  which  backed  entirely  NHELI  2006‐FM1 
     and  NHELI  2006‐FM2:  After  reviews  in  February 
     2004  and  August  2005,  the  AMO  found  wide  LTV 
     variances, “data integrity issues,” and a large number 
     of  exceptions  to  the  underwriting  guidelines,  id.  at 
     10314 (brackets omitted). 
       The  GSEs’  knowledge  about  the  mortgage  loan 
industry  required  a  delicate  information  sharing 
arrangement  between  their  Single  Family  Businesses  and 
their PLS traders.  
       On the one hand, the GSEs did not want to purchase 
loans or securitizations supported by loans that they knew 
were  originated  or  aggregated  by  companies  they  did  not 
trust.  The  Single  Family  Businesses’  research  proved 
helpful  to  the  PLS  traders  in  that  regard;  and  indeed  each 




                                53
GSE  required  that  any  originator  that  individually 
contributed more than a certain percentage (10% for Fannie, 
1%  for  Freddie)  of  the  total  unpaid  principal  balance  of  a 
PLS be on its list of approved originators.  
       On the other hand, the GSEs were concerned that its 
PLS  traders  would  violate  federal  insider‐trading  laws  if, 
before  purchasing  PLS,  they  reviewed  the  certain  loan‐
specific  information  the  Single  Family  Businesses 
considered in making purchases for their own aggregation 
practices.  The  GSEs  accordingly  limited  their  PLS  traders’ 
access  to  only  the  Single  Family  Businesses’  reviews  of 
originators’  general  practices.  Fannie’s  PLS  traders  were 
given the final lists of approved originators; Freddie’s were 
given the full counterparty review paperwork. PLS traders 
were not given access to any specific loan‐level information 
for the transactions at issue.  
      The  SFCPRM  and  AMO  also  evaluated  PLS  sellers 
and maintained a list of approved PLS counterparties. Both 
Nomura  and  RBS  were  placed  on  the  GSEs’  lists  of 
approved  PLS  sellers.  In  August  2004,  the  AMO  rated 
Nomura’s  due  diligence  program  “Satisfactory”  based  on 
Nomura’s  “good  due  diligence  methodologies,  reasonable 
valuation  processes  and  sound  controls.”  Id.  at  3170.  In  a 
November 2006 review, the SFCPRM noted it had access to 
somewhat  limited  information  to  review  RBS’s  diligence, 
but  apparently  accepted  RBS’s  characterization  of  its 
practices as robust. Nomura I, 60 F. Supp. 3d at 491. 
     Despite  ensuring  that  they  purchased  loans  from 
approved  originators  and  PLS  sellers,  the  GSEs  knew  that 




                                54
there was still a risk that some defective loans could creep 
into SLGs for PLS certificates they purchased. The heads of 
the  GSEs’  PLS  portfolios  acknowledged  in  deposition 
testimony  that  they  believed  that  loans  in  an  SLG  “would 
reflect the general underwriting practices of the originators 
responsible for those loans.” J.A. 10323. That meant that “if 
an originator was not following its own guidelines and was 
contributing  loans  to  the  collateral  for  the  pool,”  the  GSEs 
“would  have  expected  that  loans  not  underwritten  to  the 
originator’s guidelines would then end up in the” SLGs. Id. 
at  10325  (emphasis  added;  internal  quotation  marks 
omitted).  To  limit  that  possibility,  the  GSEs  required 
“rep[resentation]s  and  warrant[ie]s”  from  the  approved 
PLS  sellers  for  each  certificate  they  purchased,  believing 
that  they  could  rely  on  those  institutions  to  limit  the 
number of the defective loans to an immaterial level. Id. at 
1063;  see  also  HSBC  II,  33  F.  Supp.  3d  at  471  (“[A  Fannie 
employee]  testified  that  Fannie  Mae’s  ‘process  basically 
relied on the dealers and originators providing it with reps 
and  warranties  as  to  the  validity  of  how  these  loans  were 
underwritten.’” (brackets omitted)).  
          b. The GSEs’ Awareness of PLS Market Trends 
       GSEs  were  also  familiar  with  public  information 
about  the  overall  RMBS  market  in  2006  and  2007.  This 
information  included  a  growing  number  of  reports  of 
borrower  fraud  and  lower  underwriting  standards  among 
mortgage loan originators. Beginning in July and August of 
2007, it also included reports that the three primary credit‐
rating  agencies,  Moody’s,  S&P,  and  Fitch,  began  to 
accelerate their negative views of RMBS.  




                                 55
       On  July  10,  2007,  Moody’s  downgraded  the  junior 
tranches of many RMBS—including Securitizations NHELI 
2006‐FM1 and  NHELI 2006‐FM2.  The  credit  ratings  for the 
senior  tranches  in  these  Securitizations  did  not  change. 
Moody’s  attributed  its  downgrades  to  “a  persistent 
negative  trend  in  severe  delinquencies  for  first  lien 
subprime mortgage loans securitized in 2006.” Nomura I, 60 
F.  Supp.  3d  at  498  (internal  quotation  marks  omitted). 
Moody’s  noted  that  the  supporting  loans  “were  originated 
in  an  environment  of  aggressive  underwriting”  and  that 
increased  default  rates  were  caused  in  part  by  “certain 
misrepresentations . . . like occupancy or stated income and 
appraisal  inflation.”  Id.  (internal  quotation  marks  omitted; 
brackets omitted).  
       That same day, S&P placed on negative rating watch 
a  host  of  RMBS—but  none  of  the  Securitizations—citing 
“lower  underwriting  standards  and  misrepresentations  in 
the  mortgage  market.”  Id.  (internal  quotation  mark 
omitted).  S&P  questioned  the  quality  of  the  data 
“concerning  some  of  the  borrower  and  loan  characteristics 
provided  during  the  rating  process.”  Id.  S&P  made  clear 
that, going forward, its ratings for RMBS certificates would 
hew  more  closely  to  their  seniority  within  the 
securitization.  
       After  expressing  doubt  on  July  12,  beginning  in 
August  of  2007  Fitch  downgraded  hundreds  of  RMBS.  On 
August  3,  2007,  Fitch  downgraded  junior  tranches  in 
Securitizations NHELI 2006‐FM2 and NHELI 2006‐HE3, but 
Fitch  did  not  downgrade  the  senior  tranches  in  those 
Securitizations at that time.  




                                56
       On  August  17,  2007,  S&P  downgraded  junior 
tranches in Securitization NAA 2005‐AR6. As with Moody’s 
and  Fitch’s  downgrades,  S&P  did  not  change  its  rating  for 
the senior tranches in the Securitization at that time.  
      The  Rating  Agencies  took  no  further  action  on  the 
Securitizations through September 6, 2007. As of that date, 
none  of  the  GSEs’  senior‐tranche  Certificates  had  been 
downgraded,  but  junior  tranches  in  NHELI  2006‐FM2  had 
been  downgraded  by  two  Rating  Agencies,  and  junior 
tranches in NAA 2005‐AR6, NHELI 2006‐FM1, and NHELI 
2006‐HE3  had  each  been  downgraded  by  one  Rating 
Agency.  
        The  GSEs  monitored  these  junior  tranche 
downgrades.  The  GSEs  understood  that  the  credit  risks  of 
the all of the tranches in a Securitization were connected. At 
least  one  Fannie  employee  during  the  summer  of  2007 
attempted  to  ascertain  whether  the  GSE  owned  any 
Certificates  in  Securitizations  that  had  been  downgraded. 
On  August  17,  2007,  a  Fannie  employee  circulated 
internally “a short eulogy for the subprime RMBS market.” 
Id. at 499.  
       2. Analysis 
          a. Statutes of Limitations 
      Section  13’s  statute  of  limitations  extinguishes  any 
action  not  “brought  within  one  year  after  the  discovery  of 
the  untrue  statement  or  the  omission,  or  after  such 
discovery  should  have  been  made  by  the  exercise  of 
reasonable  diligence.”  15  U.S.C.  § 77m.  The  filing  period 
commences  “when  the  plaintiff  discovers  (or  should  have 




                                57
discovered)  the  securities‐law  violation.”  CalPERS,  137  S. 
Ct.  at  2049.  A  securities‐law  violation  is  discovered  when 
the  plaintiff  learns  “sufficient  information  about  [the 
violation]  to  . . .  plead  it  in  a  complaint”  with  enough 
“detail and particularity to survive a [Federal Rule of Civil 
Procedure]  12(b)(6)  motion  to  dismiss.”  MBIA,  637  F.3d  at 
175. A plaintiff is charged with knowledge of any fact that 
“a reasonably diligent plaintiff would have discovered.” Id. 
at  174  (internal  quotation  mark  omitted)  (quoting  Merck  & 
Co., Inc. v. Reynolds, 559 U.S. 633, 653 (2010)). 
       “[W]hen  the  circumstances  would  suggest  . . .  the 
probability  that”  a  violation  of  the  securities  laws  has 
occurred—a  situation  sometimes  called  “storm 
warnings”—we  deem  the  plaintiff  on  inquiry  notice  and 
assume that a reasonable person in his or her shoes would 
conduct  further  investigation  into  the  potential  violation. 
Lentell v. Merrill Lynch & Co., Inc., 396 F.3d 161, 168 (2d Cir. 
2005)  (internal  quotation  marks  omitted)  (quoting  Levitt  v. 
Bear  Stearns  &  Co.,  Inc.,  340  F.3d  94,  101  (2d  Cir.  2003)). 
Under  prior  Circuit  law,  the  Section  13  limitations  period 
could begin to run as early as the moment a plaintiff knew 
or should have known of storm warnings that placed it on 
inquiry  notice.  See  Staehr  v.  Hartford  Fin.  Servs.  Grp.,  547 
F.3d 406, 426 (2d Cir. 2008).36 The Supreme Court’s decision 
in  Merck  changed  that  rule.  See  559  U.S.  at  650–53.  After 

36 If the plaintiff took some action on the information, however, 
the  limitations  period  began  to  run  only  when  an  investor 
exercising  reasonable  diligence  should  have  discovered  the 
fraud. Id. 




                                 58
Merck,  we  still  assume  a  reasonable  plaintiff  on  inquiry 
notice  would  conduct  further  investigation,  but  the 
limitations period begins to run only when, in the course of 
that  investigation,  the  reasonable  plaintiff  would  have 
discovered  sufficient  information  to  plead  a  securities‐law 
violation adequately. See id. at 651; MBIA, 637 F.3d at 174.37  
       A storm warning “need not detail every aspect of the 
alleged”  securities‐law  violation.  Staehr,  547  F.3d  at  427. 
Information  triggers  the  duty  to  inquire  if  it  “‘relates 
directly  to  the  misrepresentations  and  omissions  the 
[p]laintiff[]  . . .allege[s]  in  [its]  action  against  the 
defendants,’”  id.  (alteration  omitted)  (quoting  Newman  v. 
Warnaco Grp., Inc., 335 F.3d 187, 193 (2d Cir. 2003)), and is, 
in  the  totality  of  the  circumstances,  “specific  enough  to 
provide  an  ordinary  investor  with  indications  of  the 
probability  (not  just  the  possibility)  of”  a  violation.  Id.  at 430 
(emphases added; citations omitted). For example, we have 
found  that  an  insurance  company  taking  three  substantial 
“reserve  charges”  followed  by  a  national  periodical 
publishing  an  article  about  the  company’s  issues  with 
reserves  triggered  a  duty  to  inquire  about  the  company’s 

   Following  the  parties’  lead,  we  assume  arguendo  that  Merck, 
37

which  involved  the  statute  of  limitations  for  claims  under 
Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), applies with 
equal  force  to  the  statute  of  limitations  in  Section  13  of  the 
Securities Act. See Pension Tr. Fund for Operating Eng’rs v. Mortg. 
Asset  Securitization  Transactions,  Inc.  (Pension  Tr.  Fund),  730  F.3d 
263,  273  (3d  Cir.  2013)  (holding  Merck  applies  to  both  the 
Exchange Act and Securities Act); UBS I, 858 F. Supp. 2d at 318–
20 (same). 




                                    59
concealment  of  a  negligent  practice  to  under‐reserve  for 
insurance claims.  See  LC  Capital  Partners,  LP  v.  Frontier  Ins. 
Grp.,  Inc.,  318  F.3d  148,  155  (2d  Cir.  2003).  We  have  also 
found  a  plaintiff  on  inquiry  notice  regarding  a  bank’s 
concealment of conflicts of interest when a magazine article 
described  one  of  an  affiliated  financial  research  analyst’s 
conflicts.  See  Shah  v.  Meeker,  435  F.3d  244,  249–51  (2d  Cir. 
2006).  But  we  have  found  “generic  articles”  regarding 
structural  conflicts  of  interest  in  the  financial  services 
industry  insufficient  to  trigger  a  duty  to  inquire  about 
specific  instances  of  knowing  and  intentional  fraud  in  that 
industry. See Lentell, 396 F.3d at 170. 
       In  this  case,  Defendants  argue  the  GSEs  became 
aware  of  two  categories  of  storm  warnings  before 
September 6, 2007, one year prior to the effective date of the 
HERA’s  extender  provision.  First,  Defendants  argue  that 
the  GSEs,  through  their  Single  Family  Businesses,  knew 
first‐hand that originators that issued loans supporting the 
Securitizations  had  subpar  underwriting  practices.  That 
knowledge,  the  argument  goes,  would  have  caused  a 
reasonable  investor  in  the  GSEs’  shoes  to  conduct  an 
investigation into whether the loans in the SLGs supporting 
the  Securitizations  were  poorly  underwritten.  Second, 
Defendants  contend  that  the  credit  downgrades  of  junior 
tranches  in  the  Securitizations  in  the  summer  of  2007  put 
the  GSEs  on  notice  that  the  supporting  loans  were  not  as 
trustworthy as the ProSupps portrayed. 
      We are not persuaded. The Single Family Businesses’ 
generalized  experience  with  originators  in  the  mortgage 
loan market did not trigger inquiry notice to investigate the 




                                 60
specific representations in the ProSupps. The Single Family 
Businesses  clearly  knew  or  should  have  known  that  some 
originators who issued loans backing the Certificates were, 
as  a  general  matter,  less‐than‐rigorous  in  adhering  to 
underwriting guidelines. But they reasonably believed that 
not  every  loan  issued  by  those  originators  was  defective, 
that the SLGs backing the Certificates did not contain all of 
the  originators’  loans,  and  that  the  SLGs  were  not 
representative samples of the originators’ entire loan pools. 
The  SLGs  contained  specific  loans  that  Defendants 
specifically  selected  from  a  larger  population  of  loans 
issued by the originators.  
       Generalized  knowledge  that originators  issued  some 
defective loans alone would not cause a reasonable investor 
to  believe  necessarily  that  his  or  her  particular  PLS 
certificates  were  backed  by  such  loans.  A  reasonable 
investor’s  suspicions  would  be  raised  only  if  Defendants’ 
loan‐selection  processes  were  also  defective  such  that  the 
shoddily  underwritten  loans  would  slip  past  their  screens 
and into the SLGs. In this case, there was little indication of 
that, as both Nomura and RBS were approved by the GSEs 
as PLS counterparties.  
       Neither  do  the  acknowledgments  by  leaders  in  the 
GSEs’ PLS trading departments that they expected the SLGs 
to  contain  some  defective  loans  indicate  that  a  reasonable 
investor in their shoes would have investigated whether the 
ProSupps  contained  false  statements.  See  HSBC  II,  33  F. 
Supp. 3d at 471. Those statements reflect an understanding 
that  due  diligence  processes  are  never  perfect  and  a 
reasonable  expectation  that  those  processes  may  fail  to 




                                61
excise  an  immaterial  number  of  defects  from  the  SLGs. 
Knowledge  of  a  risk  of  immaterial  deviations  is  quite 
different  from  knowledge  of  a  risk  of  material  deviations. 
For  a  material  portion  of  the  SLGs,  a  reasonable  investor 
would  do  exactly  as  the  GSEs’  did—“rel[y]  on  the  dealers 
and originators providing . . . reps and warranties as to the 
validity  of  how  these  loans  were  underwritten.”  Id. 
(internal quotation mark omitted; brackets omitted). 
        Defendants  argue  that  the  GSEs  were  not  entitled  to 
rely  on  Defendants’  diligence  and  should  have  assumed 
that  the  loans  in  the  SLGs  were  representative  of  the 
originators’ entire loan pools because the ProSupps did not 
represent that the loans in the SLGs would be “the cream of 
the  crop.”  RBS’s  Br.  35.  While  it  is  true  that  the  ProSupps 
made  no  representations  about  the  loans  in  the  SLGs 
relative to other loans the originators issued, the ProSupps 
did  represent  that  the  loans  in  the  SLGs  “were  originated 
generally  in  accordance  with  the  underwriting  criteria.” 
E.g.,  J.A.  6884.  A  reasonable  investor  in  the  GSEs’  shoes 
would  take  that  statement  for  all  that  it  was  worth:  an 
affirmation  that,  regardless  of  the  quality  of  the  median 
loan in the residential mortgage market, these specific loans 
in these specific SLGs met the underwriting criteria. 
       Neither  would  the  credit  downgrades  of  junior 
tranches  cause  a  reasonable  investor  in  the  GSEs’  shoes  to 
investigate  whether  the  ProSupps  contained  material 
misstatements  or  omissions.  To  be  sure,  the  Credit‐Rating 
Agencies’ bearish turn on RMBS expectations revealed that 
they  had  begun  to  doubt  the  strength  of  the  loans  in  the 
downgraded securitizations’ SLGs, and those doubts would 




                                 62
cause  some  concern  for  every  reasonable  certificate‐holder 
regardless  of  seniority.  As  a  product  of  the  subordination 
for  senior  PLS  certificates,  a  single  SLG  supported  junior 
and  senior‐tranche  certificates  simultaneously.  Thus, 
concerns  about  the SLGs’  creditworthiness  could  reach  the 
senior tranches of any Securitization that had downgraded 
junior  tranches.  See  Nomura  I,  60  F.  Supp.  3d  at  499  (“The 
GSEs  recognized  that,  generally,  downgrades  to  junior 
tranches  increased  the  risk  of  a  future  downgrade  to  the 
GSEs’ senior tranches.”). 
       It  does  not  follow,  however,  that  the  summer  2007 
credit  downgrades  would  cause  a  reasonable  senior‐
certificate  holder  to  believe  the  PLS  offering  documents 
contained  false  statements  that  were  material.  See  Staehr, 
547  F.3d  at  430  (observing  that  a  storm  warning  triggers 
inquiry notice only when it indicates a probability of a full 
securities  violation).  The  senior  and  junior  certificate‐
holders  did  not  have  the  same  risk  exposure.  Certificate‐
holders  were  entitled  to  distributions  of  principal,  interest, 
and  collateral  in  the  supporting  loans  in  descending  order 
of  seniority.  A  reasonable  senior  certificate‐holder  might 
understand  the  Rating  Agencies’  decisions  to  downgrade 
junior tranches while maintaining the senior‐tranche ratings 
to  mean  that  any  misrepresentation  in  the  offering 
documents  was  mild  enough  that  the  subordination  and 
over‐collateralization still insulated them from loss. On that 
understanding,  tranche‐specific  downgrades  might  seem 
material  to  a  reasonable  investor  in  a  junior  certificate  but 
not to a reasonable investor in a senior certificate. 




                                 63
        Finally,  under  Merck,  it  was  Defendants’  burden  to 
prove  that  a  reasonable  investor  in  the  GSEs’  shoes  would 
have  conducted  a  fulsome  investigation  and  uncovered 
information  sufficient  to  make  out  a  plausible  claim  for 
relief  by  September  6,  2007—just  weeks  after  the  credit 
downgrades.  See  MBIA,  637  F.3d  at  174.  Defendants 
adduced  “no  evidence  of  . . .  how  long  it  would  take  a 
reasonably  diligent  investor  in  the  GSEs’  position  to 
investigate  the  [instant  Section  12(a)(2)]  claims  such  that  it 
could adequately plead them.” Nomura I, 60 F. Supp. 3d at 
509;  see  also  Pension  Tr.  Fund,  730  F.3d  at  279  (concluding 
that it would have taken a reasonable institutional investor 
in  RMBS  using  a  “proprietary  process”  that  involved 
analyzing  “court  filings”  two  months  to  uncover  loan‐
quality  misrepresentations  in  offering  documents).  Their 
failure to establish this indispensable piece of the statute of 
limitations defense dooms their argument on appeal. 
           b. Absence‐of‐Knowledge Element 
        Section  12(a)(2)  requires  the  plaintiff  to  prove  that  it 
did  not  “know[]”  of  the  material  misstatement  in  the 
prospectus.  15  U.S.C.  § 77l(a)(2);  see  Healey  v.  Chelsea  Res., 
Ltd.,  947  F.2d  611,  617  (2d  Cir.  1991).  This  is  an  actual 
knowledge  standard.  See  Casella  v.  Webb,  883  F.2d  805,  809 
(9th Cir. 1989). In contrast to the reasonable care affirmative 
defense  (discussed  below),  Section  12  does  not  require  the 
plaintiff  to  undertake  any  investigation  or  prove  that  it 
could  not  have  known  the  falsity  of  the  misstatement  at 
issue.  See  15  U.S.C.  § 77l(a)(2)  (precluding  recovery  if  the 
defendant “did not know, and in the exercise of reasonable 
care could not have known, of such untruth or omission”). 




                                  64
Section 12 requires plaintiffs to prove only that they in fact 
lacked  knowledge  of  the  falsity.  See  N.J.  Carpenters  Health 
Fund  v.  Rali  Series  2006‐QO1  Tr.,  477  F.  App’x  809,  813  n.1 
(2d  Cir.  2012)  (summary  order);  cf.  N.J.  Carpenters  Health 
Fund  II,  709  F.3d  at  127  n.12  (observing  that  Section  11 
creates  an  analogous  “affirmative  defense  where  a 
defendant can prove that ‘at the time of . . . acquisition,’ the 
purchaser  ‘knew’  of  the  alleged  ‘untruth  or  omission’” 
(quoting 15 U.S.C. § 77k(a))). 
       Actual  knowledge  may  be  proven  or  disproven  by 
direct  evidence,  circumstantial  evidence,  or  a  combination 
of  the  two.  See  Desert  Palace,  Inc.  v.  Costa,  539  U.S.  90,  100 
(2003). Publicly available information may provide relevant 
circumstantial  evidence  of  actual  knowledge.  See  id. 
However,  Section  12’s  amenability  to  circumstantial 
evidence  of  actual  knowledge  should  not  be  viewed  as 
creating  a  constructive  knowledge  standard.  The  mere 
“[a]vailability  elsewhere  of  truthful  information  cannot 
excuse  untruths  or  misleading  omissions  in  the 
prospectus.”  Dale  v.  Rosenfeld,  229  F.2d  855,  858  (2d  Cir. 
1956)  (emphasis  added).  A  plaintiff  is  entitled  to  recover 
under Section 12 if it was genuinely unaware of the falsity 
no matter how easily accessible the truth may have been. 
       Furthermore,  Section  12  requires  the  plaintiff  to 
prove only that it did not know that the specific statement at 
issue in the prospectus or oral communication was false. See 
15 U.S.C. § 77l(a)(2) (“[T]he purchaser not knowing of such 
untruth  or  omission  . . . .”  (emphasis  added)).  This  is  to  be 
distinguished  from  knowing  that  there  was  a  risk  that  the 
statement  was  false  and  from  knowing  that  other  similar 




                                   65
statements  in  the  same  prospectus  or  other  prospectuses 
were false. Section 12(a)(2)’s absence‐of‐knowledge element 
focuses on the buyer’s actual knowledge of the truth‐in‐fact 
of the particular statement at issue. 
       For substantially the same reasons that undergird our 
statute  of  limitations  ruling  above,  we  conclude  that  the 
GSEs  lacked  actual  knowledge  of  the  falsity  of  the  specific 
underwriting  guidelines  statements  in  the  ProSupps. 
Defendants failed to link the GSEs’ generalized knowledge 
about  the  mortgage  loan  origination  industry  to  the 
ProSupps’  specific  statements  regarding  the  quality  of  the 
loans in the SLGs. Section 12 permitted the GSEs to rely on 
the  ProSupps’  representations  that  the  specific  loans 
backing  the  Securitizations  were  originated  generally  in 
accordance with the underwriting criteria, regardless of the 
existence  of  other  poorly  issued  loans  in  the  market  at  the 
time.  The  Securities  Act  placed  the  sole  burden  on 
Defendants  to  ensure  that  representation  was  correct.  See 
Basic,  485  U.S.  at  234  (observing  that  the  Securities  Act 
replaces caveat emptor with “a philosophy of full disclosure” 
(quoting SEC v. Capital Gains Research Bureau, Inc., 375 U.S. 
180, 186 (1963))). 
     Two  cases  that  bear  directly  on  the  absence‐of‐
knowledge issue warrant further discussion. 
       Defendants’  absence‐of‐knowledge  argument  relies 
on  an  analogy  to  In  re  Initial  Public  Offerings  Securities 
Litigation  (IPO),  471  F.3d  24  (2d  Cir.  2006).  IPO  was  an 
appeal  under  Federal  Rule  of  Civil  Procedure  23(f)  to 
review  the  certification  of  a  class  of  investors  in  an  action 




                                  66
against underwriters of initial public offerings (“IPOs”). Id. 
at  27,  31.  The  class  alleged  that  the  underwriters  violated 
Section  10(b)  of  the  Exchange  Act  and  Section  11  of  the 
Securities Act by “condition[ing] allocations of shares at the 
[IPO]  price  on  agreements  to  purchase  shares  in  the 
aftermarket.”  Id.  at  27.  This  scheme  allegedly  inflated 
secondary  share  prices  and,  consequently,  the 
underwriters’  compensation.  See  id.  Part  of  the  class’s 
burden  was  to  establish  that  it  could  provide  common 
proof  that  each  plaintiff  lacked  actual  knowledge  of  the 
underwriters’ aftermarket‐purchase scheme. Id. at 43.  
        We held that the class failed to meet its burden. Id. at 
43–44.  The  class  initially  based  its  allegations  of  the 
aftermarket‐purchase  scheme  on  an  “industry‐wide 
understanding” that IPO underwriters secured agreements 
to  make  such  purchases,  gleaned  from  customer 
interactions  with  those  underwriters  and  from  publicly 
available information in an SEC bulletin and news reports. 
Id. at 43. Those allegations of widespread knowledge led us 
to  require  individual  inquiries  into  which  members  of  the 
class  had  been  exposed  to  that  information  before 
participating in an IPO. Id. at 43–44. We also concluded in a 
footnote  that  knowing  about  the  aftermarket‐purchase 
agreements was the functional equivalent of knowing about 
the  scheme  to  inflate  secondary  securities  prices  because 
one  could  reasonably  infer  knowledge  of  the  latter  from 
knowledge of the former. Id. at 44 n.14.  
       Drawing  on  IPO,  Defendants  argue  that  the  GSEs 
could have reasonably inferred that the ProSupps contained 
false  statements  from  their  Single  Family  Businesses’ 




                                67
experience  with  the  mortgage  loan  originators.  That 
argument reads IPO too broadly. IPO—in the course of de‐
certifying  the  class—held  that  the  widespread  public 
information in that case made it too difficult to determine as 
a  common  question  whether  the  plaintiffs  had  actual 
knowledge  of  the  material  misstatements  at  issue.  We  did 
not  rule  that  public  information  alone  can  prove  actual 
knowledge  for  all  plaintiffs.  See  id.  at  43–44.  The  district 
court on remand still had to examine whether each plaintiff 
had  actual  specific  knowledge  notwithstanding  the  public 
information.  
        We  did  not  suggest  in  IPO  that  generalized  public 
information  plus  a  “reasonable  inference”  establishes 
specific  knowledge.  We  stated  that  if  a  plaintiff  actually 
knew  about  the  aftermarket‐purchase  agreements,  it  was 
reasonable to infer that the plaintiff knew those agreements 
would  result  in  inflated  secondary  market  prices.  Id.  at  44 
n.14. In other words, once a plaintiff had actual knowledge 
of  a  specific  fact,  a  fact‐finder  could  reasonably  infer  that 
the  plaintiff  knew  of  the  natural  specific  consequences  of 
that  fact.  For  example,  if  the  GSEs  actually  knew  that  the 
loans  in  the  SLGs  were  not  originated  generally  in 
accordance with the underwriting criteria, then under IPO, 
it  would  be  reasonable  to  infer  that  the  GSEs  knew  those 
loans  were  more  likely  to  default  and  the  value  of  the 
Certificates would likely fall. Defendants, however, attempt 
to  establish  actual  knowledge  of  a  specific  fact  (that  the 
loans in the SLGs were defective) by drawing a “reasonable 
inference” from generalized knowledge about the mortgage 
loan industry. IPO cannot bear that weight. 




                                 68
        Viacom International, Inc. v. YouTube, Inc. (Viacom), 676 
F.3d 19 (2d Cir. 2012), is more on point. There, Viacom and 
other  content‐providers  alleged  that  YouTube  committed 
direct  and  secondary  copyright  infringement  by  hosting 
vast  amounts  of  unlicensed  copyrighted  material  on  its 
website. Id. at 28–29. One issue was whether YouTube had 
actual  and  specific  knowledge  of  the  copyrighted  material 
Viacom accused it of hosting. Id. at 32–34. Record evidence 
revealed  that  YouTube  knew,  based  on  internal  surveys  of 
its  website,  that  between  75%  and  80%  of  its  content 
contained copyrighted material. Id. at 32–33. We concluded 
that  those  surveys  were  “insufficient,  standing  alone,  to 
create a triable issue of fact as to whether YouTube actually 
knew,  or  was  aware  of  facts  or  circumstances  that  would 
indicate,  the  existence  of  particular  instances  of 
infringement.”  Id.  at  33.  More  evidence  was  required  to 
establish  that  YouTube  had  actual  knowledge  of  the 
copyrighted  material  specified  in  Viacom’s  complaint.  See 
id. at 33–34. 
       The  best  case  scenario  for  Defendants  is  no  better 
than the survey evidence in Viacom. At most, the GSEs were 
aware  that  many  PLS  were  supported  by  loans  that  were 
not  originated  in  accordance  with  the  underwriting 
guidelines.  There  is  no  evidence  that  the  GSEs  knew 
whether  the  specific  PLS  at  issue  were  within  or  without 
the  class  of  infected  PLS.  Without  that  crucial  piece  of 
information,  Viacom  precludes  a  reasonable  jury  from 




                               69
holding  that  the  GSEs  actually  knew  of  the  specific 
misstatements in the ProSupps.38 
     C. Reasonable Care Defense 
     Defendants  appeal  the  District  Court’s  grant  of  the 
FHFA’s motion for summary judgment seeking to preclude 
Defendants from asserting a reasonable care defense at trial. 
Nomura II, 68 F. Supp. 3d at 444–46. 
       Section  12(a)(2)  provides  a  complete  defense  to  any 
defendant  who  “did  not  know,  and  in  the  exercise  of 
reasonable  care  could  not  have  known,”  that  the 
misstatement  at  issue  was  false.  15  U.S.C.  § 77l(a)(2);  see 
Morgan  Stanley,  592  F.3d  at  359  n.7.39  This  raises  a  classic, 
mixed‐law‐and‐fact  question  of  reasonableness,  usually 
committed  to  a  jury.  For  that  reason,  only  in  the  rare  case 
can  a  court,  viewing  the  facts  in  light  most  favorable  to 
defendants, resolve the reasonable care defense as a matter 
of  law.  We  are  aware  of  only  two  other  federal  decisions, 
one of which was recently decided in a similar RMBS case, 
holding on summary judgment that a Section 12 defendant 
cannot  pursue  this  defense.  See  Nat’l  Credit  Union  Admin. 
Bd. v. UBS Sec., LLC, Nos. 12‐2591, 12‐2648, 2017 WL 411338, 
at  *4–6  (D.  Kan.  Jan.  31,  2017)  (granting  partial  summary 


38  Affirming  the  award  of  summary  judgment  in  the  FHFA’s 
favor,  we  do  not  reach  Defendants’  related  requests  to  reopen 
and expand discovery. 
  Both Blue Sky laws provide a substantially similar reasonable 
39

care  defense.  See  VA.  CODE  ANN.  § 13.1–522(a)(ii);  D.C.  CODE 
§ 31–5606.05(a)(1)(B). 




                                  70
judgment  where  “defendants  essentially  offered  no 
evidence  of  due  diligence,”  id.  at  *5);  see  also  Plunkett  v. 
Francisco, 430 F. Supp. 235, 241 (N.D. Ga. 1977).40 
        Nevertheless,  the  District  Court  held  this  was  an 
“exceptional”  case  “where  no  reasonable,  properly 
instructed jury could find” that Defendants should not have 
known  that  the  ProSupps’  statements  affirming  that  the 
loans  in  the  SLGs  adhered  to  the  underwriting  guidelines 
were  false.  Nomura  II,  68  F.  Supp.  3d  at  445.41  Defendants 
argue  on  appeal  that  a  reasonable  jury  could  find  that 
Defendants met the reasonable care standard because their 
due  diligence  complied  with  PLS  industry  practices  at  the 
time.  
                               




  We are aware of another federal decision, Massachusetts Mutual 
40

Life  Insurance  Company  v.  DB  Structured  Products,  Inc.,  in  which 
the court found that the due diligence defense failed as a matter 
of  law  and  granted  partial  summary  judgment  with  respect  to 
one  defendant,  but  also  denied  summary  judgment  regarding 
the  due  diligence  defense  with  respect  to  other  defendants.  110 
F. Supp. 3d 288, 301 (D. Mass. 2015).  
  The District Court also held as a matter of law that Defendants 
41

knew  or  should  have  known  that  the  ProSupps’  statements 
regarding  loan‐to‐value  ratios  were  false.  See  id.  at  445–46.  We 
need  not  review  that  decision  because  we  affirm  the  court’s 
alternative  holding  that  Defendants’  credit  and  compliance 
diligence processes were inadequate. 




                                   71
       1. Factual Summary42 
           a. Nomura 
       Nomura’s  Transaction  Management  Group  oversaw 
the process of purchasing and conducting due diligence of 
loans  intended  for  securitization.  Individual  Defendants 
John  P.  Graham  and  N.  Dante  LaRocca  both  served,  at 
different  times,  as  the  head  of  this  group;  Individual 
Defendant  David  Findlay,  Nomura’s  Chief  Legal  Officer, 
also  played  a  role  in  supervising  this  group.  Nomura’s 
Trading  Desk  purchased  loans  from  originators,  and 
Nomura’s Due Diligence Group reviewed those loans. The 
Diligence  Group  consisted  of  between  three  and  five 
employees,  including  its  group  leader,  initially  Joseph 
Kohout and later Neil Spagna.  
        The  Trading  Desk  purchased  a  few  loans 
individually,  but  a  vast  majority  of  the  loans  it  securitized 
were  purchased  in  trade  pools.  A  trade  pool  with  an 
aggregate  principal  balance  greater  than  $25  million  was 
known as a “bulk pool.” All other trade pools were “mini‐
bulk  pools.”  The  SLGs  at  issue  here  were  comprised  of 
15,806  loans,  14,123  (~89%)  of  which  came  from  54  bulk 
pools  and  1,561  (~10%)  of  which  came  from  140  mini‐bulk 
pools.  The  remaining  122  (~1%)  loans  in  the  SLGs  were 
purchased  individually.  When  an  originator  solicited  bids 
for  a  trade  pool,  it  made  only  the  loan  tape  available  to 

   The  following  summary  draws  on  the  District  Court’s 
42

discussion  of  the  relevant  facts  and  additional  record  evidence, 
which  we  view  in  the  light  most  favorable  to  Defendants  and 
which Defendants do not dispute. See id. at 448–65. 




                                  72
Nomura and other PLS aggregators. Traders did not review 
individual loan files before bidding on a pool.  
       After Nomura won a bid to purchase loans but before 
final  settlement,  the  originators  made  available  some 
number  of  loan  files  for  Nomura’s  Diligence  Group  to 
review.  Consistent with  industry  practices  at  the time,  this 
pre‐acquisition  review  was  the  only  round  of  diligence 
Nomura  conducted  prior  to  offering  the  Securitizations  to 
the public. The Diligence Group directed, inter alia, a credit 
review  and  a  compliance  review  of  the  loans.  The  credit 
review  examined  whether  the  loans  were  originated  in 
accordance  with  the  originators’  underwriting  guidelines. 
The  compliance  review  examined  whether  the  loans 
complied  with  the  relevant  federal,  state,  and  municipal 
regulations.  
       The  Diligence  Group  conducted  credit  and 
compliance  reviews  for  approximately  40%  of  the  loans  in 
the  SLGs  at  issue.  Nomura  reviewed  each  loan  purchased 
individually, virtually every loan purchased in a mini‐bulk 
pool,  and  virtually  all  of  the  loans  in  24  of  the  bulk  pools. 
For  the  remaining  30  bulk  pools  (which  contributed  82.1% 
of  the  total  loans  in  the  SLGs),  the  Diligence  Group 
reviewed  only  a  sample.  Nomura’s  Trading  Desk—not  the 
Diligence Group—sometimes entered into agreements with 
counterparty  originators  limiting  the  size  of  the  samples, 
which ranged from about 20% to 50% of the pool. Some of 
those  agreements  placed  a  hard  cap  on  the  size  of  the 
sample,  while  others  affixed  the  size  of  the  sample  but 
entitled  Nomura  to  request  additional  loans,  a  process 




                                   73
known  as  “upsizing”  the  sample.  Nomura  did  not  upsize 
any of the samples at issue in this case.  
        Nomura used a non‐random process to compile their 
samples.  The  Diligence  Group  selected  90%  of  the  sample 
using  a  proprietary  computer  program  created  by  S&P 
known as LEVELS. LEVELS employed adverse sampling, a 
process  which  involves  combing  through  the  loan  tape  to 
select  for review  the  loans  with  the  highest  credit  risk  in a 
trade pool based on debt‐to‐income ratio, FICO score, loan‐
to‐value  ratio,  and  outstanding  principal  balance.  The 
remaining  10%  of  the  sample  was  selected  “in  an  ad  hoc 
fashion” based on similar risk factors. Id. at 451.  
       Kohout  warned  Nomura  employees  in  an  internal 
email  that  Nomura’s  use  of  LEVELS  “is  a  non  industry 
standard  approach,”  J.A.  2631,  and  “does  not  conform  to 
what  is  generally  deemed  to  be  effective  by  industry 
standards,” id. at 2632. He stated that “when presenting our 
process to both internal and external parties, it will have to 
be made clear that [the Diligence Group’s] role in both the 
sample  selection  and  management  of  risk  on  bulk 
transactions  has  been  diminished  to  the  point  of  that  of  a 
non  effective  entity  pursuant  to  our  limited  role  in  the 
process.”  Id.  at  2631–32.  The  Single  Family  Businesses’ 
counterparty reviews of PLS sponsors revealed that several 
other  sponsors  also  used  LEVELS  to  compose  portions  of 
their due diligence samples.  
     After  selecting  the  sample,  the  Diligence  Group 
deputized a third‐party vendor, often Clayton or American 
Mortgage  Consultants  Inc.  (“AMC”),  to  perform  the  credit 




                                 74
and  compliance  reviews,  with  occasional  oversight  and 
assistance  from  Nomura  employees.  This  was  consistent 
with  industry  practices.  The  vendor  used  the  sample  loan 
files to re‐underwrite the loans according to the originators’ 
underwriting  guidelines,  additional  criteria  provided  by 
Nomura,  and  applicable  laws.  The  vendor  gave  each  loan 
an  “Event  Level”  (“EV”)  grade  on  a  scale  from  1  to  3,  1 
indicating that the loan met all of the review criteria and 3 
indicating that the loan materially deviated from the criteria 
or  lacked  critical  documentation.  The  vendor  then 
transmitted those grades to Nomura’s Diligence Group on a 
document titled “Individual Asset Summaries.”  
       The  Diligence  Group  reviewed  all  of  the  vendor’s 
EV2 and EV3 grades and as many as half of its EV1 grades. 
This review was limited to examining the “Individual Asset 
Summaries”;  Nomura  did  not  examine  any  loan  files.  The 
Diligence  Group  possessed  the  authority  to  issue  client 
overrides that vacated the vendor’s grade and to direct the 
vendor  to  re‐grade  the  loan.  With  respect  to  the  loans 
drawn from the 54 bulk pools that contributed to the SLGs 
here,  the  Diligence  Group  directed  the  vendor  to  change 
roughly 40% of the EV3 grades to EV2 grades.  
       The  record  contains  one  audit  of  Nomura’s  pre‐
acquisition  review  vendors,  which  LaRocca,  then‐head  of 
Nomura’s  Transaction  Management  Group,  reviewed.  The 
audit  report  is  dated  August  24,  2006  (before  four  of  the 
Securitizations settled). It finds that in a sample of 109 loans 
previously graded EV1 or EV2, seven of these should have 
received an EV3 grade and another 29 should have received 
no grade at all given the lack of supporting documentation. 




                                75
There  is  no  evidence  that  Nomura  changed  its  credit  and 
compliance review processes after this audit.  
       After  it  received  the  final  results  of  the  third‐party 
review, Nomura purchased all of the EV1 and EV2 loans—
and  acquired  their  loan  files.  Nomura  intended  to  “kick 
out” (i.e., remove from the trade pool) all of the EV3 loans, 
although  approximately  2.6%  of  the  loans  backing  the 
Securitizations  had  been  sampled  and  received  an  EV3 
grade.  In  an  internal  email,  Spagna  stated  that  “typical” 
kick‐out rate ranged from 7% to 8% of the sample and a rate 
of 12.12% was “much higher” than average. Id. at 2639. The 
average  kick‐out  rates  for  the  trade  pools  at  issue  was 
15.2%.  
       Nomura  held  most  of  the  purchased  loans  for 
between  two  and  five  months.  During  that  time,  the 
Trading  Desk  grouped  the  purchased  loans  into  SLGs. 
Nomura’s  traders  made  loan‐by‐loan  selections  using  a 
non‐random  process  designed  to  create  SLGs  that  would 
meet market demands. The traders based their evaluations 
of  the  loans  on  factors  such  as  credit  scores,  geographic 
concentrations,  and  loan‐to‐value  ratios.  Nomura 
conducted  no  review  of  the  SLGs’  creditworthiness  as  a 
whole.  
       Nomura’s Transaction Management Group wrote the 
ProSupps after the SLGs were formed. The ProSupps made 
representations  about  the  characteristics  of  the  SLGs.  For 
three  of  the  Securitizations,  there  is  no  specific  evidence 
that Nomura verified the accuracy of these representations. 
For  four  of  the  Securitizations,  Nomura’s  verification 




                                 76
process  consisted  of  the  Transaction  Management  Group 
reviewing  a  “Due  Diligence  Summary”—a  single  page 
created  by  the  Diligence  Group  listing  the  percentage  of 
loans to be securitized that had been reviewed and the kick‐
out  rates  for  the  trade  pools.  Each  summary  included  a 
disclaimer:  “The  material  contained  herein  is  preliminary 
and based on sources which we believe to be reliable, but it 
is not complete, and we do not represent that it is accurate.” 
J.A. 2876. 
          b. RBS 
      RBS,  the  lead  or  co‐lead  underwriter  for  four  of  the 
Securitizations,  also  reviewed  the  loans  in  the  SLGs.  RBS’s 
due diligence was led by Brian Farrell, the Vice President of 
RBS’s credit risk department.  
       For  two  of  the  Securitizations  it  underwrote,  RBS 
conducted  no  independent  review.  This  practice  was 
common  among  underwriters  in  the  PLS  industry.  RBS’s 
review  of  NHELI  2006‐HE3  diligence  consisted  of 
reviewing  three  documents  created  by  Nomura—an 
aforementioned  Due  Diligence  Summary,  an  additional 
summary  of  collateral  characteristics,  and  a  list  of  the 
names  of  the  originators  that  contributed  more  than  5%  of 
the loans in the SLGs. RBS also relied on Nomura‐provided 
data integrity studies that affirmed the ProSupps contained 
no input errors or mathematical miscalculations, as well as 
a  “negative  assurance  letter”  from  Nomura’s  counsel  that 
stated counsel was unaware of any facts that would render 
the ProSupps misleading.  




                                77
       RBS’s review of NHELI 2006‐FM2 consisted primarily 
of  reviewing  reports  from  AMC  that  described  the  loans. 
Before  transmitting  it  to  RBS,  Nomura  reviewed  these 
reports  and  discovered  that  the  SLGs  contained  19  EV3 
loans,  despite  Nomura’s  policy  against  purchasing  such 
loans.  Spagna,  who  took  over  Nomura’s  Diligence  Group 
after  Kohout,  emailed  AMC  and  requested  that  it  “mark 
these  loans  as  client  overrides  Credit  Event  2s  for  all  19 
loans in question” and then “forward to me the updated set 
of  reports  for  these  two  deals.”  J.A.  2878.  The  vendor 
complied  and  Nomura  sent  RBS  the  reports  as  revised. 
After  noting  one  issue  based  on  experience  with  a 
particular originator, RBS approved the vendor’s reports.  
      RBS  also  participated  in  a  teleconference  with  RBS’s 
counsel,  Nomura  (represented  in  part  by  Spagna), 
Nomura’s  counsel,  and  other  underwriters  to  discuss 
diligence on NHELI 2006‐FM2. Spagna recalled to a fellow 
Nomura  employee  that  RBS  asked  two  questions  about 
Nomura’s  diligence  processes,  that  he  “took  the  liberty  to 
bullshit them,” and that he thought “it worked.” Id at 2881.  
       After NHELI 2006‐FM2 had closed, an RBS employee 
emailed  Farrell  to  discuss  RBS’s  diligence  for  this  deal. 
Farrell wrote: “We did not perform actual diligence on this. 
Diligence was performed by another company for Nomura. 
We signed off on their results.” Nomura II, 68 F. Supp. 3d at 
460. The RBS employee responded: “How frequently is this 
done?” Id. Farrell replied: “Since being employed, this is the 
only  review  type  I  was  involved  in  where  due  diligence 
results  were  reviewed  and  a  new  diligence  was  not 
ordered.” Id. (brackets omitted).  




                                78
       RBS  did  conduct  independent  reviews  of  sample 
loans from NHELI 2007‐1 and NHELI 2007‐2. RBS selected 
samples  using  adverse  sampling  in  part  and  “semi‐
random”  sampling  in  remaining  part.  J.A.  2606.  The  semi‐
random technique grouped the remaining loans by unpaid 
principal balance and selected randomly from within those 
groups. For NHELI 2007‐1, RBS’s sample contained 5.8% of 
the  adjustable‐rate  loans  in  a  group,  part  of  which 
eventually composed the relevant SLG. For NHELI 2007‐2, 
Farrell  requested  RBS  employees  to  form  a  larger  sample, 
preferably  25%  of  the  loan  pool,  because  he  thought  the 
loans were “crap.” Id. at 2886. In the end, RBS sampled 6% 
of the loans from the NHELI 2007‐2 SLG.  
       RBS’s  diligence  as  an  underwriter  was  similar  to 
Nomura’s as a PLS sponsor.43 RBS outsourced its credit and 
compliance reviews to Clayton, which used loan files to re‐
underwrite  the  loans  in  each  sample  subject  to  client 
overrides.  The  re‐underwriting  analyses  for  NHELI  2007‐1 
yielded  33  loans  (~32%  of  the  sample)  graded  “3,”  the 
equivalent  of  EV3.  Within  an  hour  and  six  minutes  after 
Clayton  transmitted  that  information  to  RBS,  RBS  issued 
overrides for 30 of those grades and ordered that the loans 
be  reclassified  as  acceptable  for  purchase.  The  re‐
underwriting analysis for NHELI 2007‐2 yielded 50 grade‐3 
loans (~16.2% of the sample), all of which RBS overrode.  


   The  District  Court  identified  some  evidence  suggesting  that 
43

RBS’s  diligence  standards  were  less  strict  when  it  acted  as  an 
underwriter than when it acted as a PLS sponsor. See Nomura II, 
68 F. Supp. 3d at 462; see also J.A. 2832. 




                                  79
       RBS  provided  no  objective  record  evidence  to 
support these overrides. An RBS employee testified that the 
decision‐making  process  for  issuing  a  client  override 
consisted  of  “review[ing]  a  loan  file  to  see  if  there  were 
compensating factors for exceptions” by “flip[ping] through 
the  pages”  for  between  “20  minutes”  and  “three  hours” 
depending  on  whether  he  “thought  it  was  important.” 
Nomura  II,  68  F.  Supp.  3d  at  462.  Farrell  testified  that  he 
reviewed six of the overridden loans in NHELI 2007‐1 and 
found  them  to  have  “sufficient  compensating  factors.”  Id. 
He justified the rest of the overrides in NHELI 2007‐1 with 
similar reasoning.  
       2. Analysis 
       Section  12’s  reasonable  care  defense  is  available  to 
any  defendant  who  did  not  know  and  in  the  exercise  of 
reasonable  care  could  not  have  known  of  the  material 
misstatement  in  the  prospectus.  See  15  U.S.C.  § 77l(a)(2). 
Congress  did  not  explicitly  define  the  duty  of  reasonable 
care  under  Section  12.  But  one  can  discern  the  term’s 
meaning  by  reference  to  related  administrative  guidance, 
non‐statutory indicators of congressional intent, such as the 
section’s  legislative  history  and  statutory  context,  and 
common‐law  principles.  See  Mohamad  v.  Palestinian  Auth., 
132  S.  Ct.  1702,  1709  (2012)  (“Congress  is  understood  to 
legislate against a background of common‐law adjudicatory 
principles.”  (quoting  Astoria  Fed.  Sav.  &  Loan  Ass’n  v. 
Solimino,  501  U.S.  104,  108  (1991));  Demarco  v.  Edens,  390 
F.2d  836,  842  (2d  Cir.  1968)  (looking  to  common‐law 
principles to define reasonable care under Section 12). 




                                 80
        Section  12  imposes  negligence  liability.  See  NECA, 
693  F.3d  at  156.  “Negligence,  broadly  speaking,  is  conduct 
that falls below the standard of what a reasonably prudent 
person would do under similar circumstances . . . .” Fane v. 
Zimmer,  Inc.,  927  F.2d  124,  130  n.3  (2d  Cir.  1991).  “[I]t  is 
usually  very  difficult,  and  often  simply  not  possible,  to 
reduce negligence to any definite rules; it is ‘relative to the 
need  and  the  occasion,’  and  conduct  which  would  be 
proper  under  some  circumstances  becomes  negligence 
under  others.”  W.  Page  Keeton  et  al.,  Prosser  and  Keeton  on 
Torts  § 31 at 173 (5th ed. 1984) (quoting Babington v. Yellow 
Taxi Corp., 250 N.Y. 14, 18 (1928) (Cardozo, C.J.)). 
       Courts  have  explored  negligence  liability  for 
securities offerors in the analogous context of Section 11. See 
In re Software Toolworks Inc. (Software Toolworks), 50 F.3d 615, 
621  (9th  Cir.  1994);  In  re  WorldCom,  Inc.  Sec.  Litig. 
(WorldCom), 346 F. Supp. 2d 628, 663 (S.D.N.Y. 2004) (Cote, 
J.). But see Glassman v. Computervision Corp., 90 F.3d 617, 628 
(1st  Cir.  1996)  (“The  law  on  due  diligence  is  sparse  . . . .”). 
SEC  guidance  advises  that  “the  standard  of  care  under 
Section  12(a)(2)  is  less  demanding  than  that  prescribed  by 
Section 11.” Securities Offering Reform, SEC Release No. 75, 
85  SEC  Docket  2871,  available  at  2005  WL  1692642,  at  *79 
(Aug.  3,  2005).44  Still,  Section  11  law  is  persuasive  in 

44 Some courts have agreed. See Associated Randall Bank v. Griffin, 
Kubik,  Stephens  &  Thompson,  Inc.,  3  F.3d  208,  213  (7th  Cir.  1993) 
(describing the Section 12 duty to exercise “‘reasonable care’” as 
“significantly  lesser”  than  the  duty  to  conduct  a  “‘reasonable 
investigation’”);  Mass.  Mut.  Ins.,  110  F.  Supp.  3d  at  298–99 
(concluding  that  Section  12  is  less  demanding  than  Section  11); 




                                    81
defining reasonable care under Section 12.45 See SEC Release 
No.  75,  2005  WL  1692642,  at  *79  (“[W]e  believe  that  any 
practices  or  factors  that  would  be  considered  favorably 
under  Section  11,  including  pursuant  to  Rule  176,  also 
would be considered as favorably under the reasonable care 
standard  of  Section  12(a)(2).”);  H.R.  REP.  NO.  73–85,  at  9 
(1933)  (discussing  jointly  the  duties  of  care  under  Sections 
11 and 12). 
       Section  11,  like  Section  12,  imposes  a  negligence 
standard. See Herman & MacLean v. Huddleston, 459 U.S. 375, 
383–84  (1983);  NECA,  693  F.3d  at  156.  Section  11  achieves 
this  by  providing  a  defense  to  any  underwriter  defendant 
who  “had,  after  reasonable  investigation,  reasonable 
ground to believe and did believe . . . that the statements [at 
issue]  were  true  and  that  there  was  no  omission  to  state  a 
material  fact  required  to  be  stated  therein  or  necessary  to 
make  the  statements  therein  not  misleading.”  15  U.S.C. 

see also John Nuveen & Co., Inc. v. Sanders, 450 U.S. 1005, 1008–09 
(1981)  (Powell,  J.,  dissenting  from  denial  of  petition  for 
certiorari)  (“‘Investigation’  commands  a  greater  undertaking 
than ‘care.’” Id. at 1009.). Others have not. See Software Toolworks, 
50 F.3d at 621 (“[T]he analysis of [the Section 11 and Section 12 
defenses]  on  summary  judgment  is  the  same.”);  Glassman,  90 
F.3d at 628. 
   Because  the  FHFA  withdrew  its  Section  11  claim  and 
45

Defendants argue that they conducted reasonable due diligence, 
we need not consider today whether there are any differences in 
proof  demands  between  Section  12  and  Section  11  or  whether 
the Section 12 defense is available absent an actual investigation. 
See Nomura II, 68 F. Supp. 3d at 475 & n.48. 




                                 82
§ 77k(b)(3)(A).  For  a  defendant’s  investigation  to  be 
reasonable, its actions must conform to those of “a prudent 
man  in  the  management  of  his  own  property.”  15  U.S.C. 
§ 77k(c); see WorldCom, 346 F. Supp. 2d at 663. 
        The  measures  a  reasonably  prudent  person  would 
take  in  the  management  of  his  property  are  context 
dependent.  Under  Section  12,  they  are  a  function  of,  inter 
alia,  (1)  the  nature  of  the  securities  transaction,  (2)  the 
defendant’s  role  in  that  transaction,  (3)  the  defendant’s 
awareness  of  information  that  might  suggest  a  securities 
violation  and  its  response(s)  upon  learning  of  such 
information,  and  (4)  industry  practices.  See  WorldCom,  346 
F.  Supp.  2d  at  674–77;  17  C.F.R.  § 230.176  (listing  relevant 
considerations  in  deciding  whether  an  investigation  was 
reasonable under Section 11). 
       The reasonable care standard adapts to the context of 
each  transaction.  The  SEC  has  issued  a  rule  regarding  the 
due diligence review that issuers of asset‐backed securities 
should  conduct  before  making  public  offerings.  See  17 
C.F.R.  § 230.193;  Issuer  Review  of  Assets  in  Offerings  of 
Asset‐Backed  Securities,  SEC  Release  No.  9176,  100  SEC 
Docket 706, available at 2011 WL 194494 (Jan. 20, 2011).46 The 


  Although this rule issued after the transactions in this case and 
46

was  “not  intended  to  change”  the  standards  of  care  under 
Sections 11 and 12, it is instructive for our analysis. SEC Release 
No. 9176, 2011 WL 194494, at *2 n.9; see In re City of New York, 522 
F.3d 279, 286 (2d Cir. 2008) (“[F]ederal agencies are often better 
positioned  to  set  standards  of  care  than  are  common‐law 
courts.”). 




                                 83
SEC  requires  issuers  to  adopt  due  diligence  policies  that 
provide  reasonable  assurance  that  the  offering  documents’ 
descriptions  of  the  assets  are  accurate  in  all  material 
respects.  See  SEC  Release  No.  9176,  2011  WL  194494,  at  *6. 
Specific  review  standards  depend  on  the  type  of  product 
offered.  See  id.  For  RMBS,  the  SEC  requires  issuers  to 
provide reasonable assurance of the truth of all information 
related  to  the  supporting  loans  that  is  required  to  be  in  a 
prospectus  or  prospectus  supplement,  including 
representations  of  the  loans’  “credit  quality  and 
underwriting.”  Id.  at  *7.  Sometimes  that  may  require 
reviewing  all  of  the  supporting  loans.  But  an  RMBS  issuer 
also may review a sample of the loans if the loan pool is so 
large  that  reviewing  all  of  the  loans  is  prohibitive  and  the 
sample is “representative of the pool.” Id. at *6. 
        The nature of the defendant’s position within a given 
transaction  also  affects  the  standard  of  care.  See  2  THOMAS 
LEE  HAZEN,  THE  LAW OF  SECURITIES  REGULATION  § 7:45 (7th 
ed.,  2016)  (“Reasonable  care  imparts  a  sliding  scale  of 
standards of conduct . . . .”). As Congress explained when it 
initially  passed  the  Securities  Act,  “[t]he  duty  of  care  to 
discover varies in its demands upon participants in security 
distribution  with  the  importance  of  their  place  in  the 
scheme  of  distribution  and  with  the  degree  of  protection 
that the public has a right to expect.” H.R.  REP.  NO. 73–85, 
at  9.  Those  closest  to  the  offered  securities—issuers,  for 
example—are  more  likely  to  come  into  contact  with 
material information, and thus may be required to exercise 
more care to assure that disclosures are accurate. See Feit v. 
Leasco Data Processing Equip. Corp., 332 F. Supp. 544, 577–78 




                                 84
(E.D.N.Y.  1971).  In  an  RMBS  distribution,  the  depositor  as 
the  formal  issuer,  and  the  affiliated  entities  that  control  it, 
such as the sponsor and affiliated underwriters, occupy this 
position  of  closeness  to  the  offered  products.  See  H.R.  REP. 
NO. 73–85, at 12.  
       Unaffiliated  underwriters  are  often  the  sole 
adversarial  entities  in  a  securities  distribution.  As  a  result, 
they assume a unique role. See Feit, 332 F. Supp. at 581–82. 
The  Securities  Act  places  upon  underwriters  “the  primary 
responsibility  for  verifying  the  accuracy  and  completeness 
of information provided to potential investors.” Chris‐Craft 
Indus.,  Inc.  v.  Piper  Aircraft  Corp.,  480  F.2d  341,  369–70  (2d 
Cir. 1973). That special responsibility guides the standard of 
care  for  underwriters  under  Section  12  mandates.  See 
Sanders,  619  F.2d  at  1228  n.12  (“The  fact  that  [Section  12] 
does not expressly single out underwriters . . . for a higher 
standard  of  liability  does  not  mean  that  this  status  is 
irrelevant  to  determining  what  specific  actions  [an 
underwriter must] show to prove its exercise of reasonable 
care.”). 
        Whether  a  defendant  learns  or  should  learn  of 
alarming  information  that  suggests  a  violation  of  the 
securities  laws—so‐called  “red  flags”—and  how  the 
defendant  responds  are  perhaps  the  most  important 
considerations  in  assessing  reasonable  care.  See  WorldCom, 
346 F.  Supp.  2d at 679.  Reasonable  care  requires a  context‐
appropriate  effort  to  assure  oneself  that  no  such  red  flags 
exist.  If  a  defendant  encounters  red  flags,  reasonable  care 
mandates  that  it  examine  them  to  determine  whether  the 
offering documents contain a material falsehood and, if so, 




                                  85
to correct it. Cf. Lentell, 396 F.3d at 168 (“Inquiry notice . . . 
gives  rise  to  a  duty  of  inquiry  when  the  circumstances 
would  suggest  to  an  investor  of  ordinary  intelligence  the 
probability that [there has been a violation of the securities 
laws].”  (internal  quotation  marks  omitted)  (quoting  Levitt, 
340  F.3d  at  101)).  An  RMBS  seller  must  conduct  “further 
review”  when  “warranted  in  order  to  provide  reasonable 
assurance  that  [the  offering  documents  are]  accurate  in  all 
material respects.” SEC Release No. 9176, 2011 WL 194494, 
at *6. 
       Finally,  industry  standards  and  customs  are  highly 
persuasive in setting the standard of care, but they are not 
controlling.  See  In  re  City  of  New  York,  522  F.3d  at  285.  As 
Judge  Hand  famously  explained  in  The  T.J.  Hooper,  in 
exceptional  cases  “a  whole  calling  [or  industry]  may  have 
unduly  lagged  in  the  adoption  of  new  and  available 
devices. It never may set its own tests, however persuasive 
be its usages. Courts must in the end say what is required.” 
60 F.2d 737, 740 (2d Cir. 1932). The reasonable care standard 
will not countenance an industry‐wide “‘race to the bottom’ 
to set the least demanding standard to assess [its] conduct.” 
SEC v. Dain Rauscher, Inc., 254 F.3d 852, 857 (9th Cir. 2001). 
Thus,  particularly  where  “the  industry  was  comprised  of 
only  a  few  participants  who  controlled  the  practice,”  id., 
and where industry practices have not previously survived 
judicial scrutiny, see Chasins v. Smith, Barney & Co., 438 F.2d 
1167, 1171 (2d Cir. 1970), custom is less persuasive evidence 
of  reasonable  prudence.  But  see  In  re  City  of  New  York,  522 
F.3d  at  285  (“Courts  will  not  lightly  presume  an  entire 
industry negligent.”).  




                                  86
       In  this  case,  no  reasonable  jury  could  find  that 
Defendants  exercised  reasonable  care.  Nomura,  as  the 
sponsor,  depositor,  and  occasional  underwriter,  was  given 
access  to  the  loans—and  the  loan  files—prior  to  purchase 
and  later  owned  the  loans  themselves.  That  uniquely 
positioned  Nomura  to  know  more  than  anyone  else  about 
the creditworthiness and underwriting quality of the loans. 
As  a  result,  investors  relied  on  Nomura’s  review  of  the 
loans  and  representations  about  the  loans’  likelihood  to 
default.  In  making  those  representations,  Nomura  fell 
below the standard of conduct Section 12 requires.  
       Nomura could not be reasonably sure of the truth of 
any  statements  in  the  ProSupps  regarding  the  loans’ 
adherence to the underwriting guidelines. The single round 
of diligence Nomura conducted involved credit reviews for 
only  a  sample  of  the  loans.  At  the  direction  of  its  Trading 
Desk,  Nomura  limited  that  sample  to  about  40%  of  the 
trade  pool.  Nomura  then  used  a  combination  of  ad  hoc 
selections  and  LEVELS,  the  adverse  sampling  program,  to 
compile  its  samples.  These  selection  procedures  chose  a 
sample of the “riskiest” loans rather than a sample that was 
representative of the entire loan pool.  
       The  criteria  LEVELS  used  to  identify  “risky”  loans 
was  not  tied  to  the  loans’  adherence  to  the  underwriting 
guidelines.  LEVELS relied  solely  on  loan‐tape  information, 
such as loan‐to‐value and debt‐to‐income ratios, to form its 
adverse samples. These characteristics may be indicators of 
general  credit  risk,  but  Nomura  provided  no  evidence 
whatever  to  suggest  that  they  are  indicators  of  the 
likelihood  that  a  loan  met  the  underwriting  criteria.  “As 




                                 87
Kohout  [later]  explained  at  trial,”  LEVELS’s  singular 
reliance  on  the  loan  tape  “made  it  impossible  to  select  a 
sample  based  on  a  prediction  of  which  loans  were  more 
likely  to  have  ‘adverse’  characteristics,  such  as  a  misstated 
LTV ratio or DTI ratio, an unreasonable ‘stated’ income, or 
to  find  loans  that  deviated  from  the  originatorʹs 
underwriting  guidelines.”  Nomura  VII,  104  F.  Supp.  3d  at 
473.  
        The  problems  with  Nomura’s  sample  selection  were 
compounded  by  its  failure  to  conduct  reliable  credit  and 
compliance  reviews.  The  audit  Nomura  commissioned  of 
its  credit  and  compliance  reviews,  however,  raised  serious 
red flags about the efficacy of its due diligence procedures. 
Nomura learned that approximately 30% of a sample of 109 
loans  receiving  a  final  grade  of  EV1  or  EV2  after  the  loan‐
level  reviews  should  have  received  an  unacceptable  grade 
of EV3 or no grade at all. There is no evidence that Nomura 
took any action to correct that deficiency in its procedures. 
       Similarly,  the  high  kick‐out  rates  for  the  trade  pool 
samples  observed  by  Nomura  should  have  raised 
suspicions  about  whether  its  due  diligence  was  reliable. 
Spagna considered a 7% to 8% kick‐out rate to be standard 
and  a  12%  kick‐out  rate  to  be  higher  than  normal,  yet 
Nomura observed a 15.2% kick out rate for the trade pools 
at  issue.  In  other  words,  Nomura’s  samples  contained 
nearly double the normal amount of loans that failed credit 
or  compliance  review.  A  reasonable  investor  in  that 
scenario  would  have  upsized  the  sample  to  determine  if 
this  problem  pervaded  the  entire  trade  pool.  Nomura  did 
not. 




                                 88
       Nomura’s  SLG  compilation  procedures  were  also 
problematic.  The  Trading  Desk  grouped  the  loans  into 
SLGs  without  any  assistance  from  the  Diligence  Group. 
Nomura  performed  no  review  of  the  SLGs  after  they  were 
compiled.  The  only  due  diligence  the  Trading  Desk 
reviewed  was  a  single‐page  summary  describing  diligence 
for  the  loan  pool,  attached  to  which  was  an  express 
disclaimer  that  the  information  contained  therein  should 
not  be  taken  as  complete  and  accurate.  Moreover,  the 
Trading  Desk’s  methodology  for  selecting  loans  broke  the 
inferential  chain  between  the  results  of  its  sample  testing 
and  the  representations  in  the  ProSupps.  The  ProSupps 
described  the  loans  as  SLGs,  yet  Nomura  compiled  SLGs 
using  non‐random  and  ad  hoc  selection  procedures  that 
turned  on  the  trader’s  instincts  about  market  demand. 
Despite  its  representations  in  PLS  offering  documents,  in 
reality Nomura had no way to know the credit risk of any 
given SLG.47 
      RBS’s  conduct  was  no  better.  For  NHELI  2006‐HE3 
and  NHELI  2006‐FM2,  RBS  relied  entirely  on  Nomura’s 
diligence.  That  did  not  adequately  discharge  RBS’s 
responsibility as an underwriter to verify independently the 
representations  in  the  offering  documents.  Spagna’s 
conduct  with  regard  to  NHELI  2006‐FM2  is  a  revealing 


   That  the  AMO  found  Nomura’s  diligence  “Satisfactory”  in 
47

August  2004  (and  again  in  March  2006)  after  an  on‐site  review 
and a re‐underwriting of 50 sampled loans does not change our 
analysis  of  Nomura’s  diligence  practice  during  the  pertinent 
period. J.A. 3170, 3177.  




                                  89
example.  Without  RBS’s  knowledge,  Spagna  retroactively 
changed  the  pre‐acquisition  grades  for  19  purchased  loans 
from  EV3  to  EV2  before  sending  the  due  diligence  reports 
to RBS. And when RBS asked Spagna about Nomura’s due 
diligence, he “bullshit[ted]” them. Nomura II, 68 F. Supp. 3d 
at 460. RBS was blind to these acts of malfeasance. See Nat’l 
Credit  Union  Admin.  Bd.,  2017  WL  411338,  at  *4–6;  Mass. 
Mut. Life Ins., 110 F. Supp. 3d at 301. 
       For NHELI 2007‐1 and NHELI 2007‐2, RBS conducted 
some  diligence  but  not  enough  to  meet  the  standard  of 
reasonable care. RBS sampled just 5.8% of a group of loans 
from  which  Defendants  composed  the  SLG  backing  the 
NHELI 2007‐1 Certificate and just 6% of the loans in NHELI 
2007‐2  even  though  it  believed  the  loans  in  the  latter 
Securitization were “crap.” Nomura II, 68 F. Supp. 3d at 461 
(internal  quotation  marks  omitted).  RBS  compiled  those 
samples in part using non‐representative adverse selection. 
Its re‐underwriting analyses revealed that ~32% of the loans 
in NHELI 2007‐1 and ~16.2% of the loans in NHELI 2007‐2 
deserved  a  failing  grade  for  credit  or  compliance  review 
even  after  Nomura’s  pre‐acquisition  screening.  But  instead 
of  requesting  a  larger  sample  to  determine  if  this  problem 
was  consistent  for  the  entire  trade  pool  or  further 
questioning  Nomura  about  this  issue,  RBS  overrode  all,  or 
nearly all, of those failing grades in short time periods—in 
the  case  of  NHELI 2007‐1  just  over an hour.  RBS  provided 
no objective justification for any of those override decisions 




                                90
and  only  specific  subjective  justification  for  six.  That 
conduct fell well below the standard of reasonable care.48 
       Defendants’  primary  contention  on  appeal  is  that 
their conduct could not be unreasonable as a matter of law 
because it conformed to industry practices at the time. They 
argue  that  LEVELS  was  an  industry  standard  adverse 
selection  software,49  most  PLS  sellers  conducted  only  one 
round of pre‐acquisition diligence, it was standard for PLS 
sellers to outsource loan‐level diligence to third parties such 
as  Clayton,  and  many  PLS  underwriters  relied  on  the 
aggregator’s diligence representations.  
       We  are  not  persuaded  a  properly  instructed  jury 
could  find  Defendants’  conduct  reasonable  based  on  these 
standards.  This  argument  is  tellingly  limited.  Defendants 
do not contend that every choice they made was in keeping 
with best practices in the PLS industry, nor do they suggest 
that  their  actions,  on  the  whole,  were  consistent  with 
industry  customs.  They  pick  and  choose  instances  of 
conduct  that  they  claim  met  the  standards  of  the  industry. 
A seller’s scattershot compliance with industry custom does 
not  deprive  a  plaintiff  of  a  Section  12  remedy.  That 
Defendants’  use  of  sampling  or  LEVELS  or  a  third‐party 

48  As  above,  that  the  SFCPRM,  after  reviewing  limited 
information,  apparently  accepted  RBS’s  characterization  of  its 
diligence as “robust” does not change our analysis here. Nomura 
I, 60 F. Supp. 3d at 491 (internal quotation mark omitted). 
49 But see J.A. 2631–32 (Kohout warning Nomura employees that 
Nomura’s  use  of  LEVELS  did  not  comport  with  industry 
standards). 




                                 91
vendor  complied  with  industry  customs  does  not  mean 
their  conduct  taken  as  a  whole  was  reasonable  under  the 
circumstances.  
       Moreover, our analysis is only informed by industry 
standards, not governed by them. See In re City of New York, 
522  F.3d  at  285.  The  RMBS  industry  in  the  lead  up  to  the 
financial  crisis  was  a  textbook  example  of  a  small  set  of 
market  participants  racing  to  the  bottom  to  set  the  lowest 
possible  standards  for  themselves.  See  Dain  Rauscher,  254 
F.3d at 857. Accordingly, even if Defendants’ actions on the 
whole complied with that industry’s customs, they yielded 
an unreasonable result in this case. 
         Defendants  also  argue  that  use  of  adverse  sampling 
cannot  be  unreasonable  because  the  SEC  has  advised  that 
asset  due  diligence  may  vary  depending  on  the 
circumstances,  in  lieu  of  adopting  a  proposed  rule  that 
would  require  RMBS  sellers  to  use  representative  samples 
in  all  cases.  See  SEC  Release  No.  9176,  2011  WL  194494,  at 
*4, *6. This argument is not persuasive either. SEC’s refusal 
to ban adverse sampling in all cases is not inconsistent with 
our holding that, in this particular case, Defendants’ use of 
non‐representative sampling contributed in part to a course 
of unreasonable conduct. 
      Finally,  we  have  no  doubt  that,  had  they  exercised 
reasonable  care,  Defendants  could  have  learned  that  a 
material  number  of  the  loans  were  not  originated  in 
accordance  with  the  underwriting  guidelines.  This  is  not  a 
case  where  Defendants  incorrectly  forecasted  a  future 
occurrence  or  inaccurately  assessed  the  future  impact  of  a 




                                 92
past event. The relevant information in this case was static 
and  knowable  when  Defendants  securitized  the  loans  and 
wrote the ProSupps. At that time, the manner in which the 
loans were originated had already occurred—they had been 
issued  either  in  accordance  with  the  underwriting  criteria 
or not. And it was possible for Defendants, who owned the 
loans  and  regularly  conducted  business  with  third‐party 
vendors  that  perform  re‐underwriting  analyses,  to  learn 
whether they were. 
     D. Jury Trial 
       After  the  FHFA  withdrew  its  Section  11  claim,  the 
District  Court  conducted  a  bench  trial  on  the  remaining 
Section 12(a)(2), Section 15, and analogous Blue Sky claims. 
See  Nomura  IV,  68  F.  Supp.  3d  at  496–98.50  Defendants 
contend  that  the  bench  trial  violated  their  right  to  a  jury 
trial under the Seventh Amendment. 
       The  Seventh  Amendment  to  the  United  States 
Constitution  preserves  the  right  of  any  party  to  a  civil 
action to compel a jury trial in “Suits at common law.” “The 
phrase ‘Suits at common law’ refers to ‘suits in which legal 
rights  were  to  be  ascertained  and  determined,  in 
contradistinction to those where equitable rights alone were 
recognized,  and  equitable  remedies  were  administered.’” 
Eberhard v. Marcu, 530 F.3d 122, 135 (2d Cir. 2008) (emphasis 
in  original)  (quoting  Granfinanciera,  S.A.  v.  Nordberg,  492 

   For  the  sake  of  clarity,  we  confine  our  discussion  to  whether 
50

the  Seventh  Amendment  applies  to  Section  12(a)(2)  claims.  Our 
analysis applies equally to the FHFA’s remaining Section 15 and 
Blue Sky claims. 




                                   93
U.S.  33,  41  (1989)).  Determining  whether  an  action  is  a 
“Suit[]  at  common  law”  requires  two  steps.  Id.  The  first 
assesses  “whether  the  action  would  have  been  deemed 
legal  or  equitable  in  18th  century  England.”  Id.  (internal 
quotation  marks  omitted)  (quoting  Germain  v.  Conn.  Nat’l 
Bank,  988  F.2d  1323,  1328  (2d  Cir.  1993)).  The  second  and 
“more  important”  step  asks  “whether  ‘the  remedy  sought 
. . .  is  legal  or  equitable  in  nature.’”  Id.  (alteration  in 
original) (quoting Granfinanciera, 492 U.S. at 42). 
       For years, there was little doubt that an action under 
Section  12(a)(2)  was  not  a  “Suit[]  at  common  law,”  id., 
within  the  meaning of  the  Seventh  Amendment. A  Section 
12  action  operates  much  like  an  18th  century  action  at 
equity  for  rescission,  which  extinguished  a  legally  valid 
contract that had to “be set aside due to fraud, mistake, or 
for  some  other  reason.”  12A  C.J.S.  CANCELLATION  OF 
INSTRUMENTS  § 1  (2017); see Randall v. Loftsgaarden, 478 U.S. 
647,  655  (1986)  (describing  Section  12’s  remedy  of 
“rescission”  upon  “prospectus  fraud”).51  The  Supreme 



   Defendants  argue  that  Section  12(a)(2)  is  unlike  common‐law 
51

equitable rescission because the latter required proof of scienter 
and  justifiable  reliance  whereas  the  former  does  not.  Scienter 
was  not  required  to  make  out  an  equitable  rescission  claim  at 
common  law.  See  BLACK,  RESCISSION  OF  CONTRACTS  AND 
CANCELLATION  OF  INSTRUMENTS  § 106  (1916).  And  Section 
12(a)(2) does not omit justifiable reliance from a rescission claim 
as much as it presumes conclusively that the buyer relied on the 
prospectus,  which  “although  [it]  may  never  actually  have  been 
seen  by  the  prospective  purchaser,  because  of  [its]  wide 




                                  94
Court and this Court have recognized that a Section 12(a)(2) 
action  is  the  Securities  Act‐equivalent  of  equitable 
rescission. See Gustafson, 513 U.S. at 576 (“[Section] 12(2) . . . 
grant[s]  buyers a right  to  rescind  . . . .”);  Pinter  v.  Dahl, 486 
U.S.  622,  641  n.18  (1988)  (“Section  12  was  adapted  from 
common‐law  (or  equitable)  rescission  . . . .”);  Deckert  v. 
Indep. Shares Corp., 311 U.S. 282, 288 (1940) (concluding that 
a Section 12(a)(2) claim “states a cause for equitable relief”); 
Royal Am. Managers, Inc. v. IRC Holding Corp., 885 F.2d 1011, 
1019  n.4  (2d  Cir.  1989)  (“An  equitable  claim  such  as 
rescission  [under  Section  12(a)(2)]  is  for  the  court,  not  the 
jury,  to  decide.”).  Commentators  have  also  consistently 
analogized  an  action  under  Section  12(a)(2)  to  equitable 
rescission. See, e.g., 69A AM. JUR. 2D Securities Regulation—
Federal  § 982  (2016);  2  HAZEN,  THE  LAW  OF  SECURITIES 
REGULATION  § 7:56;  Harry  Shulman,  Civil  Liability  and  the 
Securities Act, 43 YALE L.J. 227, 243–44 (1933). 
       In  1995,  Congress  added  the  loss  causation 
affirmative  defense  to  Section  12(a)(2).  Private  Securities 
Litigation Reform Act of 1995, Pub. L. No. 104–67, § 105(3), 
109  Stat.  737,  757  (codified  at  15  U.S.C.  § 77l(b)). 
Defendants’  primary  argument  is  that  the  amendment 
altered  the  nature  of  the  Section  12(a)(2)  remedy  to  that  of 
damages  for  the  injury  arising  from  the  false  statement—a 
decidedly  legal  remedy—and  therefore  a  Section  12  action 
now triggers the Seventh Amendment jury trial right. 



dissemination,  determine[s]  the  market  price  of  the  security.” 
Gustafson, 513 U.S. at 576 (quoting H.R. REP. NO. 85, at 10). 




                                  95
       There  is  some  credence  to  Defendants’  position.  At 
18th century common law, equitable rescission required the 
seller to refund the buyer the full original purchase price in 
exchange  for  the  purchased  item,  regardless  of  its  present 
value.  See  Pinter,  486  U.S.  at  641  n.18;  Lyon  v.  Bertram,  61 
U.S.  149,  154–55  (1857)  (“‘Where  a  contract  is  to  be 
rescinded at all, it must be rescinded in toto, and the parties 
put in statu quo.’” (quoting Hunt v. Silk (1804) 5 East 449, 452 
(Lord  Ellenborough,  C.J.))).  In  other  words,  the  seller  bore 
the risk of depreciation unrelated to the misrepresentation. 
Section 12(a)(2) with a loss causation defense shifts the risk 
burden to the buyer by authorizing the seller to refund the 
original  purchase  price  less  any  reduction  in  the  item’s 
present  value  not  attributable  to  a  material  misstatement. 
See Iowa Pub. Emps’. Ret. Sys., 620 F.3d at 145.  
        Furthermore,  in  the  Section  10(b)  context,  this  Court 
has  “described  loss  causation  in  terms  of  the  tort‐law 
concept of proximate cause.” Lentell, 396 F.3d at 172; see also 
Nomura  VII,  104 F.  Supp.  3d at 585  (“‘Loss  causation  is  the 
causal  link  between  the  alleged  misconduct  and  the 
economic harm ultimately suffered by the plaintiff . . . [and] 
is  related  to  the  tort  law  concept  of  proximate  cause.’” 
(alterations  in  original)  (quoting  Lattanzio  v.  Deloitte  & 
Touche  LLP,  476  F.3d  147,  157  (2d  Cir.  2007))).  Proximate 
cause  generally  defines  the  scope  of  a  defendant’s  legal 
liability.  CSX  Transp.,  Inc.  v.  McBride,  564  U.S.  685,  692–93 
(2011); Lattanzio, 476 F.3d at 157. When a judgment imposes 
personal legal liability on a defendant, even occasionally in 
the  context  of  a  restitution  claim,  it  can  create  a  legal 




                                  96
remedy.  See  Great‐West  Life  &  Annuity  Ins.  Co.  v.  Knudson 
(Knudson), 534 U.S. 204, 213–14 (2002). 
        Nevertheless,  the  addition  of  the  loss  causation 
defense  did  not  transform  Section  12(a)(2)’s  equitable 
remedy  into  a  legal  one.  The  limited  degree  to  which  the 
modern  Section  12(a)(2)  remedy  differs  from  common‐law 
rescission does not change the fact that, fundamentally, it is 
equitable relief. Section 12(a)(2) has never provided exactly 
the same relief as 18th century equitable rescission. Section 
12(a)(2) has traditionally been more buyer‐friendly than its 
common‐law  counterpart  because  it  authorizes  recovery 
even  after  the  buyer  no  longer  owns  the  security  at  issue. 
See Pinter, 486 U.S. at 641 n.18; Shulman, supra, at 244. The 
availability  of  an  alternative  damages  remedy  never  stood 
as  a  barrier  to  considering  Section  12(a)(2)’s  rescission‐like 
remedy equitable for purposes of the Seventh Amendment. 
Nor does the loss causation defense, which merely tilts the 
balance  of  equities  in  the  modern  Section  12(a)(2)  remedy 
slightly back toward sellers.  
         Likewise, our suggestion in the Section 10(b) context 
that  loss  causation  is  akin  to  proximate  cause  does  not 
mean  that  Section  12(a)(2)  with  a  loss  causation  defense 
necessarily  provides  a  legal  claim.  Equitable  rescission 
permits  a  court  to  order  “the  nullification  of  a  transfer  of 
property  between  the  claimant  and  the  defendant  . . .  and 
. . .  a  mutual  accounting  in  which  each  party  pays  for 
benefits  received  from  the  other  in  consequence  of  the 
underlying  exchange  and  its  subsequent  reversal.” 
RESTATEMENT  (THIRD)  OF  RESTITUTION  AND  UNJUST 
ENRICHMENT  § 54  cmt.  a.  Loss  causation  in  Section  12(a)(2) 




                                 97
serves  the  latter  function—it  is  a  mutual  accounting  that 
prevents  the  buyer  from  reaping  an  unjust  benefit  at  the 
expense  of  the  seller.  This  restores  the  parties  to  the  status 
quo  ante  the  securities  transaction  at  issue  while  ensuring 
that the terms of the rescission are just (in Congress’s view), 
a  hallmark  of  equitable  recessionary  relief.  See  Marr  v. 
Tumulty, 256 N.Y. 15, 22 (1931) (Cardozo, C.J.). 
        Defendants’ further arguments come up short. As an 
initial  matter,  none  of  the  Defendants’  remaining 
arguments rely on changes in the law that would upset the 
long‐established  consensus  that  Section  12(a)(2)  is  an 
equitable  claim  that  authorizes  equitable  relief.  See  Pinter, 
486 U.S. at 641 n.18. Moreover, Defendants’ arguments are 
unpersuasive on the merits. 
        Defendants  contend  that  because  Section  11  and 
Section  12  claims  are  similar  and  Section  11  claims  are 
considered  legal  for  purposes  of  the  Seventh  Amendment, 
Section  12  claims  ought  to  be  considered  legal  too.  While 
Sections  11  and  12(a)(2)  are  “Securities  Act  siblings  with 
roughly parallel elements,” Morgan Stanley, 592 F.3d at 359, 
they are not identical twins when it comes to the nature of 
relief  each  authorizes;  indeed,  sometimes  they  are  quite 
different. See id. (“Section 12(a)(2) [and Section 11] provide[] 
similar  redress  . . . .”  (emphasis  added)).  Section  12 
authorizes  two  forms  of  relief:  A  buyer  who  retains 
ownership  over  the  security  may  sue  under  Section  12  for 
equitable  rescission,  which  limits  recovery  to  “the 
consideration  paid  for  such  security.”  15  U.S.C.  § 77l(a).  A 
buyer  who  no  longer  owns  the  security  may  sue  under 
Section  12  for  “damages,”  id.,  “the  classic  form  of  legal 




                                  98
relief,”  Knudson,  534  U.S.  at  210  (internal  quotation  mark 
omitted)  (quoting  Mertens  v.  Hewitt  Assocs.,  508  U.S.  248, 
255 (1993)). See also Wigand, 609 F.2d at 1035 (“If [a Section 
12(a)(2)] plaintiff owns the stock, he is entitled to rescission 
. . . .”).  Section  11  authorizes  only  legal  “damages.”  15 
U.S.C. § 77k(e). 
       Defendants  argue  further  that  since  a  plaintiff  who 
no  longer  owns  the  security  at  issue  is  entitled  to  a  legal 
remedy  under  Section  12(a)(2),  the  remedy  for  a  plaintiff 
who  still owns  the security must  be  of  the  same  nature.  In 
Defendants’ view, a plaintiff should not have the power to 
manipulate  a  seller’s  constitutional  right  to  a  jury  trial  by 
choosing,  through  the  act  of  selling  or  retaining  the 
security,  whether  the  suit  will  sound  in  law  or  in  equity. 
Assuming Defendants are correct that an action for money 
damages  under  Section  12(a)(2)  is  a  “Suit[]  at  common 
law,”52 Eberhard, 530 F.3d at 135, this case does not involve 
that situation. Here, the FHFA still owns and can physically 
return  the  Certificates  as  it  would  be  required  to  do  on  an 
equitable  rescission  claim.  Indeed,  in  issuing  its  final 

52  We  express  no  view  on  the  merits  of  this  position.  When  a 
buyer  who  no  longer  owns  the  security  successfully  sues  for 
damages  under  Section  12(a)(2),  the  monetary  award  “is  the 
substantial equivalent of rescission.” Pinter, 486 U.S. at 641 n.18. 
Although, as a “general rule,” a money judgment is considered a 
legal remedy for Seventh Amendment purposes, a restitutionary 
damages  award  is  sometimes  considered  equitable  relief. 
Chauffeurs,  Teamsters  &  Helpers,  Local  No.  391  v.  Terry,  494  U.S. 
558, 570 (1990). But see Knudson, 534 U.S. at 213 (explaining that 
some restitution remedies are legal in nature). 




                                    99
judgment, the District Court ordered the FHFA to “deliver” 
the Certificates to Defendants in exchange for the amounts 
recoverable.  Special  App.  365–67.  Moreover,  Defendants’ 
contention  that  a  buyer  should  not  have  the  power  to 
decide  the  form  of  relief  sought  overlooks  the  express 
language of Section 12(a)(2), which authorizes the buyer to 
sue “either at law or in equity.” 15 U.S.C. § 77l(a). 
        Finally,  Defendants  urge  that,  at  common  law,  a 
court  of  equity  could  issue  an  order  only  against  persons 
who  actually  “possessed  the  funds  in  question  and  thus 
were  . . .  unjustly  enriched.”  Pereira  v.  Farace,  413  F.3d  330, 
339  (2d  Cir.  2005).  Defendants  argue  that  the  non‐
underwriter  Defendants  cannot  be  subject  to  equitable 
rescission  because  they  did  not  in  fact  sell  the  Certificates 
nor  did  they  receive  funds  from  the  GSEs  in  exchange  for 
the  Certificates.  The  Supreme  Court  has  made  clear  that 
“there  is  no  reason  to  think  that  Congress  wanted  to  bind 
itself  to  the  common‐law  notion  of  the  circumstances  in 
which  rescission  [under  Section  12(a)(2)]  is  an  appropriate 
remedy.” Pinter, 486 U.S. at 647 n.23. “Congress, in order to 
effectuate  its  goals,  chose  to  impose  [rescission‐like]  relief 
on  any  defendant  it  classified  as  a  statutory  seller, 
regardless  of  the  fact  that  such  imposition  was  somewhat 
inconsistent with the use of rescission at common law.” Id. 
As  discussed  further  below,  all  of  the  Defendants  were 
statutory sellers. 
       Accordingly, we reaffirm that, even after the addition 
of  the  loss  causation  defense,  a  Section  12(a)(2)  action 
allows for equitable relief where the plaintiff still owns the 
securities  and  the  remedy  sought  is  literal  rescission.  Such 




                                  100
an action is not a “Suit[] at common law,” Eberhard, 530 F.3d 
at 135, for purposes of the Seventh Amendment.53 
                             




53 The analysis here reflects the difficulty of trying to fit modern 
legal policy choices onto a grid of legal principles that originated 
in  an  agrarian  economy  reliant  on  custom  to  regulate 
transactional  conduct.  How  many  law  schools  teach  remedies 
today?  How  many  law  students  have  a  basic  understanding  of 
the genesis and nature of courts of equity? 




                                101
II. Trial Decision54 
     A. Section 12(a)(2) Claims 
        1. Statutory Sellers 
       Defendants  contest  the  District  Court’s  finding  that 
NAAC and NHELI, the PLS depositors for the transactions 
at  issue,  were  statutory  sellers  for  purposes  of  Section 
12(a)(2).  See  Nomura  VII,  104  F.  Supp.  3d  at  554–55;  UBS  I, 
858  F.  Supp.  2d  at  333–34.  Defendants  argue  that  PLS 
depositors cannot be statutory sellers because they have no 
direct involvement in passing title in PLS to buyers.55  


54  On  appeal  from  a  bench  trial,  we  review  findings  of  fact  for 
clear error and conclusions of law de novo. Beck Chevrolet Co., Inc. 
v. Gen. Motors LLC, 787 F.3d 663, 672 (2d Cir. 2015). “Under [the 
clear  error]  standard,  factual  findings  by  the  district  court  will 
not  be  upset  unless  we  are  left  with  the  definite  and  firm 
conviction  that  a  mistake  has  been  committed.”  Henry  v. 
Champlain Enters., Inc., 445  F.3d  610,  617 (2d Cir. 2006) (internal 
quotation  marks  omitted)  (quoting  FDIC  v.  Providence  Coll.,  115 
F.3d  136,  140  (2d  Cir.  1997)).  Mixed  questions  of  law  and  fact 
following a bench trial “are reviewed either de novo or under the 
clearly erroneous standard, depending on whether the question 
is  predominantly  legal  or  predominantly  factual.”  Krist  v. 
Kolombos  Rest.  Inc.,  688  F.3d  89,  95  (2d  Cir.  2012)  (internal 
quotation mark omitted; brackets omitted) (quoting United States 
v. Skys, 637 F.3d 146, 152 (2d Cir. 2011)). We review evidentiary 
rulings for abuse of discretion. Boyce v. Soundview Tech. Grp., Inc., 
464 F.3d 376, 385 (2d Cir. 2006). 
  We review de novo this predominantly legal issue. See Krist, 688 
55

F.3d at 95. 




                                   102
       Section 12(a)(2) requires proof that the defendant is a 
“statutory seller” within the meaning of the Securities Act. 
Pinter,  486  U.S.  at  641–42;  see  15  U.S.C.  § 77l(a)(2).56  The 
Securities  Act  does  not  define  “statutory  seller,”  however. 
See Pinter, 486 U.S. at 642. Judicial precedent has settled that 
an entity is a statutory seller if it “(1) ‘passed title, or other 
interest  in  the  security,  to  the  buyer  for  value,’ or 
(2) ‘successfully  solicited  the  purchase  of  a  security, 
motivated  at  least  in  part  by  a  desire  to  serve  [its]  own 
financial  interests  or  those  of  the  securities’  owner.’” 
Morgan Stanley, 592 F.3d at 359 (brackets omitted) (quoting 
Pinter,  486  U.S.  at  642,  647).  SEC  Rule  159A  provides  that, 
for  purposes  of  Section  12(a)(2),  an  “issuer”  in  “a  primary 
offering of securities” shall be considered a statutory seller. 
17  C.F.R.  § 230.159A(a).  The  Securities  Act  in  turn  defines 
“issuer”  to  include  “the  person  or  persons  performing  the 
acts  and  assuming  the  duties  of  depositor.”  15  U.S.C. 
§ 77b(a)(4).  SEC  Rule  191  further  clarifies  that  “[t]he 
depositor  for  . . .  asset‐backed  securities  acting  solely  in  its 
capacity as depositor to the issuing entity is the ‘issuer’ for 
purposes  of  the  asset‐backed  securities  of  that  issuing 
entity.” 17 C.F.R. § 230.191(a). 
      The  combination  of  this  statutory  provision  and 
administrative  direction  makes  clear  that  PLS  depositors, 
such  as  NAAC  and  NHELI,  are  statutory  sellers  for 
purposes  of  Section  12(a)(2).  Each  is  a  “depositor  for  . . . 


   The  D.C.  Blue  Sky  law’s  definition  of  statutory  seller  is  the 
56

same as the Securities Act’s definition. See Hite, 429 F. Supp. 2d 
at 115. 




                                   103
asset‐backed  securities,”  specifically  RMBS.  See  17  C.F.R. 
§ 230.191.  PLS  depositors  are  thus  “issuers.”  See  15  U.S.C. 
§ 77b(a)(4). And, as “issuers,” PLS depositors fall within the 
definition of statutory seller. See 17 C.F.R. § 230.159A. 
       Defendants’  only  avenue  of  attack  on  appeal  is  to 
contest  the  validity  of  Rules  159A  and  191.  “[A]mbiguities 
in statutes within an agency’s jurisdiction to administer are 
delegations  of  authority  to  the  agency  to  fill  the  statutory 
gap in reasonable fashion.” Nat’l Cable & Telecomms. Ass’n v. 
Brand  X  Internet  Servs.  (Brand  X),  545  U.S.  967,  980  (2005). 
“Chevron  requires  a  federal  court  to  accept  [a  federal] 
agency’s construction of [a] statute” so long as the statute is 
ambiguous and the agency’s interpretation is reasonable. Id. 
(citing Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, 467 U.S. 
837,  843–844  &  n.11  (1984)).  “Only  a  judicial  precedent 
holding  that  [a]  statute  unambiguously  forecloses  [an] 
agency’s  interpretation  . . .  displaces  a  conflicting  agency 
construction.” Id. at 982–83. 
       Defendants  do  not  and  cannot  argue  that  SEC  Rules 
159A  and  191  are  unreasonable.  Instead,  they  cite  Pinter  v. 
Dahl  as  “a  judicial  precedent  holding  that”  the  Securities 
Act  “unambiguously  forecloses”  SEC  Rules  159A  and  191. 
See Brand X, 545 U.S. at 982–83. We disagree. Pinter actually 
stands  for  the  proposition  that  the  Securities  Act  is 
ambiguous as to the definition of statutory seller. See 486 U.S. 
at 642–47. Pinter acknowledged that, given the lack of clear 
guidance from Congress, statutory seller must include “[a]t 
the  very  least  . . .  the  owner  who  passed  title,  or  other 
interest  in  the  security,  to  the  buyer  for  value.”  Id.  at  642. 
But  it  also  observed  that  Section  12  “is  not  limited  to 




                                  104
persons who pass title” for value and that related statutory 
terms “are expansive enough” for Section 12 “to encompass 
the  entire  selling  process.”  Id.  at  643  (quoting  United  States 
v. Naftalin, 441 U.S. 768, 773 (1979)). The only element of the 
statutory seller provision Pinter found unambiguous is that 
“Congress  did  not  intend  to  impose  [Section  12]  rescission 
. . .  on  a  person  who  urges  the  purchase  but  whose 
motivation is solely to benefit the buyer.” Id. at 647. 
        SEC Rules 159A and 191 locate depositors within the 
selling  process  for  PLS.  As  the  District  Court  explained, 
depositors  play  an  essential  role  in  PLS  distribution 
schemes—at  the  direction  of  the  PLS  sponsor,  they 
“purchase the loans . . . and deposit them in a trust,” which 
“creates  a  true  sale  of  the  assets,  thereby  protecting 
certificate‐holders  against  the  risk  of  a  subsequent 
bankruptcy by the sponsor.” Nomura VII, 104 F. Supp. 3d at 
463.  Rules  159A  and  191  therefore  accord  with  Pinter’s 
understanding  of  the  expansive  definition  of  statutory 
seller. See 486 U.S. at 643. 
       2. Falsity 
      Defendants  contest  the  District  Court’s  finding  that 
the underwriting guidelines statements were false. 
       Section  12(a)(2)  requires  proof  that the  prospectus at 
issue contains at least one “untrue statement of a . . . fact or 
omit[ted]  to  state  a  . . .  fact  necessary  in  order  to  make  the 
statements,  in  the  light  of  the  circumstances  under  which 
they  were  made,  not  misleading.”  15  U.S.C.  § 77l(a)(2);  see 




                                  105
Morgan Stanley, 592 F.3d at 359.57 “[W]hether a statement is 
‘misleading’  depends  on  the  perspective  of  a  reasonable 
investor:  The  inquiry  . . .  is  objective.”  Omnicare,  Inc.  v. 
Laborers Dist. Council Constr. Indus. Pension Fund, 135 S. Ct. 
1318,  1327  (2015)  (discussing  misleading  omissions  in  the 
context  of  Section  11).  The  falsity  inquiry  “requires  an 
examination of ‘defendants’ representations, taken together 
and  in  context.’”  Morgan  Stanley,  592  F.3d  at  366  (quoting 
DeMaria v. Andersen, 318 F.3d 170, 180 (2d Cir. 2003)). “The 
literal  truth  of  an  isolated  statement  is  insufficient.”  Id. 
“[W]hen an offering participant makes a disclosure about a 
particular  topic,  whether  voluntary  or  required,  the 
representation  must  be  ‘complete  and  accurate.’”  Id. 
(quoting  Glazer  v.  Formica  Corp.,  964  F.2d  149,  157  (2d  Cir. 
1992)). Both false statements of fact and false statements of 
opinion are actionable under Section 12(a)(2). See Omnicare, 
135 S. Ct. at 1325‐27. 
           a. Factual Summary 
       This  case  turns  on  the  following  statement,  which 
appeared in each of the ProSupps: “The Mortgage Loans [in 
the  SLGs]  have  been  purchased  by  the  seller  from  various 
banks, savings and loan associations, mortgage bankers and 
other  mortgage  loan  originators  and  purchasers  of 

57 The standards for falsity under the Virginia and D.C. Blue Sky 
laws are the same as the federal standards. See Dunn, 369 F.3d at 
428–29  (applying  Section  12(a)(2)  case  law  to  the  analogous 
Virginia  Blue  Sky  law  provision);  Hite,  429  F.  Supp.  2d  at  114 
(noting  that  Section  12(a)(2)  case  law  should  be  applied  in 
interpreting the analogous D.C. Blue Sky law provision). 




                                  106
mortgage loans in the secondary market, and were originated 
generally in accordance with the underwriting criteria described 
in this section.” J.A. 6884 (emphasis added).58  
      Each ProSupp described that underwriting process: 
          Generally,  each  borrower  will  have  been 
      required  to  complete  an  application  designed 
      to  provide  to  the  original  lender  pertinent 
      credit information concerning the borrower. As 
      part  of  the  description  of  the  borrower’s 
      financial condition, the borrower generally will 
      have  furnished  certain  information  with 
      respect  to  its  assets,  liabilities,  income  . . .  , 
      credit  history,  employment  history  and 
      personal  information,  and  furnished  an 
      authorization to apply for a credit report which 
      summarizes  the  borrower’s  credit  history  with 
      local merchants and lenders and any record of 
      bankruptcy. The borrower may also have been 
      required  to  authorize  verifications  of  deposits 
      at  financial  institutions  where  the  borrower 
      had demand or savings accounts. In the case of 
      investment  properties  and  two‐  to  four‐unit 
      dwellings, income derived from the mortgaged 
      property  may  have  been  considered  for 
      underwriting  purposes,  in  addition  to  the 

58 Throughout this section we use language from the ProSupp for 
NAA  2005‐AR6  as  a  representative  example  unless  otherwise 
noted.  All  of  the  ProSupps  contained  substantially  similar 
language. See J.A. 7174, 7527, 7895, 8296, 8718, 9117. 




                                107
income  of  the  borrower  from  other  sources. 
With  respect  to  mortgaged  properties 
consisting  of  vacation  or  second  homes,  no 
income  derived  from  the  property  generally 
will  have  been  considered  for  underwriting 
purposes. In the case of certain borrowers with 
acceptable  compensating  factors,  income 
and/or assets may not be required to be stated 
(or  verified)  in  connection  with  the  loan 
application. 
    Based  on  the  data  provided  in  the 
application  and  certain  verifications  (if 
required),  a  determination  is  made  by  the 
original  lender  that  the  borrower’s  monthly 
income  (if  required  to  be  stated)  will  be 
sufficient  to  enable  the  borrower  to  meet  their 
monthly obligations on the mortgage loan and 
other  expenses  related  to  the  property  such  as 
property  taxes,  utility  costs,  standard  hazard 
insurance  and  other  fixed  obligations  other 
than  housing  expenses.  Generally,  scheduled 
payments  on  a  mortgage  loan  during  the  first 
year of its term plus taxes and insurance and all 
scheduled payments on obligations that extend 
beyond  ten  months  equal  no  more  than  a 
specified percentage not in excess of 60% of the 
prospective  borrower’s  gross  income.  The 
percentage  applied  varies  on  a  case‐by‐case 
basis  depending  on  a  number  of  underwriting 
criteria, including, without limitation, the loan‐




                         108
       to‐value  ratio  of  the  mortgage  loan.  The 
       originator  may  also  consider  the  amount  of 
       liquid  assets  available  to  the  borrower  after 
       origination. 
Id. at 6884–85.  
      Each  ProSupp  also  included  a  warning  regarding 
possible deviations from the underwriting guidelines: 
          Certain  of  the  Mortgage  Loans  have  been 
       originated  under  reduced  documentation,  no‐
       documentation  or  no‐ratio  programs,  which 
       require  less  documentation  and  verification 
       than  do  traditional  full  documentation 
       programs.  Generally,  under  a  reduced 
       documentation program, verification of either a 
       borrowerʹs  income  or  assets,  but  not  both,  is 
       undertaken by the originator. Under a no‐ratio 
       program,  certain  borrowers  with  acceptable 
       compensating  factors  will  not  be  required  to 
       provide any information regarding income and 
       no other investigation regarding the borrower’s 
       income  will  be  undertaken.  Under  a  no‐
       documentation  program,  no  verification  of  a 
       borrower’s  income  or  assets  is  undertaken  by 
       the  originator.  The  underwriting  for  such 
       Mortgage  Loans  may  be  based  primarily  or 
       entirely  on  an  appraisal  of  the  Mortgaged 
       Property,  the  loan‐to‐value  ratio  at  origination 
       and/or the borrower’s credit score. 
Id. at 6886.  




                               109
      NHELI  2007‐3  contained  an  additional  warning 
regarding originator ResMAE: 
           The  Depositor  is  aware  that  the  originators 
       of  approximately  79.04%  of  the  Mortgage 
       Loans, by aggregate principal balance as of the 
       Cut‐off  Date,  have  filed  for  bankruptcy 
       protection under the United States Bankruptcy 
       Code.  These  originators  include  ResMAE 
       Mortgage  Corporation,  which  originated 
       approximately  77.61%  of  the  Mortgage  Loans, 
       by aggregate principal balance as of the Cut‐off 
       Date. Any originator whose financial condition was 
       weak or deteriorating at the time of origination may 
       have  experienced  personnel  changes  that  adversely 
       affected  its  ability  to  originate  mortgage  loans  in 
       accordance  with  its  customary  standards.  It  may 
       also  have  experienced  reduced  management 
       oversight  or  controls  with  respect  to  its 
       underwriting  standards.  Accordingly,  the  rate 
       of  delinquencies  and  defaults  on  these 
       Mortgage  Loans  may  be  higher  than  would 
       otherwise be the case. 
Id. at 9069 (emphasis added). 
            b. Procedural Summary 
       The  District  Court  examined  the  above  language  in 
detail.   The  court  interpreted  the  underwriting  guidelines 
       59




   The  District  Court  also  reviewed  statements  in  the  ProSupps 
59

regarding loan‐to‐value ratios and credit ratings and found them 




                                  110
statements  as  asserting  that  the  supporting  loans,  with  a 
few  immaterial  exceptions,  were  originated  in  accordance 
with  the  underwriting  guidelines  the  originators  used  to 
issue the loans.  
        The  court  then  set  out  to  determine  whether  in  fact 
the  loans  in  the  SLGs  were  originated  generally  in 
accordance  with  the  underwriting  guidelines.  (As  the 
underwriting guidelines statement is unquestionably one of 
provable  fact,  the  District  Court  did  not  need  to  consider 
Defendants’ subjective belief in, inquiry into, or knowledge 
of the truthfulness of the statement. See Omnicare, 135 S. Ct. 
at 1325–26.) The court relied on the testimony of one of the 
FHFA’s  experts,  Robert  Hunter,  a  consultant  with 
“expertise in residential loan credit issues.” Nomura VII, 104 
F.  Supp.  3d  at  456.  Hunter  conducted  a  forensic  re‐
underwriting of 723 sample loans including “100 or close to 
100 . . . loans for six of the seven SLGs, and 131 . . . loans for 
the relevant SLG in NAA 2005‐AR6.” Id. at 522.60  
       Hunter’s review entailed comparing “the loan file for 
each  loan  to  the  originator’s  guidelines.”  Id.  at  522.  The 
parties  stipulated  for  the  most  part  to  an  applicable  set  of 

to be false. As stated above, we need not address those findings 
here. 
60  This  sample  was  composed  by  sorting  “each  SLG’s  loan 
population into four strata” by FICO score and then drawing “25 
loans at random from each stratum.” Id. at 495. The drawn loans 
were then “tested . . . against the corresponding SLGs on eleven 
separate  metrics  to  ensure  that  they  were  adequately 
representative of the relevant loan populations.” Id. 




                                 111
guidelines  that  were  representative  of  the  originators’ 
guidelines at the time the loans were issued. When they did 
not,  Hunter  re‐underwrote  the  sample  loans  using 
“originators’  guidelines  that  were  dated  between  30  to  90 
days prior to the closing of the loan.” Id. When those were 
not  available,  Hunter  analyzed  the  loans  using  what  he 
styled  “minimum  industry  standards.”  Id.  Hunter’s 
“industry  standards”  were  “the  most  lenient  standards 
employed for subprime and Alt–A loans between 2002 and 
2007”  drawn  “from  the  many  guidelines  he  examined  and 
from  his  professional  experience.”  Id.  Hunter  also  used 
these  industry  standards  to  supplement  gaps  in  the 
originators’ guidelines.  
       Hunter  concluded  that  approximately  66%  of  the 
sample  loans  contained  material  deviations  from  the 
originators’  underwriting  criteria  that  negatively  affected 
the  creditworthiness  of  the  loans.  Id.  at  523.  Hunter  also 
found  that  “the  level  of  underwriting  defects  in  the 
[s]ample was so severe that it was unlikely that any of the 
loans in the seven SLGs . . . was actually free of defects,” id. 
at  541,  although  some  of  the  defects  in  the  sample  were 
immaterial to credit risk.  
       Defendants  called  Michael  Forester,  founder  of  “a 
regulatory  compliance,  loan  review,  and  internal  audit 
services  firm,”  id.  at  457,  as  an  expert  to  contest  Hunter’s 
findings.  After  reviewing  Forester’s  analysis  in  detail,  the 
District Court concluded that many of his complaints about 
Hunter’s work were “essentially irrelevant.” Id. at 525. The 
court  also  rejected  Defendants’  objections  to  Hunter’s 
analysis. 




                                 112
       The  District  Court  ultimately  credited  the  bulk  of 
Hunter’s analysis. See id. at 531. The court, acting as a fact‐
finder  and  guided  by  the  expert  testimony,  conducted  its 
own  loan‐by‐loan  underwriting  analysis.  The  court 
confirmed  that,  as  a  “conservative”  measurement,  at  least 
45%  of  the  loans  in  each  SLG  “had  underwriting  defects 
that materially affected credit risk.” Id. at 533. As a result, it 
found  that  the  ProSupps’  descriptions  of  the  supporting 
loans  “as  having  been  ‘originated  generally  in  accordance’ 
with originators’ guidelines” were false. Id.  
          c. Analysis 
      On  appeal,  Defendants  contend  that  the  District 
Court  misinterpreted  the  underwriting  guidelines 
statements.  They  also  argue  that  the  District  Court 
improperly credited Hunter’s analysis. Neither argument is 
persuasive. 
                            




                               113
                1. The  District  Court’s  Interpretation  of  the 
                   Underwriting Guidelines Statements61 
       Defendants  attack  the  District  Court’s  interpretation 
of  the  ProSupps  on  four  grounds.  First,  they  contend  the 
District Court misinterpreted the phrase “the underwriting 
criteria  described  in  this  section”  as  referring  to  the 
underwriting  criteria  the  originators  used  in  issuing  the 
loans. Defendants argue that the ProSupps meant to refer to 
the  underwriting  criteria  described  in  the  ProSupps 
themselves.62  Because  the  District  Court  and  Hunter  re‐
underwrote  the  sample  loans  according  to  the  originators’ 
guidelines,  Defendants  conclude,  their  findings  are 
fundamentally flawed.  



61  Although  generally  we  review  factual  findings  following  a 
bench trial for clear error, see Krist, 688 F.3d at 95, at Defendants’ 
urging  we  assume  arguendo  that  the  proper  standard  of  review 
for  this  question  of  pure  textual  interpretation  is  de  novo.  See 
Bellefonte  Reins.  Co.  v. Aetna  Cas. &  Surety  Co.,  903  F.2d  910,  912 
(2d  Cir.  1990)  (“The  proper  standard  for  appellate  review  of  a 
pure  textual  construction  by  the  district  court,  whatever  the 
procedural posture of the case, is de novo.”); United States v. Int’l 
Bhd. of Teamsters, Chauffeurs, Warehousemen & Helpers of Am., 899 
F.2d 143, 148 n.5  (2d Cir. 1990) (“We review de novo  the  district 
court’s  interpretation  of  the  language  of  a  document  such  as  a 
contract or a bylaw.”).  
  We assume for purposes of this argument that the originators’ 
62

guidelines  and  the  guidelines  described  in  the  ProSupps  were 
materially different. 




                                    114
         This  argument  makes  no  sense.  Defendants  urge  us 
to  read  the  ProSupps  as  stating  that  the  loans  in  the  SLGs 
“were  originated”  in  accordance  with  underwriting 
guidelines  that  the  PLS  sellers  wrote  after  purchasing  and 
securitizing the loans—that is, after the loans were originated. 
Of  course,  loans  cannot  be  originated  in  accordance  with 
guidelines  that  do  not  exist  until  after  their  creation.  In  a 
similar  vein,  the  principal  reason  why  the  six  later‐issued 
ProSupps  included  descriptions  of  the  underwriting 
guidelines  was  that  SEC  Regulation  AB  requires  RMBS 
sponsors  in  their  offering  documents  to  describe  “the  . . . 
underwriting  criteria  used  to  originate  . . .  pool  assets.”  17 
C.F.R.  § 229.1111(a)(3)  (emphasis  added).63  It  would  make 
little  sense  to  read  the  ProSupps  as  stating  that  guidelines 
written  after  loan  origination  were  “used  to  originate”  the 
loans.  
        Defendants’ own actions belie their argument. When 
Nomura  hired  Clayton  and  AMC  to  conduct  pre‐
acquisition  credit  and  compliance  reviews,  Nomura 
instructed  it  to  compare  the  loan  files  against  the 
originators’  underwriting  guidelines.  See  Nomura  II,  68  F. 
Supp. 3d at 451. Furthermore, trial testimony from Nomura 
employees  and  others  confirms  that  Defendants,  other 
RMBS  issuers  and  underwriters,  as  well  as  Moody’s,  S&P, 
and  Fitch  all  understood  the  underwriter  guidelines 
assertion in the ProSupps to refer to originators’ guidelines. 
E.g., J.A. 4392, 4491, 5355, 6295–96, 6299–300.  

   NAA  2005‐AR6  was  issued  before  Regulation  AB  went  into 
63

effect on January 1, 2006. 




                                 115
      Second,  Defendants  argue  that  the  ProSupps  merely 
describe  the  procedures  the  originators’  used  to  issue  the 
underlying  loans,  rather  than  promise  that  the  loans  met 
the  originators’  guidelines  criteria.  It  would  have  been 
“meaningless”  to  promise  compliance  with  that  criteria, 
Defendants contend, because “investors did not know what 
those guidelines said.” Nomura’s Br. 39.  
      The  central  flaw  in  this  argument  is  that  it  is  a‐
textual.  The  ProSupps  affirm  that  the  loans  “were 
originated . . . in accordance with the underwriting criteria.” 
Defendants’ argument reads the word “criteria” out of that 
sentence.  
       Moreover,  it  would  not  be  meaningless  to  read  the 
ProSupps  as  promising  that  the  loans  complied  with  the 
underwriting  guidelines,  regardless  of  whether  the  reader 
is familiar with the details of those guidelines. See ACE Sec. 
Corp., Home Equity Loan Tr., Series 2006‐SL2 v. DB Structured 
Prods.,  Inc.,  25  N.Y.3d  581,  596  (2015)  (observing  that  PLS 
sponsors  generally  “warrant[]  certain  characteristics  of  the 
loans”).  PLS  consumers  and  the  Credit‐Rating  Agencies—
the  primary  audience  for  the  ProSupps—considered  it 
important  that  a  sponsor  warrant  in  offering  documents 
that  loans  in  the  SLGs  met  the  originators’  underwriting 
criteria.  This  affirmed  that  the  loans  in  the  SLGs  survived 
the  gauntlet  of  the  originators’  underwriting  reviews  for 
creditworthiness,  which  bore  directly  on  the  loans’  risk  of 
default.  The  statement  also  assured  investors  that 
Defendants,  through  their  diligence  departments, 
independently  checked  that  loans  satisfied  the  originators’ 




                                116
guidelines  criteria.  A  mere  description  of  the  origination 
process would not accomplish that effect. 
        Third, Defendants argue that the word “generally”—
as  in,  the  loans  “were  originated  generally  in  accordance 
with  the  underwriting  criteria”—put  readers  of  the 
ProSupps  on  notice  that  loans  in  the  SLGs  may  deviate 
materially  from  the  underwriting  guidelines.  The  District 
Court,  by  contrast,  interpreted  “generally”  to  warn  only 
that  the  SLGs  may  contain  loans  with  “certain  immaterial 
exceptions” to the underwriting guidelines. Nomura VII, 104 
F.  Supp.  3d  at  563  (emphasis  added;  internal  quotation 
marks omitted) (quoting Nomura II, 68 F. Supp. 3d at 485). 
      We  agree  with  the  District  Court.  Defendants’ 
interpretation  of  “generally”  would  render  the 
underwriting guidelines statement essentially meaningless. 
As  noted  above,  readers  of  the  ProSupps  looked  to  this 
representation  for  an  affirmation  that  the  loans  met  the 
underwriting  criteria.  They  would  find  cold  comfort  in  a 
promise  that  contained  the  significant  hedge  Defendants 
urge.  Furthermore,  Defendants’  interpretation  of 
“generally” is undermined by the view of their own expert, 
Forester, who testified:  
      Q.  You  understand  the  word  “generally”  to 
         mean  that  there  may  be  individual 
         exceptions  but  that  in  most  cases  the 
         statement  that  the  loans  were  originated  in 
         accordance  with  [underwriting]  standards 
         will be accurate; is that right? 
      A. I would agree with that, yes.  




                              117
J.A. 6125.64  
       Fourth,  Defendants  argue  that  the  District  Court 
failed to accord proper weight to the explicit warning in the 
ProSupp for NHELI 2007‐3 that ResMAE’s weak “financial 
condition  . . .  at  the  time  of  origination  may  have  . . . 
adversely affected its ability to originate mortgage loans in 
accordance  with  its  customary  standards.”  J.A.  9069.  They 
argue that this specific hedge superseded the more general 
statements  about  the  quality  of  the  supporting  loans  writ 
large. See Omnicare, 135 S. Ct. at 1330 (“[A]n investor reads 
each  statement  . . .  in  light  of  all  its  surrounding  text, 
including hedges . . . .”). 
       The  problem  with  this  argument  is  that  the  warning 
was  too  equivocal  to  hedge  adequately  against  the 
ProSupps’  later  statements  regarding  compliance  with 
underwriting  guidelines.  The  vague  warning  that 
ResMAE’s bankruptcy “may have . . . adversely affected its 
ability  to  originate  mortgage  loans  in  accordance  with  its 
customary standards” was insufficient to put the reader on 
notice that a critical mass—nearly 50%—of the loans in the 

64 This case is unlike Glassman v. Computervision Corp., where the 
court held that an analysis of defendants’ backlog, from a single 
one‐week  period,  indicating  that  39%  of  the  backlog  balance  at 
that  time  would  ship  in  over  30  days  did  not  render  false  their 
representation that “shipments are generally made within thirty 
days  of  receiving  an  order.”  90  F.3d  at  634.  Here,  Defendants 
failed  to  comply  with  their  affirmations  at  a  rate  of  nearly  50% 
for multiple years, infecting multiple complex financial products 
with material defects in the process. 




                                   118
pertinent  SLG  were  not  originated  properly.  J.A.  9069. 
Furthermore,  despite  the  warning  the  ProSupp  affirmed 
that  ResMAE  “fully  reviews  each  loan  to  determine 
whether  [its  underwriting]  guidelines  . . .  are  met.”  Id.  at 
9113. That watered down any of the marginal ameliorative 
effect the ProSupp’s earlier warning might have had. 
               2. The District Court’s Falsity Findings65 
       Defendants  also  challenge  the  District  Court’s 
crediting  of  Hunter’s  expert  testimony  and  finding  based 
thereon  that  at  least  45%  of  the  loans  in  the  SLGs  were 
originated with underwriting defects.  
       Their  arguments,  at  best,  marginally  undercut  the 
substance  of  Hunter’s  analysis.66  We  find  in  them  no  basis 
to  second  guess  the  District  Court’s  adoption  of  Hunter’s 
findings.  



   We  review  this  factual  finding  for  clear  error.  See  Krist,  688 
65

F.3d at 95. 
66  Defendants  lodge  the  following  objections  to  Hunter’s 
analysis:  Hunter  testified  that  he  was  “a  little  stricter”  than  he 
imagined the originators’ underwriters were when making loan 
issuance  decisions,  J.A.  11736;  Hunter  made  a  “defect”  finding 
when  he  “disagreed”  with  the  originator’s  “judgment,”  id.; 
Hunter  found  a  disproportionately  low  number  of  loans  that 
were  originated  with  “exceptions”  based  on  “compensating 
factors,” calling into question the reliability of all of his findings, 
id.  at  11737–40;  and  Hunter’s  “minimum  industry  standards” 
were  marginally  stricter  than  the  lowest  observed  standard  in 
the RMBS industry at the time, see id. at 11726–29, 11783.  




                                    119
        Defendants further argue that it was improper for the 
District  Court,  which  lacks  the  expertise  of  Hunter  and 
Forester,  to  conduct  its  own  confirmatory  re‐underwriting 
analysis. We disagree. The court conducted this analysis in 
its  capacity  as  fact‐finder.  A  fact‐finder  is  not  required  to 
make  a  binary  choice  between  adopting  an  expert’s 
conclusion in full or rejecting it entirely. See United States v. 
Duncan,  42  F.3d  97,  101  (2d  Cir.  1994)  (explaining  that 
expert  testimony  should  not  “tell  the  jury  what  result  to 
reach” but “aid the jury in making a decision”) (emphasis in 
original).  Furthermore,  any  error  the  District  Court 
committed  in  crediting  only  a  portion  of  Hunter’s 
testimony  would  be  harmless.  See  28  U.S.C.  § 2111.  The 
court  made  clear  that  “[i]f  limited  to  the  stark  choice 
between  Hunter’s  expert  testimony  and  Forester’s,  [it] 
would  unhesitatingly  accept  Hunter’s.”  Nomura  VII,  104  F. 
Supp. 3d at 531.67 
      For the foregoing reasons, Nomura offers no basis to 
reverse  the  District  Court’s  finding  that  the  ProSupps’ 
underwriting guidelines assertion was false. 

   Defendants  also  argue  that  the  District  Court  failed  to  make 
67

detailed  findings  explaining  why  it  accepted  only  a  portion  of 
Hunter’s  defect  findings.  Federal  Rule  of  Civil  Procedure  52(a) 
requires  a  court  following  a  bench  trial  to  “make  sufficiently 
detailed findings to inform the appellate court of the basis of the 
decision  and  to  permit  intelligent  appellate  review.”  T.G.I. 
Friday’s  Inc.  v.  Nat’l  Rests.  Mgmt.,  Inc.,  59  F.3d  368,  373  (2d  Cir. 
1995)  (quoting  Krieger  v.  Gold  Bond  Bldg.  Prods.,  863  F.2d  1091, 
1097  (2d  Cir.  1988)).  The  District  Court’s  361‐page  trial  opinion 
satisfies that requirement. 




                                      120
       3. Materiality 
      Defendants  contest  the  District  Court’s  finding  that 
the underwriting guidelines statements were material. 
       Section  12(a)(2)  requires  proof  that  each  false 
statement  or  omission  was  material.  See  15  U.S.C. 
§ 77l(a)(2);  Morgan  Stanley,  592  F.3d  at  359.  Whether  a 
statement or omission is material is an objective, totality‐of‐
the‐circumstances inquiry. TSC Indus., Inc. v. Northway, Inc., 
426  U.S.  438,  445,  449  (1976).  A  material  fact  is  one  that 
“assume[s]  actual  significance”  for  a  reasonable  investor 
deciding  whether  to  purchase  the  security  at  issue,  but  it 
need  not  be  outcome‐determinative.  Id.  at  449;  see  Folger 
Adam  Co.  v.  PMI  Indus.,  Inc.,  938  F.2d  1529,  1533  (2d  Cir. 
1991).  “In  the  Second  Circuit,”  a  statement  or  omission  is 
material  “if  a  reasonable  investor  would  view  [it]  as 
‘significantly  altering  the  “total  mix”  of  information  made 
available.’” Stadnick v. Vivint Solar, Inc.,  861 F.3d 31, 36 (2d 
Cir.  2017)  (brackets  omitted)  (quoting  TSC  Indus.,  Inc.,  426 
U.S. at 449); see Basic, 485 U.S. at 231–32.  
      Here,  the  District  Court  easily  found  that  the 
ProSupps’  underwriting  guidelines  statements  were 
material.  Nomura  VII,  104  F.  Supp.  3d  at  557–59,  570–73.68 
The  court  began  by  presuming  materiality  for  any 
description  in  the  ProSupps  that  deviated  by  5%  or  more 
from the loans’ true characteristics. See id. at 558. It drew the 


  The District Court also found that the ProSupps’ loan‐to‐value 
68

ratio  and  credit  ratings  statements  were  material,  but  as 
explained above, we need not review those findings here. 




                                121
5%  figure  from  two  sources:  First,  five  of  the  ProSupps 
promised  that  Defendants  would  issue  supplementary 
disclosures  in  the  event  that  “any  material  pool 
characteristic differs by 5% or more from the description in 
this  [ProSupp].”  Id.;  see  also  Asset‐Backed  Securities,  SEC 
Release No. 8518, 84 SEC Docket 1624, available at 2004 WL 
2964659,  at  *235  (Dec.  22,  2004)  (requiring  supplemental 
disclosure  “if  any  material  pool  characteristic  of  the  actual 
asset  pool  at  the  time  of  issuance  of  the  asset‐backed 
securities differs by 5% or more . . . from the description of 
the  asset  pool  in  the  prospectus”).  Second,  SEC 
administrative  guidance,  which  we  have  repeatedly  cited 
with  approval,  counsels  that  5%  falsity  for  statements  in 
offering  documents  may  provide  “a  preliminary 
assumption”  of  materiality.  SEC  Staff  Accounting  Bulletin 
No. 99, 64 Fed. Reg. 45,150, 45,151 (Aug. 19, 1999); see Litwin 
v. Blackstone Grp., L.P., 634 F.3d 706, 717 (2d Cir. 2011); ECA, 
Local  134  IBEW  Joint  Pension  Tr.  of  Chi.  v.  JP  Morgan  Chase 
Co.,  553  F.3d  187,  197–98  (2d  Cir.  2009);  Ganino  v.  Citizens 
Utils.  Co.,  228  F.3d  154,  163–64  (2d  Cir.  2000).  The  court 
found  that  the  underwriting  guidelines  statements  far 
exceeded that threshold, as at least 45% of the loans in the 
SLGs  did  not  adhere  to  the  originators’  underwriting 
criteria. Nomura VII, 104 F. Supp. 3d at 571. The court then 
confirmed its presumption of materiality by demonstrating 
how loans that do not adhere to underwriting criteria have 
higher  default  rates,  and  as  a  result,  affect  a  reasonable 
investor’s  view  of  the  value  of  PLS  supported  by  such 
loans. Id.  




                                 122
       On  appeal,  Defendants  raise  five  challenges  to  the 
District  Court’s  materiality  analysis—one  procedural,  two 
substantive,  and  two  evidentiary.69  We  address  each  in 
turn. 
           a. Procedural  Challenge:  Use  of  a  Numerical 
              Threshold 
       Defendants argue that the District Court employed a 
legally erroneous process for deciding materiality because it 
relied in part on a numerical threshold. See Nomura VII, 104 
F. Supp. 3d at 558. 
        Although  “we  have  consistently  rejected  a  [purely] 
formulaic  approach  to  assessing  the  materiality  of  an 
alleged  misrepresentation,”  Hutchison  v.  Deutsche  Bank  Sec. 
Inc.,  647  F.3d  479,  485  (2d  Cir.  2011)  (alteration  omitted) 
(quoting Ganino, 228 F.3d at 162), we have permitted courts 
to  conduct  materiality  analyses  that  are  partially 
quantitative,  see  Litwin,  634  F.3d  at  717.  A  numerical 
threshold is no substitute for a fulsome materiality analysis 
that also considers qualitative factors, but it can provide “‘a 
good  starting  place  for  assessing  the  materiality  of  [an] 
alleged misstatement.’” Hutchison, 647 F.3d at 487 (quoting 
ECA,  Local  134  IBEW  Joint  Pension  Trust  of  Chi.,  553 F.3d at 
204); see also id. at 485. Indeed, an “integrative” materiality 
analysis  will  consider  both  quantitative  factors  and 

  Materiality is a mixed question of law and fact. See TSC Indus., 
69

426  U.S.  at  450.  We  review  Defendants’  primarily  legal 
challenges  de  novo  and  primarily  factual  challenges  for  clear 
error.  See  Krist,  688  F.3d  at  95.  We  review  related  evidentiary 
challenges for abuse of discretion. See Boyce, 464 F.3d at 385. 




                                  123
qualitative  factors  to  determine  whether  a  reasonable 
investor  would  have  considered  the  misstatement  or 
omission  significant  in  making  an  investment  decision. 
Litwin, 634 F.3d at 717. 
       The  District  Court  in  this  case  did  exactly  what  we 
require.  The  court  began  with  a  reasonable  quantitative 
analysis, using 5% falsity as a threshold for materiality. See 
Nomura VII, 104 F. Supp. 3d at 558. The court then turned to 
qualitative factors. It found “overwhelming, and essentially 
undisputed,  evidence  that”  the  ProSupps’  false 
underwriting  guidelines  statements  “would  be  viewed  by 
the  reasonable  PLS  investor  as  significantly  altering  the 
total  mix  of  information  available.”  Id.  at  570.  Indeed, 
Defendants’ own witnesses agreed that, as a general matter, 
adherence to underwriting criteria is a reliable indicator of 
mortgage  loan  default  rates,  and  the  return  for  a  PLS 
certificate  is  a  function  of  the  degree  to  which  such  loans 
are repaid. The court therefore concluded that a reasonable 
investor deciding whether to invest in PLS would consider 
the underwriting guidelines statements crucial to his or her 
investment decision. See id. at 570–71. The court buttressed 
its qualitative materiality conclusion by noting that defense 
counsel  admitted  in  summation  that  the  supporting  loans’ 
rate of adherence to the underwriting guidelines “could be 
material to an investor.” Id. at 571 n.185. 
       The District Court’s opinion is a textbook example of 
an  integrative  materiality  analysis  that  considers  “both 
quantitative and qualitative factors.” See Litwin, 634 F.3d at 
717  (internal  quotation  marks  omitted)  (quoting  SEC  Staff 
Accounting Bulletin No. 99, 64 Fed. Reg. at 45,151). We find 




                                124
no legal error in the court’s use of a numerical threshold to 
inform its decision.  
          b. Substantive Challenge: The Trade Date 
       Defendants  challenge  the  substance  of  the  District 
Court’s materiality decision first on the ground that none of 
the ProSupps’ statements could have been material because 
the  GSEs  did  not  receive  the  ProSupps  until  after  the  so‐
called “trade dates.”  
              1. Factual Summary 
        The  Securities  Act  requires  virtually  every  written 
offer  of  securities  to  qualify  as  a  prospectus  under  Section 
10.  15  U.S.C.  § 77e(b)(1).  Section  10  provides  for  two  types 
of  permissible  prospectuses.  The  default  type  is  a  written 
offer that meets  intensive  disclosure  requirements  listed  in 
Section  10(a),  sometimes  called  a  “Section  10(a) 
prospectus.”  Id.  § 77j(a);  see  17  C.F.R.  § 229.1100  et  seq. 
Alternatively, Section 10(b) permits the SEC to promulgate 
rules expanding the definition of a Section 10 prospectus to 
include  offerings  that  “omit[]  in  part  or  summarize[] 
information” required by Section 10(a), sometimes called a 
“Section 10(b) prospectus.” 15 U.S.C. § 77j(b).70  
      For  years  after  the  passage  of  the  Securities  Act,  the 
SEC  did  not  promulgate  any  rules  pursuant  to  Section 

   A  Section  10(a)  prospectus  is  not  perfectly  interchangeable 
70

with  a  Section  10(b)  prospectus.  For  example,  Section  5(b)(2) 
provides that it is unlawful to sell or deliver a registered security 
by  means  of  interstate  commerce  unless  accompanied  or 
preceded by a Section 10(a) prospectus. See id. § 77e(b)(2). 




                                125
10(b).  During  that  time,  every  written  offer  of  securities 
needed to comply with the detailed requirements of Section 
10(a). See FHFA v. Bank of Am. Corp., No. 11cv6195, 2012 WL 
6592251, at *3–4 (S.D.N.Y. Dec. 18, 2012). 
       In  2005,  the  SEC  invoked  its  Section  10(b)  power  for 
the first time when it promulgated Rule 164 and associated 
rules.  These  rules  liberalize  the  offering  process  by 
permitting  certain  issuers  to  make  initial  written  offers  of 
securities  using  “free  writing  prospectuses.”  17  C.F.R. 
§§ 230.164,  230.405;  see  Securities  Offering  Reform,  SEC 
Release  No.  75,  2005  WL  1692642,  at  *37–38.  Free  writing 
prospectuses  may  be  used  only  if,  inter  alia,  (1)  the  offered 
security is subject to a filed registration statement and to a 
base  prospectus,  17  C.F.R.  § 230.433,  and  (2)  the  issuer 
transmits  a  Section  10(a)  prospectus  to  the  SEC  “no  later 
than  the  second  business  day  following  . . .  the  date  of  the 
determination  of  the  offering  price”  of  the  security,  id. 
§ 230.424(b)(5). The information in a free writing prospectus 
and  the  information  in  the  final  Section  10(a)  prospectus 
“shall not conflict.” Id. § 230.433(c)(1). 
       Defendants  sold  the  Certificates  at  issue  here  in  a 
fluid  process  that  relied  on  the  use  of  free  writing 
prospectuses.  They  contacted  GSE  traders  to  offer  a  PLS 
certificate sale, and if a trader was interested, transmitted a 
free writing prospectus containing some (but not all) of the 
information regarding the loans in the SLG. After reviewing 
the free writing prospectus, the GSE trader and Defendants 
made  mutual  commitments  to  purchase  and  to  sell  the 
Certificate  described  in  it.  The  date  of  this  commitment  is 
known as the “trade date.”  




                                 126
       Within roughly a month following the trade date, the 
GSE  transferred  payment  to  Defendants,  who  in  turn 
transferred  title  in  the  Certificate  to  the  GSE,  on  what  is 
known  as  the  “settlement  date.”  Defendants  filed  a 
ProSupp  with  the  SEC  within  one  day  of  the  settlement 
date  and  delivered  the  ProSupp  to  the  GSE  shortly 
thereafter.  The  ProSupp  contained  the  balance  of  the 
detailed  information  regarding  the  supporting  loans  and 
served  as  Defendants’  final  Section  10(a)  prospectus  for 
purposes of 17 C.F.R. § 230.424(b)(5).  
        Each  transaction  was  conditioned  on  Defendants’ 
promise  that  the  ProSupp  would  not  reveal  a  material 
difference  between  the  true  character  of  the  supporting 
loans and those described in the free writing prospectus. Cf. 
id.  § 230.433(c)(1)  (providing  that  a  free writing  prospectus 
and  prospectus  supplement  “shall  not  conflict”). 
Conditional  agreements  of  this  sort  were  common  in  the 
market for asset‐backed securities at the time. As comments 
to  the  SEC  explained,  “asset‐backed  securities  offerings 
involved  conditional  contracts  where  investors  agreed  to 
purchase  securities  before  they  had  all  the  prospectus 
information.”  Securities  Offering  Reform,  SEC  Release  No. 
75,  2005  WL  1692642,  at  *75  n.407.  If  a  ProSupp  revealed 
“new or changed information” that differed materially from 
the loan descriptions in the free writing prospectus, the GSE 
would be “given the opportunity to reassess [its] purchase 
decision[].” See id. 
                             




                                127
              2. Analysis 
       With  that  context  in  mind,  it  is  clear  that  the 
ProSupps,  although  transmitted  after  the  GSEs  initially 
committed to purchase the Certificates, could be material to 
the GSEs’ purchase decisions. See, e.g., N.J. Carpenters Health 
Fund  II,  709  F.3d  at  125–28  (holding  statements  in  RMBS 
prospectus supplements could be material); Plumbers’ Union 
Local  No.  12  Pension  Fund  v.  Nomura  Asset  Acceptance  Corp., 
632  F.3d  762,  773  (1st  Cir.  2011)  (same).  The  ProSupps 
served  dual  functions  of  filling  informational  gaps  left  by 
the free writing prospectus offerings while also confirming 
that the loan quality representations in those initial offering 
documents  were  truthful  in  all  material  respects.  In  so 
doing,  the  ProSupps  assumed  the  material  role  of 
convincing the GSEs to finalize the transactions. Cf. Field v. 
Trump,  850  F.2d  938,  948  (2d  Cir.  1988)  (concluding  that 
misstatements  or  omissions  that  “lull”  plaintiffs  “into 
forgoing” a unilateral right are material). 
        A  contrary  result  would  undermine  the  Securities 
Act’s  “philosophy  of  full  disclosure.”  See  Basic,  485  U.S.  at 
234  (quoting  SEC  v.  Capital  Gains  Research  Bureau,  Inc.,  375 
U.S. 180, 186 (1963)). It is fundamental to the Act that every 
sale  of  registered  securities  must  be  preceded  or 
accompanied  by  a  Section  10(a)  prospectus  without  any 
material  misstatements  or  omissions  on  pain  of  civil 
liability. See  15 U.S.C.  §§ 77e(b)(2),  77l. The  ProSupps  were 
the  sole  Section  10(a)  prospectuses  delivered  in  these 
transactions.  If  they  were  categorically  immaterial  because 
of their dates of transmission, Defendants could be held to 
account  only  for  statements  made  in  free  writing 




                                 128
prospectuses,  which  may  “omit[]  in  part  or  summarize[] 
information,”  15  U.S.C.  § 77j(b),  and  would  no  longer  face 
the possibility of civil litigation for failing to satisfy the full 
disclosure  requirements  of  Section  10(a).  The  Act  does  not 
permit such an outcome.  
          c. Substantive  Challenge:  The  Reasonable 
             Investor Standard 
        Defendants further attack the substance of the court’s 
materiality  holding  by  arguing  that  the  ProSupps’ 
underwriting  guidelines  statements  would  not  have 
“assumed  actual  significance”  to  a  reasonable  investor  in 
the GSEs’ shoes. See TSC Indus., 426 U.S. at 449. Defendants 
contend  that,  given  the  GSEs’  unique  power  in  the  RMBS 
market,  the  analysis  in  this  case  should  have  focused  on 
whether a reasonable investor with the GSEs’ knowledge and 
investment  purposes,  rather  than  a  reasonable  generic  buyer 
of PLS certificates, would have considered the underwriting 
guidelines  statements  material.  This  more‐specific 
reasonable  investor,  Defendants  claim,  would  have  valued 
less  the  credit  quality  of  the  loans  backing  the  Certificates 
because  the  GSEs’  driving  purpose  for  purchasing  PLS 
certificates  was  to  meet  a  statutorily‐mandated  goal  of 
devoting  a  percentage  of  their  loan  portfolio  to  low‐  and 
moderate‐income  housing,  not  to  secure  a  return  on 
investment. Defendants further argue that, to the extent the 
GSEs valued such a return, the credit enhancements of the 
GSEs’  senior  tranche  Certificates  meant  that  the  quality  of 
the loans would have no more than a de minimis impact on 
their returns on these investments. 




                                 129
              1. Factual Summary 
        In  1992,  Congress  imposed  on  the  GSEs  “an 
affirmative  obligation  to  facilitate  the  financing  of 
affordable  housing  for  low‐  and  moderate‐income  families 
in  a  manner  consistent  with  their  overall  public  purposes, 
while  maintaining  a  strong  financial  condition  and  a 
reasonable  economic  return.”  Federal  Housing  Enterprises 
Financial  Safety  and  Soundness  Act,  Pub.  L.  No.  102–550, 
§ 1302(7),  106  Stat.  3491  (codified  at  12  U.S.C.  § 4501(7)). 
Congress delegated authority to administer this mandate to 
the  U.S.  Department  of  Housing  and  Urban  Development 
(“HUD”).71 
        HUD  set  annual  requirements  for  the  percentage  of 
the GSEs’ loan portfolios that were required to be devoted 
to low‐ and moderate‐income housing. See Federal Housing 
Enterprises Financial Safety and Soundness Act, § 1331, 106 
Stat.  at  3956  (codified  as  amended  at  12  U.S.C.  § 4561).  In 
1993,  HUD  required  the  GSEs  to  devote  30%  of  their 
portfolios  to  low‐  and  moderate‐income  housing.  See  58 
Fed.  Reg.  53048,  53049  (Oct.  13,  1993).  By  2006,  HUD’s 
requirement grew to 53%. The penalties for failing to meet 
HUD’s  low‐income  housing  goals  were  severe.  The  GSEs’ 
executives’ compensation was tied to meeting HUD’s goals. 
HUD could also send the GSEs cease‐and‐desist letters and 
assess civil monetary penalties against them.  

   In  2008,  after  the  conduct  at  issue  in  this  case,  Congress 
71

repealed this version of the GSEs’ low‐income housing mandate 
and  replaced  it  with  a  new  scheme  administered  by  the  FHFA. 
See HERA, § 1128, 122 Stat. at 2696–703.  




                                 130
       The  GSEs  were  entitled  to  count  loans  backing  PLS 
toward  HUD’s  low‐  and  moderate‐income  housing  goals. 
See  24  C.F.R.  § 81.16(c)(2).  The  GSEs  negotiated  with 
Defendants  and  other  PLS  sellers  for  the  right  to  select 
certain loans for the SLGs backing the Certificates to ensure 
that  those  loans  met  HUD’s  criteria.  The  GSEs  knew  that 
mortgage  loans  issued  to  borrowers  with  lower  income 
came with an increased risk of default. Hence, they secured 
credit  enhancements  to  protect  their  investments  in  the 
Certificates.  
              2. Analysis 
       “The question of materiality, it is universally agreed, 
is an objective one, involving the significance of an omitted 
or misrepresented fact to a reasonable investor.” TSC Indus., 
426 U.S. at 445. For that reason, the GSEs’ HUD‐mandated 
investment  goals  have  no  role  to  play  in  the  reasonable 
investor  test  in this  case. A  court  is  not  required  to  import 
the  subjective  motives  of  a  particular  plaintiff  into  its 
materiality analysis.  
        The reasonable investor was designed to stand in for 
all  securities  offerees,  whose  purposes  for  investing  and 
experiences with financial products may vary. Limiting the 
reasonable  investor’s  intentions  and  knowledge  to  the 
plaintiff’s subjective features would undermine that design. 
See Basic, 485 U.S. at 234. 
      Defendants’  definition  of  the  reasonable  investor  is 
not  compelled  by  the  rule  that  a  court  assessing  the 
materiality  of  a  statement  must  consider  the  offering 
documents “taken together and in context.” See Rombach v. 




                                 131
Chang, 355 F.3d 164, 172 n.7 (2d Cir. 2004) (quoting I. Meyer 
Pincus  &  Assocs.,  P.C.,  v.  Oppenheimer  &  Co.,  Inc.,  936  F.2d 
759,  761  (2d  Cir.  1991)).  A  court  must,  of  course,  consider 
the statement at issue in the context of the objective features 
surrounding the sale and the seller. That context includes, for 
example,  all  facts  related  to  the  statement  or  omission,  its 
surrounding text, the offering documents, the securities, the 
structure  of  the  transaction,  and  the  market  in  which  the 
transaction  occurs.  See  Omnicare,  135  S.  Ct.  at  1330  (“[A 
reasonable]  investor  takes  into  account  the  customs  and 
practices of the relevant industry.”); Freidus v. Barclays Bank 
PLC,  734  F.3d  132,  140  (2d  Cir.  2013)  (considering  the 
materiality  of  misstatements  and  omissions  in  light  of  the 
“deteriorating  credit  market”).  The  context  Defendants 
contend  the  District  Court  improperly  ignored  is  different. 
They argue  that the District Court  should  have  considered 
subjective  facts  about  the  buyers  and  their  motives  for 
engaging  in  the  transaction.  We  find  no  support  for  that 
position. 
       In  any  event,  we  would  affirm  even  assuming 
arguendo  that  a  reasonable  investor  would  have  shared  the 
GSEs’  subjective  purpose  of  purchasing  PLS  certificates  to 
meet  HUD‐mandated  housing  targets.  Materiality  casts  a 
net  sufficiently  wide  to  encompass  every  fact  that  would 
significantly  alter  the  total  mix  of  information  that  a 
reasonable  investor  would  consider  in  making  an 
investment  decision.  See  Basic,  485  U.S.  at  231–32.  An 
interest  in  whether  the  loans  backing  a  particular  PLS  met 
HUD’s  definition  of  low‐  and  moderate‐income  housing 
does  not  exist  to  the  exclusion  of  a  profit  motive.  Indeed, 




                                 132
the  fact  that  the  GSEs  sought  credit  protection  for  their 
investments  indicates  that  they  cared  whether  the  PLS 
certificate  would  yield  a  reliable  return.  And,  as  explained 
above,  a  reasonable  investor  in  PLS  would  consider  the 
creditworthiness of the supporting assets material to his or 
her projection of the securities’ total return. 
       Defendants  similarly  misplace  their  reliance  on  the 
GSEs’  interest  in  credit  protections.  This  argument 
erroneously  implies  a  zero‐sum  game  where,  on  the  one 
hand,  an  investor  either  has  no  credit  protection  and 
therefore cares deeply about the credit quality of the loans 
or,  on  the  other,  has  strong  credit  protection  and  therefore 
considers  the  credit  quality  of  the  loans  irrelevant.  Credit 
enhancement  is  one  important  factor  that  a  reasonable 
investor  would  consider  when  deciding  whether  to  invest 
in  PLS.  But  credit  enhancement  is  not  so  important  that, 
alone,  it  would  cause  an  investor  to  ignore  entirely  the 
quality  of  the  loans  in  the  SLG.  As  one  of  Defendants’ 
witnesses  explained,  “[i]nvestors  balanced  the  degree  of 
credit  enhancement  against  the  expected  losses  on  the 
underlying  collateral,  which  generally  depended  on  . . . 
collateral  characteristics.”  J.A.  5226.  In  other  words,  the 
riskier  the  sponsor  represents  the  loans  to  be,  the  more 
credit  protection  an  investor  will  seek.  It  is  crucial  that  a 
reasonable investor know the true nature of the collateral to 
ensure that her credit protection is appropriately tethered to 
the risk of default. 
                              




                                 133
           d. Evidentiary Challenges 
       Finally,  Defendants  argue  that  the  District  Court 
erred  in  excluding  two  categories  of  evidence  related  to 
materiality.  First,  Defendants  argue  the  court  improperly 
excluded  evidence  that  showed  the  GSEs,  through  their 
Single  Family  Businesses,  knew  of  the  shoddy  mortgage 
origination  processes.  Second,  Defendants  argue  the  court 
improperly excluded evidence of the GSEs’ HUD‐mandated 
housing  targets,  which  they  contend  are  relevant  for  the 
reasons described above.  
         The  District  Court  granted  the  FHFA’s  motion  in 
limine to exclude the above evidence under Federal Rule of 
Evidence  403  because  the  court  found  its  probative  value 
substantially  outweighed  by  the  prejudicial  effect  of 
injecting the issue of reliance into the trial. Nomura III, 2014 
WL 7229361, at *3–4; see also Morgan Stanley, 592 F.3d at 359 
(“[P]laintiffs bringing claims under sections 11 and 12(a)(2) 
need  not  allege  . . .  reliance  . . . .”).  At  the  time  the  court 
rendered its initial Rule 403 decision, the FHFA’s Section 11 
claims were still in the case, and thus the case was still set 
for  a  jury  trial.  After  the  trial  was  converted  into  a  bench 
trial,  the  court  maintained  that  the  evidence  violated  Rule 
403  and  held  in  the  alternative  that  such  evidence  was 
irrelevant. Nomura VII, 104 F. Supp. 3d at 593. 
       We conclude that the District Court did not abuse its 
discretion  on  the  basis  that  the  challenged  evidence  was 
irrelevant  to  whether  the  ProSupps’  false  statements 
regarding underwriting guidelines were material.  




                                  134
       The  GSEs’  general  knowledge  of  the  mortgage 
market  was  irrelevant  to  materiality.  As  explained  above, 
the  GSEs  were  entitled  to  treat  Defendants’  loan  quality 
representations  as  promises  that  the  loans  in  these  specific 
SLGs  were  not  a  representative  cross‐section  of  available 
mortgage  loans  but  rather  a  select  group  of  loans  with  the 
qualities described in the ProSupps. That the loans differed 
from  those  qualities  would  have  affected  a  reasonable 
investor’s  view  of  the  Certificate  regardless  of  that 
investor’s knowledge about mortgage market generally.  
       The  GSEs’  housing  mandates  were  similarly 
irrelevant.  However  important  HUD’s  housing  mandates 
were  to  the  GSEs’  PLS  investment  decisions,  they  would 
not render immaterial to a reasonable investor in the GSEs’ 
position  whether  or  not  the  investment  would  produce  a 
financial return. 
       4.  Negative Loss Causation 
      Defendants appeal the District Court’s denial of their 
negative loss causation defense. 
       Section 12(b) permits a defendant to seek a reduction 
in the plaintiff’s Section 12 award equal to the depreciation 
in  value  of  the  security  not  resulting  from  the  material 
misstatement  or  omission  at  issue.  See  15  U.S.C.  § 77l(b); 
Morgan Stanley, 592 F.3d at 359 n.7. The text of Section 12(b) 
plainly  provides  that  loss  causation  is  an  affirmative 
defense  to  be  proven  by  defendants,  not  a  prima  facie 
element  to  be  proven  by  plaintiffs.  See  15  U.S.C.  § 77l(b) 
(placing the burden of proof on “the person who offered or 
sold [the] security”); McMahan, 65 F.3d at 1048. The burden 




                                135
to  prove  negative  loss  causation  is  “heavy,”  given 
“Congress’  desire  to  allocate  the  risk  of  uncertainty  to  the 
defendants  in  [Securities  Act]  cases.”  Akerman  v.  Oryx 
Commc’ns,  Inc.,  810  F.2d  336,  341  (2d  Cir.  1987);  see  also 
NECA,  693  F.3d  at  156  (observing  that  the  Securities  Act 
creates  in  terrorem  liability  designed  to  encourage  full 
disclosure by offerors). 
       Defendants  relied  on  the  testimony  of  two  experts, 
Kerry  Vandell  and  Timothy  Riddiough,  to  meet  their 
burden.  Both  experts  opined  that  the  entirety  of  the 
Certificates’  losses  were  attributable  to  macroeconomic 
factors  related  to  the  2008  financial  crisis  and  not 
attributable  to  the  ProSupps’  misrepresentations.  Faced 
with  the  “all‐or‐nothing  proposition”  that  the  Certificates’ 
losses  either  were  or  were  not  “caused  entirely  by  factors 
other  than  any  material  misrepresentations,”  the  court 
sided  with  the  FHFA.  Nomura  VII,  104  F.  Supp.  3d  at  541. 
The court agreed that the financial crisis played a role in the 
Certificates’  reductions  in  value,  but  concluded  that 
Defendants  failed  to  disaggregate  the  crisis  from  the 
ProSupps’  misstatements.  As  a  result,  the  macroeconomic 
financial downturn provided no basis to reduce the FHFA’s 
award.  See  id.  at  585–93.  On  appeal,  Defendants  reiterate 
their arguments that the Certificates lost value as a product 
of macroeconomic factors related to the 2008 financial crisis, 
and that the ProSupps’ misstatements or omissions are not 
causally linked to that crisis.72  


   We  review  de  novo  whether  the  District  Court  applied  the 
72

proper  legal  standards  in  assessing  Defendants’  loss  causation 




                                136
       Although  Defendants  have  maintained  that, 
“through trial, six of the seven Certificates at issue paid . . . 
every  penny,  and  on  the  seventh,  realized  losses  were  $25 
million,”  Nomura’s  Br.  72,  it  is  clear  that  the  Certificates 
have  suffered  loss.  “[T]he  value  of  a  security  may  not  be 
equivalent  to  its  market  price.”  McMahan,  65  F.3d  at  1048. 
In the context of RMBS,  
       basic  securities  valuation  principles—
       discounting  future  cash  flows  to  their  present 
       value using a rate of interest reflecting the cash 
       flows’  risk—belie  the  proposition  that  a  fixed 
       income investor must miss an interest payment 
       before  his  securities  can  be  said  to  have 
       declined  in  “value.”  . . .  [B]ecause  the  loans 
       backing  the  Certificates  were  riskier  than 
       defendants  represented,  the  future  cash  flows 
       to  which  [the  Certificate‐holder]  was  entitled 
       . . .  required  a  higher  discount  rate  once  the 
       Offering  Documents’  falsity  was  revealed, 
       resulting  in  a  lower  present  value.  Put 
       differently,  the  revelation  that  borrowers  on 
       loans  backing  the  Certificates  were  less 
       creditworthy  than  the  Offering  Documents 
       represented  affected  the  Certificates’  “value” 
       immediately,  because  it  increased  the 
       Certificatesʹ  credit  risk  profile.  In  this  analysis, 


defense, and we review for clear error the court’s application of 
those standards to the facts of this case. See Miller v. Thane Int’l, 
Inc., 615 F.3d 1095, 1104 (9th Cir. 2010); Krist, 688 F.3d at 95. 




                                  137
       whether  Certificate‐holders  actually  missed  a 
       scheduled     coupon      payment       is   not 
       determinative.  
NECA, 693 F.3d at 166.  
       The  District  Court’s  task was to  determine  the  cause 
of that loss. Given that Defendants bore the burden of proof 
on  this  issue,  the  court  correctly  began  with  the 
presumption  that  “any  decline  in  value”  was  “caused  by 
the  [ProSupps’]  misrepresentation[s].”  See  McMahan,  65 
F.3d  at  1048.  Defendants  could  break  that  causal  link  only 
by proving that “the risk that caused the loss[es] was [not] 
within the zone of risk concealed by the misrepresentations 
and  omissions.”  See  Lentell,  396  F.3d  at  172  (emphasis 
omitted). In other words, they were required to prove that 
“the  subject”  of  the  ProSupps’  misstatements73  and 
omissions  was  not  “the  cause  of  the  actual  loss  suffered.” 
See  Suez  Equity  Inv’rs,  L.P.  v.  Toronto‐Dominion  Bank,  250 
F.3d 87, 95 (2d Cir. 2001). 
       We  agree  with  the  District  Court  that  Defendants 
failed  to  break  the  link  between  the  Certificates’  reduction 
in  value  and  the  ProSupps’  misstatements.  We  previously 
suggested that “there may be circumstances under which a 
marketwide  economic  collapse  is  itself  caused  by  the 
conduct  alleged  to  have  caused  a  plaintiff’s  loss,  although 

  While the District Court stated that Defendants were required 
73

to show that the loss in value was caused “by events unrelated to 
the phenomena,” Nomura VII, 104 F. Supp. 3d at 589, which is an 
arguably  higher  standard  than  the  standard  in  Lentell, 
Defendants did not meet the lower bar either.  




                                138
the  link  between  any  particular  defendant’s  alleged 
misconduct  and  the  downturn  may  be  difficult  to 
establish.”  Fin.  Guar.  Ins.  Co.  v.  Putnam  Advisory  Co.,  LLC 
(Putnam Advisory), 783 F.3d 395, 404 n.2 (2d Cir. 2015).74 The 
largely uncontested record evidence suggests that this was 
such  a  case.  The  District  Court  found  that  “shoddy 
[mortgage‐loan] origination practices” of the sort concealed 
by  the  ProSupps’  misstatements  “contributed  to  the 
housing  bubble”  that  created  the  2008  financial  crisis. 
Nomura  VII,  104  F.  Supp.  3d  at  587;  id.  at  536–40;  see  also 
Bubb  &  Krishnamurthy,  supra,  at  1550–55  (arguing  that 
overinflated  expectations  of  expansions  in  the  housing 
market created a bubble, which in turn led to the financial 
crash);  Levitin  &  Wachter,  supra,  at  1202–10  (arguing  that 
the  housing  bubble  was  the  product  of  the  PLS  market 
providing an oversupply of housing finance).75 Defendants 



74  This  suggestion  came  in  the  context  of  a  claim  under  Section 
10(b) of the Exchange Act,  which requires the plaintiff  to  prove 
loss  causation  as  a  prima  facie  element.  See  15  U.S.C.  § 78u–
4(b)(4).  We  express  no  opinion  about  whether  the  FHFA  could 
have  met  that  burden  in  this  case.  We  conclude  only  that 
Defendants  failed  to  disprove  that  the  market‐wide  collapse  in 
2008 was connected to the ProSupps’ misstatements. 
   The  court  “confirm[ed]”  this  finding  by  relying  on  similar 
75

observations  in  a  2011  report  published  by  the  U.S.  Financial 
Crisis Inquiry Commission, which we have cited favorably in the 
past.  Nomura  VII,  104  F.  Supp.  3d  at  586  n.196;  see  Putnam 
Advisory, 783 F.3d at 404 n.2 (citing FIN.  CRISIS  INQUIRY  COMM’N, 
THE  FINANCIAL  CRISIS  INQUIRY  REPORT  190–95  (2011)).  This  was 




                                   139
agreed  “that  there  is  a  link  between  the  securitization 
frenzy associated with those shoddy practices and the very 
macroeconomic  factors  that  they  say  caused  the  losses  to 
the  Certificates.”  Nomura  VII,  104  F.  Supp.  3d  at  587.  They 
therefore  failed  to  rupture  the  causal  connection  between 
“the  subject”  of  the  ProSupps’  misstatements  and  the  loss 
the GSEs suffered. See Suez Equity Inv’rs, 250 F.3d at 95. 
        The  District  Court  concluded  that  the  2008  financial 
crisis  was,  if  anything,  an  impediment  to  Defendants’ 
attempt  to  carry  their  burden  to  prove  negative  loss 
causation.  See  Nomura  VII,  104  F.  Supp.  3d  at  586–87.  That 
was  consistent  with  our  prior  statements  regarding  loss 
causation and macroeconomic crises. A financial crisis may 
stand as an impediment to proving loss causation because it 
can  be  difficult  to  identify  whether  a  particular 
misstatement or macroeconomic forces caused a security to 
lose  value  in  the  fog  of  a  coincidental  market‐wide 
downturn.  See  Lentell,  396  F.3d  at  174.  When  a  plaintiff 
alleges  a  violation  of  the  Exchange  Act,  defendants  benefit 
from  the opacity  of  a  financial  crisis  because the  burden  is 
on  the  plaintiff  to  prove  loss  causation  as  a  prima  facie 
element. See id. at 172. When a plaintiff alleges a violation of 
the Securities Act, loss causation is not a prima facie element 
but  an  affirmative  defense.  McMahan,  65  F.3d  at  1048.  The 
burden  is  then  on  defendants  to  prove  loss  causation,  and 
any  difficulty  separating  loss  attributable  to  a  specific 


not  reversible  error.  The  court  did  not  admit  this  report  into 
evidence,  nor  did  it  rely  on  this  report  in  reaching  any  of  its 
factual findings. See Nomura VII, 104 F. Supp. 3d at 586 n.196. 




                                   140
misstatement  from  loss  attributable  to  macroeconomic 
forces benefits the plaintiff. See id. (presuming absent proof 
to  the  contrary  that  any  decline  in  value  is  caused  by  the 
misstatement or omission in the Securities Act context). 
       Defendants  argue  that  the  record  clearly  refutes  the 
District Court’s findings. They contend that testimony from 
Riddiough, Vandell, and FHFA loss‐causation expert James 
Barth, as well as the GSEs’ statements in legal briefs in other 
cases,  SEC  filings,  and  internal  documents,  all  reveal  that 
market‐wide  forces  caused  the  Certificates  to  lose  value. 
Even  accepting  Defendants’  view  of  the  trial  evidence,  we 
find no basis for reversal. It is uncontested that the housing 
market  and  related  macroeconomic  forces  were  partial 
causes  of  the  Certificates’  losses.  The  crucial  point  that 
doomed  Defendants’  loss  causation  defense  is  that  those 
macroeconomic  forces  and  the  ProSupps’  misstatements 
were  intimately  intertwined.  The  financial  crisis  may  have 
been  an  important  step  in  between  the  ProSupps’ 
misstatements  and  the  Certificates’  losses,  but  all  three 
events  were  linked  together  in  the  same  causal  chain.  See 
Nomura  VII,  104  F.  Supp.  3d  at  592  (“[The  financial  crisis] 
cannot be ‘intervening’ if [D]efendants’ misrepresentations, 
and  the  underlying  facts  they  concealed,  were  part  and 
parcel of it.”).76 



   The  District  Court  did  not  abuse  its  discretion  in  excluding 
76

portions  of  Vandell’s  testimony.  See  FHFA  v.  Nomura  Holding 
Am.,  Inc.,  No.  11cv6201,  2015  WL  539489,  at  *6–9  (S.D.N.Y.  Feb. 
10, 2015); see Boyce, 464 F.3d at 385. 




                                  141
        Finally,  we  reject  Defendants’  argument  that  the 
ProSupps’  misstatements  and  the  financial  crisis  were  not 
connected  because  any  contribution  the ProSupps made to 
that crisis was “[t]iny.” Nomura’s Br. 85. Rarely, if ever, is it 
the case that one can point to a single bad actor or a single 
bad act that brought an entire financial system to its knees. 
Financial  crises  result  when  whole  industries  take 
unsustainable  systemic  risks.  See  John  C.  Coffee,  Jr., 
Systemic  Risk  after  Dodd‐Frank:  Contingent  Capital  and  the 
Need  for  Regulatory  Strategies  Beyond  Oversight,  111  COLUM. 
L.  REV.  795,  797  (2011)  (“In  2008,  . . .  a  localized  economic 
shock  in  [the  U.S.]  subprime  mortgage  market  . . .  nearly 
caused the meltdown of worldwide capital markets as that 
shock  was  transmitted  through  counterparties  and  global 
markets  with  the  speed  of  a  tsunami.”);  Kathryn  Judge, 
Fragmentation  Nodes:  A  Study  in  Financial  Innovation, 
Complexity,  and  Systemic  Risk,  64  STAN.  L.  REV.  657,  670–77 
(2012) (explaining the systemic risk in the market for home‐
loan  securitizations);  see  also  Steven  L.  Schwarcz,  Systemic 
Risk,  97  GEO.  L.J.  193,  204  (2008)  (defining  systemic  risk). 
The  ProSupps’  misstatements  contributed  to  the  systemic 
risk  in  the  PLS  market  in  the  mid‐2000s.  Defendants  may 
not hide behind a market downturn that is in part their own 
making simply because their conduct was a relatively small 
part of the problem. 
   B. Blue Sky Claims 
       Even when a plaintiff prevails under Section 12(a)(2), 
the  analogous  Virginia  and  D.C.  Blue  Sky  provisions 
require proof of an additional element to trigger relief—that 
the  securities  transaction(s)  at  issue  occurred  within  the 




                                 142
regulating  jurisdiction.  The  District  Court  found  that  the 
FHFA met its burden of proof on this element. Nomura VII, 
104 F. Supp. 3d at 595–97. Defendants contest that finding.77  
       1. Blue Sky Jurisdiction 
        “[B]lue‐sky  laws  . . .  only  regulate[]  transactions 
occurring  within  the  regulating  States.”  Edgar  v.  MITE 
Corp.,  457  U.S.  624,  641  (1982);  see  UNIF.  SEC.  ACT  § 414(a) 
(1956);  D.C.  CODE  § 31–5608.01(a)  (providing  that  the  D.C. 
Blue  Sky  law  applies  “when  an  offer  to  sell  is  made  in 
[D.C.]  or  an  offer  to  purchase  is  made  and  accepted  in 
[D.C.]”);  Lintz,  613  F.  Supp.  at  550  (observing  that  the 
Virginia Blue Sky law applies only to securities transactions 
that  occurred  in  Virginia).  A  securities  transaction  occurs 
where  each  party  “incur[s]  irrevocable  liability.”  Absolute 
Activist  Value  Master  Fund  Ltd.  v.  Ficeto  (Absolute  Activist), 
677  F.3d  60,  68  (2d  Cir.  2012).  That  may  be  more  than  one 
location.  For  example,  if  the  buyer  “incur[s]  irrevocable 
liability . . . to take and pay for a security” in New York and 
the  “seller  incur[s]  irrevocable  liability  . . .  to  deliver  a 
security” in New Jersey, the transaction occurs in both New 
York and New Jersey. See id. 
        It  is  undisputed  that  Defendants  did  not  incur 
liability to deliver the Certificates in either D.C. or Virginia. 
The  FHFA  triggered  Blue  Sky  liability  by  proving  that 
Fannie incurred irrevocable liability to purchase NAA 2005‐
AR6  in D.C.  and  that Freddie  incurred irrevocable  liability 


  We review this predominantly factual issue for clear error. See 
77

Krist, 688 F.3d at 95. 




                                 143
to  purchase  NHELI  2006‐FM2,  NHELI  2007‐1,  and  NHELI 
2007‐2 in Virginia. 
       2. The D.C. PLS Transaction 
        The  District  Court  found  that  the  NAA  2005‐AR6 
transaction  occurred  in  D.C.  based  on  the  following  facts: 
Fannie’s principal place of business was D.C.; Fannie’s PLS 
traders worked in D.C.; Nomura emailed offering materials 
to Fannie’s PLS traders’ work email addresses; and Nomura 
sent  a  physical  confirmation  of  purchase  to  Fannie’s  D.C. 
headquarters.  Nomura  VII,  104  F.  Supp.  3d  at  597.  On 
appeal, Defendants do not contest those findings, but argue 
they  fail  to  provide  a  sufficient  basis  for  D.C.  Blue  Sky 
liability.  
        First,  Defendants  argue  that  the  mere  fact  that 
Fannie’s  principal  place  of  business  is  in  D.C.  “does  not 
affect  where  the  transaction  occur[red].”  Nomura’s  Br.  93 
(internal quotation mark omitted) (quoting Absolute Activist, 
677  F.3d  at  69).78  That  is  accurate,  but  is  insufficient  to 
require  reversal.  The  District  Court’s  finding  that  Fannie 
purchased  a  Certificate  in  D.C.  did  not  rely  solely  on 
Fannie’s principal place of business. Rather, the court relied 
on  the  location  of  Fannie’s  principal  place  of  business  in 
addition  to  testimonial  evidence  that  Fannie’s  PLS  traders 

78 Nomura slightly misquoted Absolute Activist. See 677 F.3d at 69 
(noting  that  “[a]  purchaser’s  citizenship  or  residency  does  not 
affect  where  a  transaction  occurs”  (alteration  in  original) 
(emphasis added) (quoting Plumbers’ Union Local No. 12 Pension 
Fund  v.  Swiss  Reins.  Co.,  753  F.  Supp.  2d  166,  178  (S.D.N.Y. 
2010))). 




                                 144
worked  in  the  D.C.  office.  Those  two  facts  taken  together 
adequately  support  the  court’s  inference  for  purposes  of 
our  review.  See  Absolute  Activist,  677  F.3d  at  68  (“[T]he 
location  of  the  broker  [is]  relevant  to  the  extent  that  the 
broker carries out tasks that irrevocably bind the parties to 
buy or sell securities . . . .”). 
       Second,  Defendants  assert  that  the  email  addresses 
on  which  the  District  Court  relied  are  “non  sequitur[s]” 
because they “do not reveal anything about the geographic 
location  of  the  addressee.”  Nomura’s  Br.  93  (internal 
quotation  mark  omitted)  (quoting  Shrader  v.  Biddinger,  633 
F.3d  1235,  1247–48  (10th  Cir.  2011)).  There  is  a  kernel  of 
truth  to  this  argument  as  well,  but  it  misses  the  mark.  An 
email  address  may  not  reveal  much  about  geographic 
location  of  the  addressee  on  its  own,  but  the  fact  that  an 
addressee received an email at his work email address can 
support  the  inference  that  the  addressee  opened  the  email 
at  work.  And  that  fact  in  turn,  taken  together  with  the 
District Court’s finding that Fannie’s PLS traders worked in 
D.C.,  supports  the  inference  that  Nomura’s  emails  were 
opened in D.C. These findings are further buttressed by the 
fact  that  Nomura  sent  a  physical  copy  of  an  after‐sale 
confirmation to Fannie’s D.C. headquarters. Where Nomura 
sent an after‐sale confirmation is not irrefutable evidence of 
where the antecedent sale occurred. But the destination for 
that  confirmation  supports  the  inference  that  the  entire 
Certificate  transaction—including  the  initial  offering,  the 
sale,  and  the  after‐sale  confirmation—occurred  between 
Nomura’s New York office and Fannie’s D.C. office. 




                                145
         Finally,  Defendants  argue  that  the  District  Court 
improperly  shifted  the  burden  of  proof  when  it  observed 
that that “Defendants have offered no affirmative evidence 
that  the  offers  to  sell  were  not  made  in  and/or  accepted  in 
. . .  D.C.”  Nomura  VII,  104  F.  Supp.  3d  at  597.  Defendants 
misunderstand  the  District  Court’s  statement.  In  deciding 
whether the evidence showed that the sale occurred in D.C., 
the District Court merely noted that Defendants offered no 
evidence  to  counterbalance  the  evidence  in  the  FHFA’s 
favor.  Balancing  evidence,  a  task  well  within  the  fact‐
finder’s competence, is not the same as shifting the burden 
of proof. 
       3. The Virginia PLS Transactions 
       The  District  Court  found  that  the  NHELI  2006‐FM2, 
NHELI 2007‐1, and NHELI 2007‐2 transactions occurred in 
Virginia based on similar facts: Freddie’s principal place of 
business  was  in  Virginia;  Freddie’s  PLS  traders  worked  in 
Freddie’s  Virginia  office;  Defendants  sent  PLS  offering 
materials  to  Freddie’s  PLS  traders  at  their  work  email 
addresses;  and  Defendants  sent  a  physical  confirmation  of 
sale to Freddie’s Virginia headquarters. Id. 
        Defendants’  arguments  regarding  Virginia  Blue  Sky 
jurisdiction  largely  track  their  D.C.  Blue  Sky  arguments 
above  and  are  rejected  for  the  same  reasons.  Defendants 
offer  two  new  arguments  with  regard  to  the  Virginia  PLS 
sales.  First,  Defendants  fault  the  District  Court  for  not 
requiring  the  FHFA  to  “present[]  testimony  from  someone 
who  . . .  had  direct  knowledge  about  how  and  where 
[Freddie’s PLS traders] executed the trades” at issue. RBS’s 




                                 146
Br.  59.  While  perhaps  good  advice  for  the  FHFA  going 
forward,  that  is  no  argument  for  clear  error.  There  was 
more than one correct way for the FHFA to prove its case. 
Second, Defendants make much of the fact that two Freddie 
employees stated that Freddie’s PLS traders purchased PLS 
certificates  “generally”—instead  of  “always”—from  an 
office  in  McLean,  Virginia.  That  testimony  may  not  be  the 
best  evidence  that  Freddie  purchased  the  Certificates  at 
issue  in  Virginia,  but  clear  error  requires  more  than 
pointing  out  that  a  plaintiff  could  have,  in  theory,  offered 
stronger evidence. See Krist, 688 F.3d at 95. 

                          CONCLUSION 
       “It requires but little appreciation of the extent of the 
[securities  industry]’s  economic  power  and  of  what 
happened in this country during the [Great Depression] to 
realize how essential it is that the highest ethical standards 
prevail”  in  financial  markets.  Silver  v.  N.Y.  Stock  Exch.,  373 
U.S. 341, 366 (1963). In passing the Securities Act, Congress 
affixed  those  standards  of  honesty  and  fair  dealing  as  a 
matter  of  federal  law  and  authorized  federal  courts  to 
impose  civil  remedies  against  any  person  who  failed  to 
honor them. See Ernst & Ernst, 425 U.S. at 195. And now, in 
the  wake  of  the  Great  Recession,  the  mandate  of  Congress 
weighs heavy on the docket of the Southern District of New 
York.  The  district  court’s  decisions  here  bespeak  of 
exceptional  effort  in  analyzing  a  huge  and  complex  record 
and  close  attention  to  detailed  legal  theories  ably  assisted 
by counsel for all parties.  
       The judgment is AFFIRMED.                                        




                                 147
    APP
      PENDIX A
             A 




                   
      




         148
                         APPENDIX B 
                                                Lead 
Securitizatio          Sponso Deposito
                Buyer                        Underwriter(
     n                   r       r 
                                                  s) 
      NAA                                      Nomura 
                Fannie    NCCI      NAAC 
    2005‐AR6                                  Securities 
     NHELI      Freddi                         Nomura 
                          NCCI      NHELI 
    2006‐FM1       e                          Securities 
                                                RBS & 
     NHELI      Freddi
                          NCCI      NHELI      Nomura 
    2006‐HE3       e 
                                              Securities 
     NHELI      Freddi
                          NCCI      NHELI        RBS 
    2006‐FM2       e 
     NHELI      Freddi
                          NCCI      NHELI        RBS 
      2007‐1       e 
     NHELI      Freddi
                          NCCI      NHELI        RBS 
      2007‐2       e 
     NHELI      Freddi
                          NCCI      NHELI     [nonparty] 
      2007‐3       e 
                           




                              149
                           APPENDIX C 
                     Purchase           Principal         Interest 
Securitization 
                       Price           Payments79        Payments 
       NAA  
                    $65,979,707        $42,801,327       $17,517,513 
     2005‐AR6 
      NHELI  
                   $301,591,187        $282,411,183      $23,756,542 
     2006‐FM1 
      NHELI  
                   $441,739,000        $331,937,382      $34,559,137 
     2006‐HE3 
      NHELI  
                   $525,197,000        $346,402,921      $42,099,996 
     2006‐FM2 
      NHELI  
                   $100,548,000        $53,271,881       $8,701,219 
       2007‐1 
      NHELI  
                   $358,847,000        $235,700,674      $29,010,757 
       2007‐2 
      NHELI  
                   $245,105,000        $127,924,783      $19,350,587 
       2007‐3 
                              




   All  principal  and  interest  payments  made  as  of  February  28, 
79

2015. 




                                 150
                            APPENDIX D 
                        ProSupp          Settlement       Filing 
Securitization 
                         Date80            Date81         Date82 
        NAA  
                       11/29/2005        11/30/2005     11/30/2005 
      2005‐AR6 
       NHELI  
                        1/27/2006        1/31/2006      1/31/2006 
      2006‐FM1 
       NHELI  
                        8/29/2006        8/31/2006      8/30/2006 
      2006‐HE3 
       NHELI  
                       10/30/2006        10/31/2006     10/31/2006 
      2006‐FM2 
       NHELI  
                        1/29/2007        1/31/2007      1/31/2007 
        2007‐1 
       NHELI  
                        1/30/2007        1/31/2007       2/1/2007 
        2007‐2 
       NHELI  
                        4/27/2007        4/30/2007       5/1/2007 
        2007‐3 
           




80    This date listed on the cover of each ProSupp. 
  The date when Defendants transferred title to the GSE and the 
81

GSE transferred payment in exchange. 
82    The date the ProSupp was filed with the SEC. 




                                   151